Exhibit 10.1

 

EXECUTION COPY

 

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission.  Double asterisks denote omissions.

 

COLLABORATION AND LICENSE AGREEMENT

 

By and Among



Momenta Pharmaceuticals, Inc.

 

and

 

Biochemie West Indies, N.V.

 

and

 

Geneva Pharmaceuticals, Inc.

 

--------------------------------------------------------------------------------

 

November 1, 2003

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

1.

DEFINITIONS

1

 

1.1.

“Additional Costs Amount”

1

 

1.2.

“Affiliate”

1

 

1.3.

“ANDA”

2

 

1.4.

“ANDA Final Approval”

2

 

1.5.

“Annual Collaboration Plan”

2

 

1.6.

“Aventis”

2

 

1.7.

“Aventis [**]”

2

 

1.8.

“Business Day”

2

 

1.9.

“Capped Costs”

2

 

1.10.

“cGMP”

3

 

1.11.

“Characterize”

3

 

1.12.

“Collaboration Know-How”

3

 

1.13.

“Collaborative Program”

3

 

1.14.

“Commercial Third Party”

3

 

1.15.

“Commercialization,” “Commercialize” or “Commercializing”

3

 

1.16.

“Commercialization Costs”

3

 

1.17.

“Commercially Reasonable Efforts”

3

 

1.18.

“Confidential Information”

4

 

1.19.

“Contract Year”

4

 

1.20.

“Control” or “Controlled”

4

 

1.21.

“Develop” or “Development”

4

 

1.22.

“Development Costs”

5

 

1.23.

“District Court Legal Clearance”

5

 

1.24.

“Excess Costs”

5

 

1.25.

“Executive Officers”

5

 

1.26.

“FDA”

5

 

1.27.

“Field”

6

 

1.28.

“Final Legal Clearance”

6

 

1.29.

“First Commercial Sale”

6

 

1.30.

“Fragmin Opportunity”

6

 

1.31.

“FTE”

6

 

1.32.

“FTE Rate”

6

 

1.33.

“Improved Enoxaparin”

6

 

1.34.

“Improvement”

6

 

1.35.

“Joint Collaboration IP”

6

 

1.36.

“Joint Collaboration Know-How”

7

 

1.37.

“Joint Collaboration Patent Rights”

7

 

1.38.

“Joint Product-Specific Know-How”

7

 

1.39.

“Joint Product-Specific Patent Rights”

7

 

1.40.

“Know-How”

7

 

1.41.

“Label”

7

 

1.42.

“Legal Activities”

7

 

1.43.

“Legal Clearance”

7

 

1.44.

“Legal Clearance Costs”

7

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

1.45.

“Legal Expenses”

8

 

1.46.

“Locked Manufacturing Process”

8

 

1.47.

“Lovenox®-Equivalent Product”

8

 

1.48.

“Manufacturing Costs”

8

 

1.49.

“Marketing Approval”

8

 

1.50.

“M118 Opportunity”

9

 

1.51.

“MIT”

9

 

1.52.

“MIT Agreement”

9

 

1.53.

“Momenta Collaboration Know-How”

9

 

1.54.

“Momenta Collaboration Patent Rights”

9

 

1.55.

“Momenta Indemnified Parties”

9

 

1.56.

“Momenta IP”

9

 

1.57.

“Momenta Know-How”

9

 

1.58.

“Momenta Patent Rights”

10

 

1.59.

“Momenta Product-Specific Know-How”

10

 

1.60.

“Momenta Product-Specific Patent Rights”

10

 

1.61.

“Net Sales”

10

 

1.62.

“Non-Injectable or Improved Enoxaparin Opportunity”

11

 

1.63.

“Non-Owning Party”

11

 

1.64.

“Non-U.S. Territory”

11

 

1.65.

“Owning Party”

11

 

1.66.

“Owning Party’s IP”

11

 

1.67.

“Party”

11

 

1.68.

“Patent Litigation”

11

 

1.69.

“Patent Right”

12

 

1.70.

“Person”

12

 

1.71.

“Post-Launch Quarter”

12

 

1.72.

“Post-Launch Year”

12

 

1.73.

“Pre Final Legal Clearance Launch”

12

 

1.74.

“Product”

12

 

1.75.

“Product Liability Costs”

12

 

1.76.

“Product-Specific Patent Activities”

12

 

1.77.

“Product-Specific Patent Costs”

12

 

1.78.

“Product-Specific Patent Rights”

12

 

1.79.

“Profits”

13

 

1.80.

“Project Leader”

13

 

1.81.

“Quarter”

13

 

1.82.

“Regulatory Authority”

13

 

1.83.

“Sandoz Collaboration Know-How”

13

 

1.84.

“Sandoz Collaboration Patent Rights”

13

 

1.85.

“Sandoz Indemnified Parties”

13

 

1.86.

“Sandoz IP”

13

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

1.87.

“Sandoz Know-How”

14

 

1.88.

“Sandoz Patent Rights”

14

 

1.89.

“Sandoz Product-Specific Know-How”

14

 

1.90.

“Sandoz Product-Specific Patent Rights”

14

 

1.91.

“Selling Expenses”

14

 

1.92.

“Settlement”

14

 

1.93.

“Settlement Costs”

14

 

1.94.

“Stability Studies”

14

 

1.95.

“Supply Chain”

14

 

1.96.

“Third Party”

15

 

1.97.

“Third-Party Competitor”

15

 

1.98.

“Third Party Royalties”

15

 

1.99.

“U.S. Launch”

15

 

1.100.

“U.S. Territory”

15

 

1.101.

Other Defined Terms

15

2.

GRANT OF RIGHTS

18

 

2.1.

Momenta License Grants

18

 

2.2.

Sandoz Parties License Grants

18

 

2.3.

Exclusivity

18

 

2.4.

Retained Rights

19

 

2.5.

Third Party Licensor Rights

19

3.

ADDITIONAL RIGHTS

19

 

3.1.

Fragmin Opportunity; Right of First Negotiation

19

 

3.2.

M118 Opportunity; Right of First Negotiation

20

 

3.3.

Non-Injectable or Improved Enoxaparin Opportunities

21

 

3.4.

Non-U.S. Territory Option

23

 

3.5.

Equity Investment

26

 

3.6.

Sandoz Affiliates

26

4.

FINANCIAL PAYMENTS

27

 

4.1.

Capped Costs

27

 

4.2.

FTE Funding

27

 

4.3.

Excess Costs

27

 

4.4.

Commercialization Costs

28

 

4.5.

U.S. Profit Interest

28

 

4.6.

U.S. Post-[**] Royalty

28

 

4.7.

U.S. [**] Royalty

28

 

4.8.

Aventis [**]

29

 

4.9.

Allocation Between Periods

29

 

4.10.

Milestone Payments

29

 

4.11.

Payment/Accounting

31

 

4.12.

True-Up

32

5.

JOINT DEVELOPMENT AND COMMERCIALIZATION

33

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

5.1.

Joint Collaboration

33

 

5.2.

Joint Project Team

33

 

5.3.

JPT Responsibilities

33

 

5.4.

Joint Steering Committee

33

 

5.5.

JSC Administration

34

 

5.6.

JSC Meetings

34

 

5.7.

JSC Responsibilities

34

 

5.8.

Annual Collaboration Plan

35

 

5.9.

Compliance with Laws

35

 

5.10.

Legal Clearance

35

6.

COMMERCIALIZATION BY SANDOZ

36

 

6.1.

Review and Oversight

36

 

6.2.

Pre Final Legal Clearance Launch

36

7.

REGULATORY MATTERS

36

 

7.1.

Review and Oversight

36

 

7.2.

ANDA Filing

36

 

7.3.

Ownership Of The ANDAs

37

 

7.4.

ANDA Responsibility

37

 

7.5.

Regulatory Interaction

37

8.

INTELLECTUAL PROPERTY

37

 

8.1.

Ownership.

37

 

8.2.

Patent Prosecution.

38

 

8.3.

Participation of other Persons.

39

 

8.4.

Enforcement of Non-Product-Specific Patent Rights

40

 

8.5.

Claimed Infringement

42

 

8.6.

Patent Invalidity Claim

42

 

8.7.

Joint Collaboration IP and Product-Specific Patent Rights

42

 

8.8.

Obligations to Licensors

43

 

8.9.

Patent Marking

43

9.

WARRANTIES

43

 

9.1.

Representations and Warranties of the Parties

43

 

9.2.

Momenta Representations

44

 

9.3.

Sandoz Parties Representations

45

 

9.4.

Covenant

45

 

9.5.

No Reliance by Third Parties

45

 

9.6.

No Other Warranties

45

10.

CONFIDENTIALITY

45

 

10.1.

Prior Confidentiality Agreement

45

 

10.2.

Confidential Information

45

 

10.3.

Nondisclosure of Confidential Information

46

 

10.4.

Exceptions

46

 

10.5.

Identification

47

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

Page

 

 

 

 

 

10.6.

Equitable Relief

48

 

10.7.

Survival

48

11.

TERM & TERMINATION

48

 

11.1.

Term

48

 

11.2.

Termination For Cause.

48

 

11.3.

Termination Due to Lack of Commercial Viability

49

 

11.4.

Sandoz Milestone Termination

49

 

11.5.

Excessive Cost Termination

50

 

11.6.

Effects of Termination

51

 

11.7.

Bankruptcy

54

 

11.8.

Survival

54

 

11.9.

Non-Exclusive Remedy

55

12.

INDEMNIFICATION

55

 

12.1.

Sandoz Indemnification of Momenta

55

 

12.2.

Momenta Indemnification of Sandoz

55

 

12.3.

Procedure

56

 

12.4.

Insurance

57

13.

DISPUTE RESOLUTION

57

 

13.1.

First Level Resolution

57

 

13.2.

Negotiation Between Executives

57

 

13.3.

Legal Remedies

58

14.

ADDITIONAL PROVISIONS

58

 

14.1.

Entire Agreement

58

 

14.2.

Amendments and Waiver

58

 

14.3.

Assignment

58

 

14.4.

Nature of Relationship

59

 

14.5.

Notices

59

 

14.6.

Governing Law

60

 

14.7.

Jury Waiver

60

 

14.8.

Counterparts; Facsimile Signature

60

 

14.9.

Severability

60

 

14.10.

Expenses

61

 

14.11.

Further Actions and Documents

61

 

14.12.

Use of Trade Names and Trademarks

61

 

14.13.

Affiliates

61

 

14.14.

Exports

61

 

14.15.

Force Majeure

61

 

14.16.

Non-Use of MIT Name

61

 

14.17.

Headings

62

 

14.18.

Key Person Life Insurance

62

 

14.19.

No Consequential Damages

62

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

Schedule 1.22 -

Pre-Existing Costs

65

Schedule 1.48

-

Calculation of Manufacturing Costs

66

Schedule 1.58

-

Current Momenta Patent Rights

67

Schedule 4.3

-

Adjustment Schedule

74

Schedule 5.8

-

Annual Collaboration Plan: Preliminary List of Activities and Assignment of lead
responsibility to Party(ies)

83

 

vi

--------------------------------------------------------------------------------


 

 

PRIVILEGED AND CONFIDENTIAL

 

COLLABORATION AND LICENSE AGREEMENT

 

This Collaboration and License Agreement (“Agreement”) is entered into as of
this 1st day of November, 2003 (“Effective Date”), by and between Momenta
Pharmaceuticals, Inc., a Delaware corporation (“Momenta”) with a principal place
of business at 43 Moulton Street, Cambridge, Massachusetts, USA 02138, Biochemie
West Indies, N.V., a Netherlands Antilles corporation (“BCWI”) with a principal
place of business at Pietermaai 6A, Willemstad, Curacao, Netherlands Antilles,
and Geneva Pharmaceuticals, Inc., a Colorado corporation (“Sandoz”) with a
principal place of business at 506 Carnegie Center, Suite 400, Princeton, New
Jersey USA 08540 (Sandoz, collectively with BCWI, are the “Sandoz Parties”, and
individually, each is a “Sandoz Party”).

 

RECITALS

 

WHEREAS, Momenta is a biotechnology company with specific expertise in
enoxaparin and the science of complex sugars, polysaccharides, their structures,
their sequencing, and their characterization;

 

WHEREAS, Momenta is the owner and/or licensee of the Momenta Patent Rights and
Momenta Know-How, each as defined hereinafter;

 

WHEREAS, Sandoz has substantial knowledge and expertise in the research,
development, manufacture and sale of pharmaceuticals;

 

WHEREAS, the Sandoz Parties are the owners and/or licensees of the Sandoz Patent
Rights and Sandoz Know-How, each as defined hereinafter;

 

WHEREAS, the Sandoz Parties wish to collaborate with Momenta to develop and
commercialize the Product, as defined hereinafter, using the Momenta Patent
Rights and Momenta Know-How under the terms and conditions specified herein.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth,
the Parties agree as follows:

 

1.                                      DEFINITIONS

 

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article 1:

 

1.1.         “Additional Costs Amount”.  Additional Costs Amount means,
initially, Three Million Dollars (U.S.$3,000,000), as may be increased pursuant
to Section 11.5.2.

 

1.2.         “Affiliate”.   Affiliate means any corporation, company,
partnership, joint venture and/or firm that controls, is controlled by, or is
under common control with a Person.  For purposes of this Section 1.2, “control”
shall mean (a) in the case of corporate entities, direct or

 

--------------------------------------------------------------------------------


 

indirect ownership of at least fifty percent (50%) of the stock or shares having
the right to vote for the election of directors, and (b) in the case of
non-corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities.  The Parties acknowledge that in the
case of certain entities organized under the laws of certain countries outside
the United States, the maximum percentage ownership permitted by law for a
foreign investor may be less than fifty percent (50%), and that in such case
such lower percentage shall be substituted in the preceding sentence, provided
that such foreign investor has the power to direct the management and policies
of such entity.

 

1.3.         “ANDA”.  ANDA means any of the following: (a) an Abbreviated New
Drug Application filed with the FDA or any successor applications or procedures
seeking authorization and approval to manufacture, package, ship, and sell a
product in the U.S. Territory; (b) any other regulatory filing in the U.S.
Territory as mutually agreed by the Parties in the Collaborative Program,
including without limitation filings that are similar to filings under clause
(a), such as an NDA, supplemental NDA or an application pursuant to
Section 505(b)(2) of the Federal Food, Drug, and Cosmetic Act (the “FD&C Act”);
and (c) all supplements and amendments that may be filed with respect to the
foregoing.

 

1.4.         “ANDA Final Approval”.  ANDA Final Approval means the granting by
the FDA of final Marketing Approval to Sandoz or any of its Affiliates for an
ANDA for a Lovenox®-Equivalent Product.

 

1.5.         “Annual Collaboration Plan”.  Annual Collaboration Plan means the
Development, Commercialization and Legal Activities plan for the Collaborative
Program to be developed by the Joint Project Team and approved by the Joint
Steering Committee for each Contract Year.

 

1.6.         “Aventis”.  Aventis means (a) Aventis Pharmaceuticals Inc., (b) its
Affiliates, (c) the licensees and distributors of Aventis Pharmaceuticals Inc.
or its Affiliates for a Lovenox®-Equivalent Product (the Persons described in
Sections 1.6(a), (b) and (c), collectively, the “Aventis Persons”), and (d) the
successors and assigns of any Aventis Persons with respect to any rights to any
Lovenox®-Equivalent Product.

 

1.7.         “Aventis [**]”.  Aventis [**] means [**] Dollars (U.S.$[**]);
provided, however, that, if the Aventis [**] begins on a day after the first day
of a Post-Launch Year, the Aventis [**] for the remainder of such Post-Launch
Year shall equal the product of (a) the number of days between (and including)
the date of such termination of the [**] until the end of such Post-Launch Year,
multiplied by (b) the quotient of (i) U.S.$[**] divided by (ii) 365.

 

1.8.         “Business Day”.  Business Day means any day that is not a Saturday,
Sunday or other day on which commercial banks located in the State of New York
are authorized or required to be closed.

 

1.9.         “Capped Costs”.  Capped Costs means collectively Development Costs
and Legal Expenses.

 

2

--------------------------------------------------------------------------------


 

1.10.       “cGMP”.  cGMP means current good manufacturing practices as set
forth in Title 21, Parts 210 and 211 of the CFR, as established by FDA.

 

1.11.       “Characterize”.  Characterize and Characterization, with respect to
the Product, means chemical and physical characterization of the Product and
Lovenox® with sufficient specificity, and documentation thereof as is necessary
to establish to the satisfaction of the FDA that the active ingredient of the
Product is the same as that of Lovenox®, as required by 21 U.S.C. §
355(j)(2)(A)(ii)(I).

 

1.12.       “Collaboration Know-How”.  Collaboration Know-How means Sandoz
Collaboration Know-How, Joint Collaboration Know-How and Momenta Collaboration
Know-How.

 

1.13.       “Collaborative Program”.  Collaborative Program means the joint
initiative to be undertaken by the Parties to Develop and Commercialize, and
conduct Legal Activities with respect to, the Product in the U.S. Territory
within the Field as described in Articles 5, 6 and 7 and in the Annual
Collaboration Plans.

 

1.14.       “Commercial Third Party”.  Commercial Third Party means a Third
Party that is not (a) an academic or non-profit research institution or (b) a
hospital; provided that, should any such entity market or manufacture
pharmaceutical products, such entity shall be considered a Commercial Third
Party.

 

1.15.       “Commercialization,” “Commercialize” or “Commercializing”. 
Commercialization, Commercialize or Commercializing means any and all activities
directed to commercial manufacturing (including, without limitation, the
manufacture of commercial supply for distribution in the U.S. Territory and the
manufacture of commercial inventory), marketing, promoting, distributing,
importing and/or selling the Product.  “Commercialization,” “Commercialize” or
“Commercializing” does not include Development or Legal Activities.

 

1.16.       “Commercialization Costs”.  Commercialization Costs means all costs
incurred by the Sandoz Parties, Momenta or their Affiliates in connection with
Commercializing the Product for sale in the U.S. Territory pursuant to this
Agreement, including any capital investment with respect thereto. 
Commercialization Costs do not include (a) [**] pursuant to the [**] (which
shall be the sole responsibility of Momenta), (b) [**], (c) [**], (d) [**] or
(e) [**].

 

1.17.       “Commercially Reasonable Efforts”.  Commercially Reasonable Efforts
shall mean, with respect to the efforts to be expended by a Party with respect
to any objective, reasonable, diligent, good faith efforts to accomplish such
objective as such Party would normally use to accomplish a similar objective
under similar circumstances exercising reasonable business judgment, it being
understood and agreed that, with respect to the Development or Commercialization
of the Product or Legal Activities, such efforts shall be substantially
equivalent to those efforts and resources commonly used by such Party for a
product owned by it or to which it has rights, which product is at a similar
stage in its development or product life and is of similar market potential,
taking into account efficacy, safety, approved labeling, the competitiveness of
alternative products in the marketplace, the patent and other proprietary
position of the Product, the likelihood of regulatory approval given

 

3

--------------------------------------------------------------------------------


 

the regulatory structure involved, the profitability of the Product, alternative
products and other relevant factors commonly considered in similar
circumstances.  It is anticipated that the level of effort will change over
time, reflecting changes in the status of the Product.

 

1.18.       “Confidential Information”.  Confidential Information means all
Know-How or other confidential or proprietary information and materials (whether
or not patentable) regarding a Party’s technology, products or business, which
is designated as confidential in writing by the disclosing Party, whether by
letter or by the use of an appropriate stamp or legend, prior to or at the time
any such Know-How or other information or material is disclosed by the
disclosing Party to the other Party.  Notwithstanding the foregoing to the
contrary, Know-How or other information or material that is orally or visually
disclosed by a Party, or is disclosed in writing without an appropriate letter,
stamp or legend, shall constitute Confidential Information of a Party (a) for
thirty (30) days after its disclosure and thereafter shall remain Confidential
Information if within such 30-day period after such disclosure the disclosing
Party delivers to the other Party a written document or documents describing the
Know-How or other information or material and referencing the place and date of
such oral, visual or written disclosure and the names of the persons to whom
such disclosure was made or (b) such information is of the type that is
customarily considered to be confidential information by persons engaged in
activities that are substantially similar to the activities being engaged in by
the Parties pursuant to this Agreement.  “Confidential Information” shall not
include information:  (i) which is or becomes generally available to the public
other than as a result of disclosure thereof by the Receiving Party; (ii) which
is lawfully received by the Receiving Party on a non-confidential basis from a
Third Party that is not itself under any obligation of confidentiality or
nondisclosure to the Disclosing Party or any other Person with respect to such
information; (iii) which is already known to the Receiving Party at the time of
disclosure by the Disclosing Party, or (iv) which can be shown by the Receiving
Party to have been independently developed by the Receiving Party without
reference to the Disclosing Party’s Confidential Information.

 

1.19.       “Contract Year”.  Contract Year means the period beginning on the
Effective Date and ending on December 31, 2003 (the “First Contract Year”), or
each succeeding twelve (12) month calendar year period thereafter during the
term of the Agreement (referred to as the “Second Contract Year”, “Third
Contract Year”, etc.).

 

1.20.       “Control” or “Controlled”.  Control or Controlled means with respect
to any item of Know-How or any intellectual property right, the possession,
whether by ownership or license (other than pursuant to this Agreement), by a
Party (and, in the case of Momenta, any of its Affiliates) of the ability to
grant to the other Party access and/or a license as provided herein under such
item or right without violating the terms of any agreement or arrangement with
any Third Party existing before or after the Effective Date.

 

1.21.       “Develop” or “Development”.  Develop or Development means, with
respect to the Product:  (a) Characterization of the Product; (b) all activities
associated with the filing of an ANDA for the Product as provided for in this
Agreement, including, without limitation, preclinical and clinical
drug-development activities, such as, but not limited to, toxicology,
preclinical and clinical studies; (c) formulation, process development and
commercial scale-up (to the commercial batch size agreed upon in the Annual
Collaboration Plans which shall be a

 

4

--------------------------------------------------------------------------------


 

batch size that is commercially reasonable given expected production) activities
(including test-method development); (d) development of quality
assurance/quality control procedures; (e) with respect to the drug substance for
the Product, commercial scale validation and commercial scale stability studies;
(f) with respect to the drug product form of the Product, commercial scale
process validation, commercial scale stability studies, packaging, tooling,
package design, packaging validation and labeling preparation; (g) statistical
analysis; (h) regulatory affairs (including legal activities with respect
thereto); and (i) Product approval and registration activities.  “Develop” or
“Development” does not include Commercialization or Legal Activities.

 

1.22.       “Development Costs”.  Development Costs means (a) all costs paid by
Sandoz, BCWI or Momenta to Third Parties after the Effective Date in connection
with the Development of the Product with respect to the U.S. Territory which are
incurred in accordance with the Annual Collaboration Plan, including, without
limitation, contractors and licensors in connection with the Development of the
Product; (b) those costs incurred by Momenta prior to the Effective Date which
are listed on Schedule 1.22 (the “Pre-Existing Costs”); and (c) the costs,
calculated pursuant to the definition of Manufacturing Costs, to manufacture any
commercial batch(es) of the Product prior to the first batch which is usable as
commercial inventory, and (d) any payments for Additional FTEs.  Development
Costs do not include:  (i) [**] for the [**]; (ii) [**] Costs; (iii) [**] the
Product; (iv) [**] the Product other than as indicated in clause (c) above;
(v) [**] pursuant to the [**]; (vi) [**] Costs; (vii) [**] Expenses; or
(viii) [**] Costs.

 

1.23.       “District Court Legal Clearance”.  District Court Legal Clearance
means, with respect to the U.S. Territory, in the event that Orange Book
Litigation occurs prior to the granting of ANDA Final Approval for an ANDA filed
by Sandoz or any of its Affiliates for the Product, the earlier of (a) a
determination, including a summary judgment, from a federal district court (a
“District Court”) in the Orange Book Litigation (a “District Court Decision”)
that marketing the Product by or on behalf of Sandoz does not infringe Aventis’
Patent Rights, or (b) a determination, from a federal district court, in a
patent infringement suit between Aventis and a Third Party, which would permit
the marketing of the Product by or on behalf of Sandoz without infringing
Aventis’ Patent Rights (i) because such Patent Rights have been declared invalid
or unenforceable or (ii) if such Patent Rights have not been declared invalid or
unenforceable, in Sandoz’s reasonable judgment.

 

1.24.       “Excess Costs”.  Excess Costs means the sum of (a) the amount by
which [**], (b) any [**] Costs, and (c) any [**] Costs (notwithstanding any [**]
with respect to [**]).

 

1.25.       “Executive Officers”.  Executive Officers mean (a) the Chief
Executive Officer, Chief Financial Officer or Vice President of Business
Development of Sandoz (or an officer of Sandoz designated by any of the
foregoing officers) (the relevant officer, the “Sandoz Executive Officer”),
(b) the Head Caribic of BCWI (or an officer of BCWI designated by such person)
(the relevant officer, the “BCWI Executive Officer”), and (c) the Chief
Executive Officer of Momenta (or an executive officer of Momenta designated by
such officer) (the relevant officer, the “Momenta Executive Officer”).

 

1.26.       “FDA”.  FDA means the United States Food and Drug Administration, or
any successor agency thereto.

 

5

--------------------------------------------------------------------------------


 

1.27.       “Field”.  Field means the injectable administration of the Product
for any and all medical indications.

 

1.28.       “Final Legal Clearance”.  Final Legal Clearance means, with respect
to the U.S. Territory, (a) the absence of Patent Litigation pursuant to 21
U.S.C. 355(c)(3)(C) or 355(j)(5)(B) with respect to the patents listed in the
Orange Book for Lovenox® (“Orange Book Litigation”) prior to the granting of
ANDA Final Approval for an ANDA filed by Sandoz or any of its Affiliates for the
Product, or (b) in the event that Orange Book Litigation occurs prior to the
granting of ANDA Final Approval for an ANDA filed by Sandoz or any of its
Affiliates for the Product, the earliest of:  (i) receipt by Sandoz or any of
its Affiliates of a final, unappealable judgment that determines that marketing
of the Product by or on behalf of Sandoz does not infringe Aventis’ Patent
Rights; or (ii) receipt by a Third Party of a final, unappealable judgment in a
patent infringement suit between Aventis and such Third Party, which would
permit the marketing of the Product by or on behalf of Sandoz without infringing
Aventis’ Patent Rights either (x) because such Patent Rights have been declared
invalid or unenforceable, or (y) if such Patent Rights have not been declared
invalid or unenforceable (in Sandoz’s reasonable judgment); or (iii) a
Settlement.

 

1.29.       “First Commercial Sale”.  First Commercial Sale means the first
commercial sale of the Product in the U.S. Territory as part of a nationwide
introduction by Sandoz, its Affiliates and/or distributors.  Sales for test
marketing, clinical trial purposes or compassionate or similar use shall not
give rise to a First Commercial Sale.

 

1.30.       “Fragmin Opportunity”.  Fragmin Opportunity means the research,
development, manufacturing or commercialization of dalteparin as a generic
version of Fragmin.

 

1.31.       “FTE”.  FTE means a full time equivalent person year (consisting of
a total of [**] hours per year) of scientific, technical or managerial work on
or directly related to the Collaborative Program.

 

1.32.       “FTE Rate”.  FTE Rate means U.S.$[**] per FTE.

 

1.33.       “Improved Enoxaparin”.  Improved Enoxaparin means any improved form
of enoxaparin which meets the specifications for [**] as of the Effective Date
and for which approval by the FDA would require the filing of a New Drug
Application under Section [**] of the FD&C Act ([**]).

 

1.34.       “Improvement”.  Improvement means any enhancement to Sandoz
Know-How, Momenta Know-How, Sandoz Collaboration Know-How or Momenta
Collaboration Know-How, as the case may be, based on and arising from exposure
to such Know-How and made during the conduct of the Collaborative Program,
including enhancements made to such Improvements made during the conduct of the
Collaborative Program.

 

1.35.       “Joint Collaboration IP”.  Joint Collaboration IP means Joint
Collaboration Know-How and Joint Collaboration Patent Rights.

 

6

--------------------------------------------------------------------------------


 

1.36.       “Joint Collaboration Know-How”.  Joint Collaboration Know-How means
all Know-How constituting, based upon or derived from inventions or developments
which are conceived and reduced to practice or developed jointly by Sandoz or
its Affiliates, on the one hand, and Momenta or its Affiliates, on the other
hand, during and in the conduct of the Collaborative Program, excluding those
Improvements to Sandoz Know-How, Improvements to Sandoz Collaboration
Know-How, Improvements to Momenta Know-How or Improvements to Momenta
Collaboration Know-How which are made jointly by Sandoz or its Affiliates, on
the one hand, and Momenta or its Affiliates, on the other hand.

 

1.37.       “Joint Collaboration Patent Rights”.  Joint Collaboration Patent
Rights means all Patent Rights throughout the world covering the Joint
Collaboration Know-How.

 

1.38.       “Joint Product-Specific Know-How”.  Joint Product-Specific Know-How
means all Joint Collaboration Know-How which solely relates to the Product and
does not relate, or cannot be used with, any other product or for any other
general purpose.

 

1.39.       “Joint Product-Specific Patent Rights”.  Joint Product-Specific
Patent Rights means all Patent Rights throughout the world covering Joint
Product-Specific Know-How.

 

1.40.       “Know-How”.  Know-How means any information and material that is
confidential and proprietary, including, without limitation, ideas, concepts,
discoveries, inventions, developments, improvements, know-how, trade secrets,
designs, devices, equipment, process conditions, algorithms, notation systems,
works of authorship, computer programs, technologies, formulas, techniques,
methods, procedures, assay systems, applications, data, documentation, reports,
sugars, polysaccharides, heparinases, enzymes, reagents, glycoproteins,
proteins, peptides, glycoconjugates, primers, plasmids, vectors, expression
systems, cells, cell lines, antibodies, organisms, chemical compounds, products
and formulations, whether patentable or otherwise.  Know-How shall also include
non-confidential information and material to the extent such information and
material first lost its confidentiality by virtue of its disclosure in an issued
patent or published patent application, a filing with a Regulatory Authority or
as part of a legal proceeding.

 

1.41.       “Label”.  Label shall mean any package labeling designed for use
with the Product, pursuant to the terms of this Agreement, in accordance with
cGMP, including the package insert for such Product, that is approved by the FDA
pursuant to the terms of this Agreement; and any variation of such term, such as
“Labeled” or “Labeling”, shall mean the act of doing the foregoing, and
“Labeler” shall mean a Party or Third Party who performs the act of Labeling.

 

1.42.       “Legal Activities”.  Legal Activities means (a) all Product-Specific
Patent Activities, and (b) all activities with respect to Legal Clearance.

 

1.43.       “Legal Clearance”.  Legal Clearance means collectively District
Court Legal Clearance and Final Legal Clearance.

 

1.44.       “Legal Clearance Costs”.  Legal Clearance Costs means all legal and
related costs incurred to achieve Legal Clearance; provided, however, that Legal
Clearance Costs specifically

 

7

--------------------------------------------------------------------------------


 

exclude (a) Settlement Costs, and (b) the cost of any attorneys which Momenta
independently involves in the activities to achieve Legal Clearance (which shall
be the sole responsibility of Momenta), unless the JSC agrees that such costs
should be included in Legal Clearance Costs.

 

1.45.       “Legal Expenses”.  Legal Expenses means, with respect to the U.S.
Territory: (a) Product-Specific Patent Costs; (b) Legal Clearance Costs; (c) all
Liabilities related to Patent Litigation; (d) all Liabilities incurred by the
Parties or the Indemnified Parties with respect to any claims described in
Section 12.1(e); and (e) all Liabilities incurred by the Sandoz Parties with
respect to any claims or demands related to the Product that are commenced by
Aventis or any Third Party against any Sandoz Indemnified Party based on the
activities of Momenta or the Sandoz Parties (including those undertaken by
Affiliates or Third Parties on behalf of Momenta or the Sandoz Parties) [**]
pursuant to this Agreement.  Notwithstanding any provision to the contrary
herein, Legal Expenses do not include:  (i) damages (including [**]) due to
Aventis as a result of a Pre Final Legal Clearance Launch; (ii) Product
Liability Costs; and (iii) Settlement Costs.

 

1.46.       “Locked Manufacturing Process”.  Locked Manufacturing Process means,
with respect to the Product, an economically practical, highly controlled and
highly reproducible manufacturing process that enables the manufacture of
Characterized Product to FDA standards (including compatibility with cGMP) and
in accordance with any ANDA requirements for the Product, including without
limitation the Product’s FDA specifications.

 

1.47.       “Lovenox®-Equivalent Product”.  Lovenox®-Equivalent Product means
(a) Lovenox® in injectable form sold as a brand, including Lovenox® sold by
Aventis using another tradename, such as Clexane® (collectively, “Branded
Lovenox”), or (b) any product sold in the U.S. Territory (other than Branded
Lovenox) that is a generic AB-rated or AP-rated equivalent to Lovenox® in
injectable form.

 

1.48.       “Manufacturing Costs”.  Manufacturing Costs means, with respect to
the Product, the aggregate of each Party’s cost to commercially manufacture
(including the buildup of commercial inventory) and/or Label the Product,
calculated as follows:  (a) if the Product is manufactured and/or Labeled by a
Party or its Affiliate, then Manufacturing Costs shall be determined as set
forth on Schedule 1.48; or (b) if the Product is manufactured and/or Labeled by
a Third Party manufacturer, Manufacturing Costs shall equal the costs as
invoiced by such Third Party manufacturer for the manufacture and/or Labeling of
a specified quantity of the Product, plus any of the costs set forth on Schedule
1.48 that are incurred by the Parties or their Affiliates in completing the
manufacture, Labeling and delivery to a warehouse(s) designated by the Sandoz
Parties of such quantity of the Product.

 

If there are any Third Party Royalties payable hereunder, such amounts shall be
considered a Manufacturing Cost for purposes of calculating any Profit Interest
payable to Momenta hereunder.

 

1.49.       “Marketing Approval”.  Marketing Approval means the approval of the
FDA necessary and sufficient for the marketing and First Commercial Sale of the
Product in the U.S. Territory.

 

8

--------------------------------------------------------------------------------


 

1.50.       “M118 Opportunity”.  M118 Opportunity means the research,
development, manufacturing or commercialization of Momenta’s low molecular
weight heparin candidate known as M118.

 

1.51.       “MIT”.  MIT means Massachusetts Institute of Technology.

 

1.52.       “MIT Agreement”.  MIT Agreement means the Amended and Restated
Exclusive Patent License Agreement by and between MIT and Momenta, dated as of
November 1, 2002 and as amended by a First Amendment dated November 15, 2002 and
letter agreements dated September 12, 2003 and October 22, 2003, as the same may
be amended from time to time.

 

1.53.       “Momenta Collaboration Know-How”.  Momenta Collaboration Know-How
means (a) all Know-How constituting, based upon or derived from inventions or
developments which are conceived and reduced to practice or developed solely by
the employees, contractors (subject to Section 8.3), consultants or agents of
Momenta or its Affiliates during, and in the conduct of, the Collaborative
Program, excluding Improvements to Sandoz Know-How or Improvements to Sandoz
Collaboration Know-How, and (b) (i) Improvements to Momenta Know-How or
(ii) Improvements to Momenta Collaboration Know-How, which, with respect to each
of (b)(i) and (b)(ii), are made solely by the employees, contractors,
consultants or agents of Sandoz or its Affiliates, or jointly by the employees,
contractors, consultants or agents of Sandoz or its Affiliates, on the one hand,
and by the employees, contractors, consultants or agents of Momenta or its
Affiliates, on the other hand, during, and in the conduct of, the Collaborative
Program.

 

1.54.       “Momenta Collaboration Patent Rights”.  Momenta Collaboration Patent
Rights means all Patent Rights throughout the world covering Momenta
Collaboration Know-How that are Controlled by Momenta.

 

1.55.       “Momenta Indemnified Parties”.  Momenta Indemnified Parties means
Momenta, Momenta’s Affiliates, any of their successors or assigns, and any of
their respective then-current or then-former directors, officers, employees,
consultants, agents, suppliers, contract manufacturers, contract service
providers, Third Parties engaged to perform activities under the Collaborative
Program, and MIT (including MIT’s trustees, officers, faculty, students,
employees, and agents).

 

1.56.       “Momenta IP”.  Momenta IP means Momenta Know-How, Momenta
Collaboration Know-How, Momenta Patent Rights and Momenta Collaboration Patent
Rights, including, without limitation, those license rights granted to Momenta
under the MIT Agreement to the extent such would be included in Momenta
Know-How, Momenta Collaboration Know-How, Momenta Patent Rights and Momenta
Collaboration Patent Rights.

 

1.57.       “Momenta Know-How”.  Momenta Know-How means all Know-How which
(a) is Controlled by Momenta (i) as of the Effective Date or (ii) during the
term of the Collaborative Program, but which is not developed or acquired by
Momenta or any of its Affiliates in the conduct of the Collaborative Program,
and (b) could reasonably be used in the conduct of the Collaborative Program.

 

9

--------------------------------------------------------------------------------


 

1.58.       “Momenta Patent Rights”.  Momenta Patent Rights means all Patent
Rights throughout the world covering Momenta Know-How that are Controlled by
Momenta, including, without limitation, the Patent Rights listed on Schedule
1.58.

 

1.59.       “Momenta Product-Specific Know-How”.  Momenta Product-Specific
Know-How means all Momenta Know-How or Momenta Collaboration Know-How which
solely relates to the Product and does not relate, or cannot be used with, any
other product or for any other general purpose.

 

1.60.       “Momenta Product-Specific Patent Rights”.  Momenta Product-Specific
Patent Rights means all Patent Rights throughout the world covering Momenta
Product-Specific Know-How that are Controlled by Momenta.

 

1.61.       “Net Sales”.  Net Sales means the gross amount invoiced by Sandoz or
its Affiliates (or, with respect to Section 11.6.3, Momenta, its Affiliates
and/or sublicensees) to Third Parties (whether an end-user, a distributor or
otherwise) for sales of the Product, less:  (a) the total value (to the extent
actually allowed and taken directly with respect to such sales, as reflected in
the amount invoiced) of trade, cash and quantity discounts and/or rebates,
allowances, credits and charge backs, discounts in kind and/or other forms of
consideration offered as inducements for the purchase of such Product, and/or
required payments, including, without limitation, from (i) managed health care
organizations, (ii) federal, state or local governmental agency programs
(including Medicare and Medicaid or other similar programs in countries outside
the U.S. Territory), their agencies and purchasers and reimbursers, and
(iii) wholesalers and chain pharmacy buying groups and any other trade
customers; and (b) any credits or allowances booked on account of shelfstock and
other price adjustments, rejections or returns of Products previously sold; and
(c) taxes, customs charges, duties and any other governmental charges, levied
on, absorbed, or otherwise imposed on the production, importation,
transportation, use or sale of the Product (excluding national, state or local
taxes based on income); and (d) any Product recall costs, including
Manufacturing Costs, costs of Product destruction and out-of-pocket
administrative costs, that are not identifiable as being (x) the fault of the
Sandoz Parties (in which case Sandoz shall be responsible for such costs) or
(y) the fault of Momenta (in which case Momenta shall be responsible for such
costs).

 

If there are any Third Party Royalties payable hereunder, such amounts shall be
subtracted in order to arrive at Net Sales for purposes of all royalty payments
to Momenta hereunder.

 

Such amounts shall be determined from the books and records of Sandoz or its
Affiliates (or, with respect to Section 11.6.3, Momenta, its Affiliates and/or
sublicensees), maintained in accordance with generally accepted accounting
principles, consistently applied.

 

In the case of any sale of the Product for consideration other than cash, such
as barter or countertrade, Net Sales shall be calculated on the fair market
value of consideration received.

 

Each of the Sandoz Parties agrees not to use the Product as a loss leader.  Each
of the Sandoz Parties also agrees that if either of them price the Product in
order to gain or maintain sales of other products, then for purposes of
calculating the payments due hereunder, the Net Sales shall be adjusted to
reverse any discount which was given to a customer that was in excess of

 

10

--------------------------------------------------------------------------------


 

customary discounts for this Product (or, in the absence of relevant data for
this Product, other similar products under similar market conditions), if such
discount was given in order to gain or maintain sales of other products.

 

In the case of any sale of the Product between or among Sandoz or its Affiliates
(or, with respect to Section 11.6.3, Momenta, its Affiliates and sublicensees)
for resale, Net Sales shall be calculated as above only on the value charged or
invoiced on the first arm’s length sale thereafter to a Third Party.

 

1.62.       “Non-Injectable or Improved Enoxaparin Opportunity”.  Non-Injectable
or Improved Enoxaparin Opportunity means the research, development,
manufacturing or commercialization of (a) enoxaparin to be administered [**] or
(b) Improved Enoxaparin.

 

1.63.       “Non-Owning Party”.  Non-Owning Party means, with respect to Sandoz
IP, Momenta, and, with respect to Momenta IP, BCWI (or Sandoz, if so designated
in writing by the Sandoz Parties).

 

1.64.       “Non-U.S. Territory”.  Non-U.S. Territory means all countries
outside the U.S. Territory.

 

1.65.       “Owning Party”.  Owning Party means, with respect to Momenta IP,
Momenta, and, with respect to Sandoz IP, BCWI (or Sandoz, if so designated in
writing by the Sandoz Parties).

 

1.66.       “Owning Party’s IP”.  Owning Party’s IP means, with respect to
Momenta, the Momenta IP, and, with respect to a Sandoz Party, the Sandoz IP.

 

1.67.       “Party”.  Party means Sandoz, BCWI or Momenta; “Parties” means
Sandoz, BCWI and Momenta.

 

1.68.       “Patent Litigation”.  Patent Litigation means (a) a claim or demand
by Aventis that alleges patent infringement against any Momenta Indemnified
Party or any Sandoz Indemnified Party based on (i) the activities of the Sandoz
Parties or Momenta (including those undertaken by Affiliates or Third Parties on
behalf of them) pursuant to this Agreement related to the Product (including the
manufacture of the Product), or (ii) the activities of the Sandoz Parties or
Momenta (including those undertaken by Affiliates or Third Parties on behalf of
them) [**] related to the Product (including the manufacture of the Product), or
(b) a declaratory judgment or other legal or equitable proceeding approved by
the JSC (or if the JSC cannot reach agreement, through the provisions of
Article 13) and commenced or joined by Momenta, Sandoz or one of their
Affiliates that seeks a judgment against Aventis that Sandoz, Momenta, their
Affiliates and/or Momenta’s licensees have not infringed, or will not infringe,
any patent related to the Product (including the manufacture of the Product), in
each case, irrespective of the nature of the relief sought (which may include,
without limitation, actual, consequential or enhanced damages) and irrespective
of the jurisdiction in which such claim, demand or action is brought.

 

11

--------------------------------------------------------------------------------


 

1.69.       “Patent Right”.  Patent Right means a United States and/or foreign
patent or patent application and all substitutions, divisions, continuations,
continuations-in-part, reissues, reexaminations and extensions thereof.

 

1.70.       “Person”.  Person means any natural person, corporation, firm,
business trust, joint venture, association, organization, company, partnership
or other business entity, or any government, or any agency or political
subdivisions thereof.

 

1.71.       “Post-Launch Quarter”.  Post-Launch Quarter means the Quarter in
which U.S. Launch Occurs (the “First Post-Launch Quarter”) or each subsequent
Quarter (referred to as the “Second Post-Launch Quarter”, “Third Post-Launch
Quarter”, etc.).

 

1.72.       “Post-Launch Year”.  Post-Launch Year means each four Post-Launch
Quarter period, with the First Post-Launch Year encompassing the period of the
First Post-Launch Quarter through the Fourth Post-Launch Quarter, the Second
Post-Launch Year encompassing the period of the Fifth Post-Launch Quarter
through the Eighth Post-Launch Quarter, etc.

 

1.73.       “Pre Final Legal Clearance Launch”.  Pre Final Legal Clearance
Launch means the occurrence of the U.S. Launch prior to Final Legal Clearance. 
For the avoidance of doubt, any such launch shall be in the sole discretion of
Sandoz.

 

1.74.       “Product”.  Product means injectable enoxaparin and any improved
injectable form of enoxaparin for which Lovenox®, as defined in the relevant New
Drug Application approved as of the Effective Date or any past or future
Supplemental New Drug Applications, is the reference listed drug and for which
an ANDA could be approved by the FDA, but specifically excluding any Improved
Enoxaparin.  “Product” includes, without limitation, a Lovenox®-Equivalent
Product developed by the Parties pursuant to this Agreement.

 

1.75.       “Product Liability Costs”.  Product Liability Costs means all
Liabilities incurred by any Momenta Indemnified Party or Sandoz Indemnified
Party arising from actual or alleged product liability with respect to the
Product, including, without limitation, any such Liabilities incurred or paid by
the Parties or the Indemnified Parties with respect to any claims described in
Sections 12.1(d) or 12.1(e) (as applicable).

 

1.76.       “Product-Specific Patent Activities”.  Product-Specific Patent
Activities means all activities of the Parties with respect to the preparation,
filing, prosecution, maintenance, enforcement and invalidity defense of 
Product-Specific Patent Rights to the extent such Product-Specific Patent Rights
are relevant to the exercise by the Sandoz Parties of the licenses granted in
Section 2.1.

 

1.77.       “Product-Specific Patent Costs”.  Product-Specific Patent Costs
means all costs paid by a Party to Third Parties with respect to the
Product-Specific Patent Activities.

 

1.78.       “Product-Specific Patent Rights”.  Product-Specific Patent Rights
means Sandoz Product-Specific Patent Rights, Momenta Product-Specific Patent
Rights and Joint Product-Specific Patent Rights.

 

12

--------------------------------------------------------------------------------


 

1.79.       “Profits”.  Profits means Net Sales less (a) Selling Expenses and
(b) Manufacturing Costs for the Product sold (regardless of whether the Product
is rejected, returned or recalled).

 

1.80.       “Project Leader”.  Project Leader means an executive appointed by
Momenta, on the one hand, or the Sandoz Parties, on the other hand, to serve as
such Party’s principal coordinator and liaison for the Collaborative Program. 
The Project Leader appointed by the Sandoz Parties is referred to as the “Sandoz
Project Leader” and the Project Leader appointed by Momenta is referred to as
the “Momenta Project Leader.”

 

1.81.       “Quarter”.  Quarter means each three month period ending March 31,
June 30, September 30 and December 31 in each calendar year.

 

1.82.       “Regulatory Authority”.  Regulatory Authority means any federal,
national, multinational, state, provincial or local regulatory agency,
department, bureau or other governmental entity with authority over the testing,
manufacture, use, storage, import, promotion, marketing and sale of a
therapeutic product in a country, including the FDA.

 

1.83.       “Sandoz Collaboration Know-How”.  Sandoz Collaboration Know-How
means (a) all Know-How constituting, based upon or derived from inventions or
developments which are conceived and reduced to practice or developed solely by
the employees, contractors (subject to Section 8.3), consultants or agents of
Sandoz or its Affiliates during, and in the conduct of, the Collaborative
Program, excluding Improvements to Momenta Know-How or Improvements to Momenta
Collaboration Know-How, and (b) (i) Improvements to Sandoz Know-How or
(ii) Improvements to Sandoz Collaboration Know-How, which, with respect to each
of (b)(i) and (b)(ii), are made solely by the employees, contractors,
consultants or agents of Momenta or its Affiliates, or jointly by the employees,
contractors, consultants or agents of Sandoz or its Affiliates, on the one hand,
and by the employees, contractors, consultants or agents of Momenta or its
Affiliates, on the other hand, during, and in the conduct of, the Collaborative
Program.

 

1.84.       “Sandoz Collaboration Patent Rights”.  Sandoz Collaboration Patent
Rights means all Patent Rights throughout the world covering Sandoz
Collaboration Know-How that are Controlled by a Sandoz Party.

 

1.85.       “Sandoz Indemnified Parties”.  Sandoz Indemnified Parties means
Sandoz, BCWI, their Affiliates, any of their successors or assigns, and any of
their respective then-current or then-former directors, officers, employees,
consultants, suppliers, contract manufacturers, contract service providers, and
Third Parties engaged to perform activities under the Collaborative Program.

 

1.86.       “Sandoz IP”.  Sandoz IP means Sandoz Know-How, Sandoz Collaboration
Know-How, Sandoz Patent Rights and Sandoz Collaboration Patent Rights.  Sandoz
IP expressly excludes the intellectual property rights of any Affiliate of the
Sandoz Parties, unless such intellectual property rights are Controlled by a
Sandoz Party, it being understood that the Sandoz Parties shall have the
obligation to obtain Control set forth in Section 8.3.

 

13

--------------------------------------------------------------------------------


 

1.87.       “Sandoz Know-How”.  Sandoz Know-How means all Know-How which (a) is
Controlled by a Sandoz Party (i) as of the Effective Date or (ii) during the
term of the Collaborative Program, but which is not developed by Sandoz or its
Affiliates or acquired by  Sandoz or its Affiliates in the conduct of the
Collaborative Program, and (b) is contributed and approved for use by a Sandoz
Party in the conduct of the Collaborative Program, it being understood that any
such contribution shall be in the sole discretion of such Sandoz Party and that,
unless the Parties otherwise agree in writing, such Sandoz Party shall not
charge Momenta for any such contribution.

 

1.88.       “Sandoz Patent Rights”.  Sandoz Patent Rights means all Patent
Rights throughout the world covering Sandoz Know-How that are Controlled by a
Sandoz Party.

 

1.89.       “Sandoz Product-Specific Know-How”.  Sandoz Product-Specific
Know-How means all Sandoz Know-How or Sandoz Collaboration Know-How which solely
relates to the Product and does not relate, or cannot be used with, any other
product or for any other general purpose.

 

1.90.       “Sandoz Product-Specific Patent Rights”.  Sandoz Product-Specific
Patent Rights means all Patent Rights throughout the world covering Sandoz
Product-Specific Know-How that are Controlled by a Sandoz Party.

 

1.91.       “Selling Expenses”.  Selling Expenses means Sandoz’s or its
Affiliates’ expenditures to market, distribute and sell the Product, which shall
be deemed for purposes of this Agreement to be equal to [**] percent ([**]%) of
Net Sales of such Product for each applicable period.

 

1.92.       “Settlement”.  Settlement means an agreement or settlement, made at
any time, between a Sandoz Party or its Affiliate(s), on the one hand, and
Aventis, on the other hand, that finally resolves any existing Patent Litigation
and precludes any future Patent Litigation by Aventis against the Sandoz
Parties, their Affiliates and the Momenta Indemnified Parties related to the
Product, such that the Product may be marketed by or continue to be marketed by
or on behalf of Sandoz or its Affiliates subject to ANDA Final Approval of an
ANDA filed by Sandoz or any of its Affiliates for the Product.

 

1.93.       “Settlement Costs”.  Settlement Costs means all amounts paid to
Aventis (whether [**] or similar arrangement, including without limitation [**]
in accordance with Section 6.2.2) in order to achieve a Settlement.

 

1.94.       “Stability Studies”.  Stability Studies means, with respect to the
Product, the performance of stability testing at one-tenth commercial scale in
accordance with the stability protocol set forth in the ANDA for the Product.

 

1.95.       “Supply Chain”.  Supply Chain, with respect to Product, means
stable, reliable, and commercially practical sources to obtain all starting
materials, biological products, biological molecules, chemicals, precursors,
intermediates, and reagents of sufficient quantity, quality, and purity
necessary to manufacture the required commercial quantities of the Product
according to the Locked Manufacturing Process.  “Supply Chain” includes
commercial sources

 

14

--------------------------------------------------------------------------------


 

of all packaging components and packaging materials, including primary and
printed packaging materials according to the standards set forth in the ANDA for
the Product.

 

1.96.       “Third Party”.  Third Party means any Person other than a Party or
any of its Affiliates.

 

1.97.       “Third-Party Competitor”.  Third-Party Competitor means each Third
Party (including, [**], collectively with all of such Third Party’s Affiliates,
licensees and/or distributors, which Third Party owns, itself or through its
Affiliates, [**] in the U.S. Territory for [**] Products and which Third Party
is marketing, itself or through its Affiliates, licensees and/or distributors,
[**] in the U.S. Territory; provided, however, that Third-Party Competitor shall
exclude Sandoz’s and BCWI’s Affiliates and distributors.  If [**], it shall be
termed the “[**]”.

 

1.98.       “Third Party Royalties”.  Third Party Royalties means any royalties,
license fees or other monetary payments made by the Sandoz Parties (either
directly or via reimbursement to Momenta) to any Third Party in consideration of
a license(s) under such Third Party patent(s), know-how or other intellectual
property rights, when such license is reasonably determined by the JPT to be
necessary to commercially manufacture and/or sell the Product without infringing
such Third Party intellectual property rights; provided, however, that Third
Party Royalties shall not include any payments to Third Party contractors hired
by Momenta or any Sandoz Parties, with prior approval of the JPT, in order to
provide services in connection with Development activities under this Agreement,
under which royalty-free licenses are granted to intellectual property created
during the course of providing such services.

 

1.99.       “U.S. Launch”.  U.S. Launch means the time when Sandoz, its
Affiliates or distributors achieve the First Commercial Sale of the Product in
the U.S. Territory.

 

1.100.     “U.S. Territory”.  U.S. Territory shall mean the fifty states of the
United States of America, the District of Columbia and all territories and
possessions of the United States of America and any other location where the FDA
has jurisdiction over medicinal products intended for human use.

 

1.101.     Other Defined Terms.  Each of the following definitions is set forth
in the section of this Agreement indicated below:

 

Definition

 

Section

Actual Momenta Economic Interest

 

Schedule 4.3

Additional Excessive Cost Termination

 

11.5.2

Additional Excessive Cost Termination Option Period

 

11.5.2

Additional Excessive Cost Trigger

 

11.5.2

Additional FTE’s

 

4.2

Agreement

 

Preamble

Aventis Persons

 

1.6

Aventis [**]

 

1.97

Aventis [**]

 

4.8.1

BCWI

 

Preamble

 

15

--------------------------------------------------------------------------------


 

BCWI Executive Officer

 

1.25

Branded Lovenox

 

1.47

Carryforward

 

Schedule 4.3

Commercial Milestone Payments

 

4.10.2

Commercial Viability Termination

 

11.3

Commercial Viability Trigger

 

11.3

Controlled Contractors

 

3.1

Cost Cap

 

4.1

Disclosing Party

 

10.2

District Court

 

1.23

District Court Decision

 

1.23

Economic Interest Variance

 

Schedule 4.3

Entire Capacity

 

Schedule 1.48

Effective Date

 

Preamble

FD&C Act

 

1.3

Final Misappropriation Determination

 

12.2

Force Majeure Event

 

14.15

Fragmin Notice

 

3.1

Fragmin Response

 

3.1

Fragmin Response Period

 

3.1

FTE Records

 

4.2

Full Capacity

 

Schedule 1.48

Full Milestone Payment(s)

 

4.10.2

Indemnified Party

 

12.3

Indemnifying Party

 

12.3

Initial Excessive Cost Termination

 

11.5.1

Initial Excessive Cost Termination Option Period

 

11.5.1

Initial Excessive Cost Trigger

 

11.5.1

Initial Non-U.S. Territory Negotiation Period

 

3.4.2

Invalidity Claim

 

8.6

Joint Project Team / JPT

 

5.2

Labeler

 

1.41

Joint Steering Committee / JSC

 

5.3

Legal Strategy Diminishment

 

11.4

Liabilities

 

12.1

Milestone Payment Quarter

 

4.10.2

M118 Notice

 

3.2

M118 Response

 

3.2

M118 Response Period

 

3.2

MIT Associates

 

14.16

Momenta

 

Preamble

Momenta Assigned Improvements

 

8.1.1

Momenta Economic Interest

 

Schedule 4.3

Momenta Executive Officer

 

1.25

 

16

--------------------------------------------------------------------------------


 

Momenta Project Leader

 

1.80

Momenta Share of Excess Costs

 

Schedule 4.3

New Excess Costs

 

Schedule 4.3

[**] Period

 

4.7.1

[**] Royalty

 

4.7.1

Non-Injectable or Improved Enoxaparin Response

 

3.3.1

Non-Injectable or Improved Enoxaparin Notice

 

3.3.1

Non-Injectable or Improved Enoxaparin Response Period

 

3.3.1

Non-U.S. Option

 

3.4.1

Non-U.S. Option Period

 

3.4.1

Non-U.S. Territory Agreement

 

3.4.2

[**] Period

 

4.5

Orange Book Litigation

 

1.28

Pleadings

 

12.3.3

Post-[**] Period

 

4.6.1

Post-[**] Royalty

 

4.6.1

Pre-Existing Costs

 

1.21

Prior Confidentiality Agreement

 

10.1

Product Records

 

4.11.4

Profit Interest

 

4.5

Program Output

 

3.4.6

Receiving Party

 

10.2

Regulatory Milestone Payment

 

4.10.1

Representing Party

 

9.1

Sandoz

 

Preamble

Sandoz Assigned Improvements

 

8.1.1

Sandoz Executive Officer

 

1.25

Sandoz Party

 

Preamble

Sandoz Parties

 

Preamble

Sandoz Milestone Termination

 

11.4

Sandoz Milestone Trigger

 

11.4

Sandoz Parties Royalty

 

11.6.3

Sandoz Project Leader

 

1.80

Supply Continuation Plan

 

11.2.2

Supply Interruption

 

11.2.2

Supply Interruption Notice

 

11.2.2

Term

 

11.1

Third Party Term Sheet

 

3.4.5

Third Party Term Sheet Notice

 

3.4.5

True-Up Amount

 

Schedule 4.3

 

17

--------------------------------------------------------------------------------


 

2.                                      GRANT OF RIGHTS

 

2.1.         Momenta License Grants.  Subject to the terms and conditions of
this Agreement, Momenta hereby grants to BCWI during the Term, (a) an exclusive
license, without the right to grant sublicenses, under Momenta IP and under
Momenta’s rights in the Joint Collaboration IP, to Develop, make, have made,
use, sell, offer to sell, lease, import and export the Product in the U.S.
Territory in the Field, and (b) a non-exclusive license, with no right to grant
sublicenses, under the Momenta IP to make, have made, and use the Product in the
Non-U.S. Territory, but only for the purposes of sale of the Product in or into
the U.S. Territory; provided, however, that Momenta retains the right to
practice, and to grant sublicenses, under Momenta IP and under Momenta’s rights
in the Joint Collaboration IP in the U.S. Territory in the Field to (i) perform
its obligations to the Sandoz Parties under this Agreement, including, without
limitation, to conduct the Momenta activities under this Agreement and in the
Annual Collaboration Plans and (ii) make and have made the Product in the U.S.
Territory solely for the purposes of sales of the Product in the Field (A) in
those countries in the Non-U.S. Territory for which Sandoz does not, during the
Non-U.S. Option Period, exercise the Non-U.S. Option, or (B) if Sandoz exercises
the Non-U.S. Option within the Non-U.S. Option Period, in those countries in the
Non-U.S. Territory for which Sandoz and Momenta do not execute a Non-U.S.
Territory Agreement either during the Initial Non-U.S. Territory Negotiation
Period or pursuant to Section 3.4.5.  Notwithstanding the foregoing prohibition
on sublicensing, (a) BCWI may sublicense its rights under this Section 2.1 to
Sandoz to the extent it deems necessary for Sandoz to perform its obligations
under this Agreement, and (b) subject to the provisions of Section 8.3.3, BCWI
may sublicense its rights under this Section 2.1 to an Affiliate of BCWI other
than Sandoz to the extent as may be permitted under the Annual Collaboration
Plans or as otherwise approved in writing by Momenta.

 

2.2.         Sandoz Parties License Grants.  Subject to the terms and conditions
of this Agreement, the Sandoz Parties hereby grant to Momenta, during the term
of this Agreement, a worldwide, non-exclusive, royalty-free license, without the
right to grant sublicenses (except to the extent as may be permitted under the
relevant Annual Collaboration Plan or as otherwise approved in writing by the
relevant Sandoz Party) under Sandoz IP and under the Sandoz Parties’ rights in
the Joint Collaboration IP, solely to the extent necessary or appropriate to
perform Momenta’s obligations to the Sandoz Parties under this Agreement,
including, without limitation, to conduct the Momenta activities under this
Agreement and in the Annual Collaboration Plans.

 

2.3.         Exclusivity.  Subject to Momenta’s retained right in Section 2.1,
except as otherwise agreed in writing by the Parties, Momenta agrees that it
shall not, and shall ensure that its Affiliates do not, during the Term, grant
any license in Momenta IP or Joint Collaboration IP to any Third Party to
Develop, make, have made, use, sell, offer to sell, lease, import, export or
otherwise Commercialize the Product in the Field in the U.S. Territory.  Except
as otherwise agreed in writing by the Parties, each Sandoz Party agrees that it
shall not, and shall use reasonable efforts to cause its Affiliates not to,
during the Term, grant any license to any Third Party to Develop, make, have
made, use, sell, offer to sell, lease, import, export or otherwise Commercialize
the Product in the Field in the U.S. Territory, except to the extent necessary
or appropriate to perform the Sandoz Parties’ obligations to Momenta under this
Agreement;

 

18

--------------------------------------------------------------------------------


 

provided, however, that if an Affiliate of any Sandoz Party grants any such
license to any Third Party, it shall be considered a breach of this Agreement by
the Sandoz Parties.  Momenta shall, and shall ensure that its Affiliates,
exclusively develop and Commercialize the Product with the Sandoz Parties during
the Term in the U.S. Territory.  Each Sandoz Party shall, and shall use
reasonable efforts to ensure that its Affiliates, exclusively develop and
Commercialize the Product with Momenta during the Term in the U.S. Territory;
provided, however, that if an Affiliate of any Sandoz Party develops or
commercializes the Product without Momenta during the Term in the U.S.
Territory, it shall be considered a breach of this Agreement by the Sandoz
Parties.

 

2.4.         Retained Rights.  Any rights of Momenta not expressly granted to
Sandoz or BCWI under the provisions of this Agreement shall be retained by
Momenta and any rights of Sandoz or BCWI not expressly granted to Momenta under
the provisions of this Agreement shall be retained by Sandoz or BCWI,
respectively.

 

2.5.         Third Party Licensor Rights.  The rights granted in Sections 2.1
and 2.2 are granted to the extent permitted or qualified by the nature of the
licenses granted by the relevant Third Party licensors, if any, of Momenta IP or
Sandoz IP, as the case may be.  The Party receiving such license shall comply
with all restrictions and obligations imposed by such Third Party licensors;
provided, however, that, if Momenta or a Sandoz Party, as the case may be,
enters into a license with a Third Party licensor for any intellectual property
that may be considered Momenta IP or Sandoz IP, respectively, Momenta or such
Sandoz Party shall notify the Sandoz Parties or Momenta, respectively, of the
restrictions and obligations imposed by such Third Party licensor, and, if the
Sandoz Parties or Momenta, respectively, do not wish to comply with such
restrictions and obligations, such licensed intellectual property shall not be
considered Momenta IP or Sandoz IP, respectively, hereunder.  Sandoz
acknowledges receipt of a copy of the MIT Agreement from Momenta.  Momenta
represents that the copy of the MIT Agreement delivered to Sandoz in accordance
with the foregoing represents the MIT Agreement as in effect as of the Effective
Date.

 

3.                                      ADDITIONAL RIGHTS

 

3.1.         Fragmin Opportunity; Right of First Negotiation.  During the Term,
prior to entering into any detailed negotiations regarding key terms and/or
entering into any contract, agreement, term sheet, understanding or arrangement
(verbal or written) with a Commercial Third Party (other than Third Party
contractors such as contract research organizations, contract manufacturers,
contract employees, consultants and the like which merely conduct activities on
behalf of Momenta and subject to Momenta’s supervision and control (“Controlled
Contractors”)) with respect to a Fragmin Opportunity in the U.S. Territory or
the Non-U.S. Territory, Momenta shall provide written notice to the Sandoz
Parties of its bona fide present intent to engage in such activities at such
time (the “Fragmin Notice”), which Fragmin Notice shall include information in
reasonable detail sufficient to enable the Sandoz Parties to make an informed
decision with respect to such Fragmin Opportunity; provided, however, that this
Section 3.1 shall not prevent Momenta from participating in general discussions
or negotiations with Third Parties with respect to a Fragmin Opportunity in the
U.S. Territory or the Non-U.S. Territory.  If either (but not both) of the
Sandoz Parties notifies Momenta in writing within thirty

 

19

--------------------------------------------------------------------------------


 

(30) days of receipt of the Fragmin Notice (the “Fragmin Response Period”, such
notice, the “Fragmin Response”) that it has a bona fide interest in discussing a
collaboration with Momenta with respect to such Fragmin Opportunity, Momenta and
such Sandoz Party shall enter into good faith negotiations on an exclusive
basis, on such terms as may be mutually agreeable.  If (a) neither Sandoz Party
indicates during the Fragmin Response Period that it is interested in discussing
such Fragmin Opportunity, (b) the Sandoz Parties indicate in writing during the
Fragmin Response Period that they have no interest in such Fragmin Opportunity,
or (c) one of the Sandoz Parties indicates such an interest during the Fragmin
Response Period but Momenta and such Sandoz Party are unable, after good faith
negotiations, to reach mutual agreement and execute a definitive agreement with
respect to a collaboration with respect to such Fragmin Opportunity within [**]
from the date of the Fragmin Response (or such extended period as may be
approved in writing by Momenta and such Sandoz Party), Momenta shall be free for
a period of [**] thereafter to undertake detailed negotiations regarding key
terms and enter into a transaction (including execution of a definitive
agreement) relating to such Fragmin Opportunity with a Commercial Third
Party(ies), which, with respect only to clause (c) above, shall be on terms not
less favorable, taken as a whole, to Momenta than those last offered to the
applicable Sandoz Party.  Momenta and the Sandoz Parties recognize that, in
evaluating the favorability to Momenta of the terms of such Third Party
transaction relating to such Fragmin Opportunity, numerous factors may be taken
into account and given appropriate weight, including, without limitation, the
amount of up-front payments, the amount and timing of subsequent license or
research payments, the royalty rate(s) or profit sharing terms, the definition
of territory, marketing and promotion rights, the purchase and pricing of
equity, if applicable, and the identity, experience and market position of such
Third Party(ies) in the relevant markets.  If, after the expiration of such [**]
period, Momenta has not entered into a transaction with any Third Party with
respect to such Fragmin Opportunity, then Momenta and the Sandoz Parties shall
again follow the procedures described in this Section 3.1 with respect to such
Fragmin Opportunity.  Momenta shall not be obligated to reveal to the Sandoz
Parties the identity of any Third Party involved in any such transaction.

 

3.2.         M118 Opportunity; Right of First Negotiation.  During the Term,
prior to entering into any detailed negotiations regarding key terms and/or
entering into any contract, agreement, term sheet, understanding or arrangement
(verbal or written) with a Commercial Third Party (other than Controlled
Contractors) with respect to an M118 Opportunity in the U.S. Territory or the
Non-U.S. Territory, Momenta shall provide written notice to the Sandoz Parties
of its bona fide present intent to engage in such activities at such time (the
“M118 Notice”), which M118 Notice shall include information in reasonable detail
sufficient to enable the Sandoz Parties to make an informed decision with
respect to such M118 Opportunity; provided, however, that this Section 3.2 shall
not prevent Momenta from participating in general discussions or negotiations
with Third Parties with respect to an M118 Opportunity in the U.S. Territory or
the Non-U.S. Territory.  If either (but not both) of the Sandoz Parties notifies
Momenta in writing within thirty (30) days of receipt of the M118 Notice (the
“M118 Response Period”, such notice, the “M118 Response”) that it has a bona
fide interest in discussing a collaboration with Momenta with respect to such
M118 Opportunity, Momenta and such Sandoz Party shall enter into good faith
negotiations on an exclusive basis, on such terms as may be mutually agreeable. 
If (a) neither Sandoz Party indicates during the M118 Response Period that it is
interested in discussing such M118 Opportunity, (b) the Sandoz Parties indicate
in writing during the M118 Response Period

 

20

--------------------------------------------------------------------------------


 

that they have no interest in such M118 Opportunity, or (c) one of the Sandoz
Parties indicates such an interest during the M118 Response Period but Momenta
and such Sandoz Party are unable, after good faith negotiations, to reach mutual
agreement and execute a definitive agreement with respect to a collaboration
with respect to such M118 Opportunity within [**] from the date of the M118
Response (or such extended period as may be approved in writing by Momenta and
such Sandoz Party), Momenta shall be free for a period of [**] thereafter to
undertake detailed negotiations regarding key terms and enter into a transaction
(including execution of a definitive agreement) relating to such M118
Opportunity with a Commercial Third Party(ies), which, with respect only to
clause (c) above, shall be on terms not less favorable, taken as a whole, to
Momenta than those last offered to the applicable Sandoz Party.  Momenta and the
Sandoz Parties recognize that, in evaluating the favorability to Momenta of the
terms of such Third Party transaction relating to such M118 Opportunity,
numerous factors may be taken into account and given appropriate weight,
including, without limitation, the amount of up-front payments, the amount and
timing of subsequent license or research payments, the royalty rate(s) or profit
sharing terms, the definition of territory, marketing and promotion rights, the
purchase and pricing of equity, if applicable, and the identity, experience and
market position of such Third Party(ies) in the relevant markets.  If, after the
expiration of such [**] period, Momenta has not entered into a transaction with
any Third Party with respect to such M118 Opportunity, then Momenta and the
Sandoz Parties shall again follow the procedures described in this Section 3.2
with respect to such M118 Opportunity.  Momenta shall not be obligated to reveal
to the Sandoz Parties the identity of any Third Party involved in any such
transaction.

 

3.3.         Non-Injectable or Improved Enoxaparin Opportunities.

 

3.3.1       U.S. Territory.  If, during the Term, Momenta intends to begin
detailed negotiations regarding key terms and/or enter into any contract,
agreement, term sheet, understanding or arrangement (verbal or written) with a
Commercial Third Party (other than Controlled Contractors) with respect to a
Non-Injectable or Improved Enoxaparin Opportunity in the U.S. Territory, Momenta
shall provide written notice of such bona fide present intent to the Sandoz
Parties (the “Non-Injectable or Improved Enoxaparin Notice”), which
Non-Injectable or Improved Enoxaparin Notice shall include information in
reasonable detail sufficient to enable the Sandoz Parties to make an informed
decision with respect to such Non-Injectable or Improved Enoxaparin Opportunity;
provided, however, that this Section 3.3 shall not prevent Momenta from
participating in general discussions or negotiations with Third Parties with
respect to a Non-Injectable or Improved Enoxaparin Opportunity in the U.S.
Territory.  If either (but not both) of the Sandoz Parties notifies Momenta in
writing within [**] of receipt of the Non-Injectable or Improved Enoxaparin
Notice (the “Non-Injectable or Improved Enoxaparin Response Period”, such
notice, the “Non-Injectable or Improved Enoxaparin Response”) that it has a bona
fide interest in discussing a collaboration with Momenta with respect to such
Non-Injectable or Improved Enoxaparin Opportunity, Momenta and such Sandoz Party
shall enter into good faith negotiations on an exclusive basis, on such terms as
may be mutually agreeable.  If (a) neither Sandoz Party indicates during the
Non-Injectable or Improved Enoxaparin Response Period that it is interested in
discussing such

 

21

--------------------------------------------------------------------------------


 

Non-Injectable or Improved Enoxaparin Opportunity, (b) the Sandoz Parties
indicate in writing during the Non-Injectable or Improved Enoxaparin Response
Period that they have no interest in such Non-Injectable or Improved Enoxaparin
Opportunity, or (c) one of the Sandoz Parties indicates such an interest during
the Non-Injectable or Improved Enoxaparin Response Period but Momenta and such
Sandoz Party are unable to, after good faith negotiations, reach mutual
agreement and execute a definitive agreement with respect to a collaboration
with respect to such Non-Injectable or Improved Enoxaparin Opportunity within
[**] from the date of the Non-Injectable or Improved Enoxaparin Response (or
such extended period as may be approved in writing by Momenta and such Sandoz
Party), Momenta shall be free for a period of [**] thereafter, to undertake
detailed negotiations regarding key terms and/or enter into a transaction
(including execution of a definitive agreement) relating to such Non-Injectable
or Improved Enoxaparin Opportunity with a Commercial Third Party(ies), which,
with respect only to clause (c) above, shall be on terms not less favorable,
taken as a whole, to Momenta than those last offered to the applicable Sandoz
Party.  Momenta and the Sandoz Parties recognize that, in evaluating the
favorability to Momenta of the terms of such Third Party transaction relating to
such Non-Injectable or Improved Enoxaparin Opportunity, numerous factors may be
taken into account and given appropriate weight, including, without limitation,
the amount of up-front payments, the amount and timing of subsequent license or
research payments, the royalty rate(s) or profit sharing terms, the definition
of territory, marketing and promotion rights, the purchase and pricing of
equity, if applicable, and the identity, experience and market position of such
Third Party(ies) in the relevant markets.  If, after the expiration of such [**]
period, Momenta has not entered into a transaction with any Third Party with
respect to such Non-Injectable or Improved Enoxaparin Opportunity, then Momenta
and the Sandoz Parties shall again follow the procedures described in this
Section 3.3.1 with respect to such Non-Injectable or Improved Enoxaparin
Opportunity.  Momenta shall not be obligated to reveal to the Sandoz Parties the
identity of any Third Party involved in any such transaction.

 

3.3.2       Non-U.S. Territory.

 

a.                                           During the Non-U.S. Option Period,
Momenta shall provide a Non-Injectable or Improved Enoxaparin Notice under
Section 3.3.1 to the Sandoz Parties if Momenta has a bona fide present intent to
begin detailed negotiations regarding key terms or enter into any contract,
agreement, term sheet, understanding or arrangement (verbal or written) with a
Commercial Third Party at such time with respect to a Non-Injectable or Improved
Enoxaparin Opportunity in the Non-U.S. Territory, and the provisions of
Section 3.3.1 shall apply mutatis mutandis with respect to the Non-U.S.
Territory.

 

b.                                           During the Initial Non-U.S.
Territory Negotiation Period, if any, and during the term of the Non-U.S.
Territory Agreement, Momenta shall provide a Non-Injectable or Improved
Enoxaparin Notice under

 

22

--------------------------------------------------------------------------------


 

Section 3.3.1 to the Sandoz Parties if Momenta has a bona fide present intent to
begin detailed negotiations regarding key terms or enter into any contract,
agreement, term sheet, understanding or arrangement (verbal or written) with a
Commercial Third Party at such time with respect to a Non-Injectable or Improved
Enoxaparin Opportunity in the portion of the Non-U.S. Territory for which a
Sandoz Party has exercised the Non-U.S. Option or executed the Non-U.S.
Territory Agreement, as applicable, and the provisions of Section 3.3.1 shall
apply with respect to such countries.

 

c.                                            Notwithstanding the provisions of
Sections 3.3.2(a) and 3.3.2(b), (i) if neither Sandoz Party indicates during the
Non-U.S. Option Period that it is interested in exercising the Non-U.S. Option
or the Sandoz Parties indicate in writing during the Non-U.S. Option Period that
they have no interest in exercising the Non-U.S. Option, Momenta shall have no
further obligations to the Sandoz Parties or their Affiliates with respect to
the Non-Injectable or Improved Enoxaparin Opportunity in the Non-U.S. Territory;
(ii) Momenta shall not be obligated to enter into definitive agreements with a
Sandoz Party with respect to a Non-Injectable or Improved Enoxaparin Opportunity
in the Non-U.S. Territory unless and until Momenta and a Sandoz Party have
entered into the Non-U.S. Territory Agreement; provided, however, that the
negotiation period for any such Non-Injectable or Improved Enoxaparin
Opportunity in the Non-U.S. Territory shall be tolled without penalty during the
Non-U.S. Option Period and the Initial Non-U.S. Territory Negotiation Period;
(iii) if a Sandoz Party exercises the Non-U.S. Option but Momenta and such
Sandoz Party do not enter into the Non-U.S. Territory Agreement either prior to
the expiration of the Initial Non-U.S. Territory Negotiation Period or pursuant
to Section 3.4.5, Momenta shall have no further obligations to the Sandoz
Parties or their Affiliates with respect to the Non-Injectable or Improved
Enoxaparin Opportunity in the Non-U.S. Territory; (iv) if a Sandoz Party
exercises the Non-U.S. Option with respect to only a portion of the Non-U.S.
Territory, Momenta shall have no further obligations to the Sandoz Parties or
their Affiliates with respect to a Non-Injectable or Improved Enoxaparin
Opportunity with respect to those countries in the Non-U.S. Territory for which
a Sandoz Party did not exercise the Non-U.S. Option; and (v) this Section 3.3
shall not prevent Momenta from participating in general discussions or
negotiations with Third Parties with respect to a Non-Injectable or Improved
Enoxaparin Opportunity in the Non-U.S. Territory.

 

3.4.         Non-U.S. Territory Option.

 

3.4.1       Option.  Momenta hereby grants to either (but not both) of the
Sandoz Parties the exclusive option to commence negotiations to obtain an
exclusive license to Develop and Commercialize the Product in all or part of the
Non-U.S. Territory on terms to be determined in accordance with the provisions
of this Section 3.4 (the “Non-U.S. Option”).  A Sandoz Party shall notify
Momenta in

 

23

--------------------------------------------------------------------------------


 

writing as to its exercise of the Non-U.S. Option within four (4) months after
the Effective Date (the “Non-U.S. Option Period”).  During the Non-U.S. Option
Period, no Party shall, and each Party shall ensure that its Affiliates do not,
develop or commercialize the Product with a Third Party in the Non-U.S.
Territory.  During the Initial Non-U.S. Negotiation Period, if any, no Party
shall, and each Party shall ensure that its Affiliates do not, develop or
commercialize the Product with a Third Party in the portion of the Non-U.S.
Territory for which a Sandoz Party has exercised the Non-U.S. Option.

 

3.4.2       Initial Non-U.S. Territory Negotiation Period.  Upon exercise by a
Sandoz Party of the Non-U.S. Option, Momenta and such Sandoz Party shall
negotiate in good faith a definitive agreement containing terms and conditions
for the exclusive license in the portion of the Non-U.S. Territory for which
such Sandoz Party has exercised the Non-U.S. Option in Section 3.4.1 (the
“Non-U.S. Territory Agreement”).  Unless extended by mutual agreement of Momenta
and such Sandoz Party, the negotiations shall cease after the first anniversary
of the Effective Date (the “Initial Non-U.S. Territory Negotiation Period”) if
the Parties have not entered into the Non-U.S. Territory Agreement by such time.

 

3.4.3       Agreed Terms.  Momenta and the Sandoz Parties agree that the
Non-U.S. Territory Agreement will (a) be generally consistent with the terms of
this Agreement (provided, however, that the Non-U.S. Territory Agreement will,
unless otherwise agreed by Momenta and the applicable Sandoz Party, permit
sublicensing of marketing rights, and, if sublicensing of marketing rights by a
Sandoz Party is permitted, the Non-U.S. Territory Agreement shall include such
Sandoz Party’s payment to Momenta of a mutually agreed percentage of any payment
received by the Sandoz Party from a sublicense of the Product; and provided
further that the Non-U.S. Territory Agreement shall include provisions specific
to the relevant countries and/or to inter-jurisdictional agreements, which may
include, without limitation, provisions with respect to tax withholding and
addressing legal restrictions on inter-jurisdictional payments, as applicable),
(b) take into consideration the economics of the international markets for
enoxaparin, and (c) not include upfront payments or Development-related
milestone payments.

 

3.4.4       Non-Exercise of Option.  If the Sandoz Parties elect not to exercise
the Non-U.S. Option pursuant to Section 3.4.1 within the Non-U.S. Option Period,
or elect to exercise the Non-U.S. Option with respect to only a portion of the
Non-U.S. Territory, on a country-by-country basis, Momenta shall be free to
begin discussions or negotiations and/or enter into any contract, agreement,
understanding or arrangement with Third Parties relating to the Development
and/or Commercialization of the Product in the Non-U.S. Territory or, if
applicable, the portion of the Non-U.S. Territory as to which the Sandoz Parties
did not exercise the Non-U.S. Option.

 

24

--------------------------------------------------------------------------------


 

3.4.5       Failure to Reach Agreement; Right of First Refusal.  If a Sandoz
Party exercises the Non-U.S. Option but Momenta and such Sandoz Party do not
enter into the Non-U.S. Territory Agreement prior to the expiration of the
Initial Non-U.S. Territory Negotiation Period, Momenta shall be free to begin
discussions or negotiations with Third Parties relating to the Development
and/or Commercialization of the Product in the portion of the Non-U.S. Territory
for which a Sandoz Party has exercised the Non-U.S. Option; provided that
Momenta will not enter into any contract, agreement, term sheet, understanding
or arrangement with a Commercial Third Party relating to the Development and/or
Commercialization of the Product in the portion of the Non-U.S. Territory for
which such Sandoz Party has exercised the Non-U.S. Option without first
complying with the following procedures:  At such time as Momenta has reached
agreement on key terms with a Third Party relating to the Development and/or
Commercialization of the Product in the portion of the Non-U.S. Territory for
which a Sandoz Party has exercised the Non-U.S. Option (a “Third Party Term
Sheet”), Momenta shall provide a copy of such Third Party Term Sheet (which may
be redacted to delete the name of the Third Party) to the applicable Sandoz
Party (a “Third Party Term Sheet Notice”).  Within [**] after receipt of a Third
Party Term Sheet Notice, such Sandoz Party shall indicate in writing to Momenta
whether it wishes to negotiate and enter into definitive agreements reflecting
the terms set forth in the Third Party Term Sheet.  If the Sandoz Party
indicates within such [**] period that it wishes to negotiate and enter into
definitive agreements, Momenta and such Sandoz Party shall in good faith
negotiate definitive agreements reflecting the terms set forth in the Third
Party Term Sheet.  If, despite such good faith negotiations, Momenta and the
Sandoz Party have not entered into such definitive agreements within [**] after
such Sandoz Party’s receipt of the Third Party Term Sheet Notice (as such period
may be extended by mutual agreement of the Parties), then Momenta shall be free
to negotiate and enter into definitive agreements reflecting the terms set forth
in the Third Party Term Sheet with the applicable Third Party.  Momenta shall
not be obligated to reveal to the Sandoz Parties the identity of any Third Party
involved in any such transaction.

 

3.4.6       License to Momenta.  Momenta shall have the right to use any and all
preclinical, clinical, technical and other relevant data, records, reports,
information, materials and technology in its possession or in the possession of
the Sandoz Parties (to the extent the Sandoz Parties have the right to transfer
the foregoing to Momenta) (including, without limitation, manufacturing
technology) that arises from and is used in the Collaborative Program
(collectively, “Program Output”) in its Development and Commercialization of the
Product for any country in the Non-U.S. Territory with respect to which a Sandoz
Party has not exercised the Non-U.S. Option prior to the expiration of the
Non-U.S. Option Period and for any country in the Non-U.S. Territory with
respect to which Momenta and a Sandoz Party have not executed the Non-U.S.
Territory Agreement either prior to the expiration of the Initial Non-U.S.
Territory Negotiation Period or pursuant to Section 3.4.5.  In the event that
any item of

 

25

--------------------------------------------------------------------------------


 

Program Output constitutes Sandoz IP, the Sandoz Parties automatically grant to
Momenta, upon the expiration of the Non-U.S. Option Period and/or the expiration
of the Initial Non-U.S. Territory Negotiation Period, as applicable, a
non-exclusive, sublicenseable, royalty-free license under such Sandoz IP to
(a) Develop, make, have made, use, sell, offer to sell, lease, import and export
the Product in the Field in any country in the Non-U.S. Territory with respect
to which a Sandoz Party has not exercised the Non-U.S. Option prior to the
expiration of the Non-U.S. Option Period and in any country in the Non-U.S.
Territory with respect to which Momenta and a Sandoz Party have not executed the
Non-U.S. Territory Agreement either prior to the expiration of the Initial
Non-U.S. Territory Negotiation Period or pursuant to Section 3.4.5, and (b) make
and have made the Product anywhere in the world for the purpose of sale of the
Product in the Field into any country in the Non-U.S. Territory with respect to
which a Sandoz Party has not exercised the Non-U.S. Option prior to the
expiration of the Non-U.S. Option Period and into any country in the Non-U.S.
Territory with respect to which Momenta and a Sandoz Party have not executed the
Non-U.S. Territory Agreement either prior to the expiration of the Initial
Non-U.S. Territory Negotiation Period or pursuant to Section 3.4.5.  Program
Output shall expressly exclude, and Momenta shall have no right to use or share
with any Third Party, any financial information (other than total per-unit costs
of the Product with no breakdown of the components thereof), that was created,
generated or compiled pursuant to the Collaborative Program and otherwise
pursuant to this Agreement.  Nothing in this Section 3.4.6 shall be interpreted
or construed to in any way license, authorize or otherwise permit Momenta or any
Third Party to use any Program Output or practice any Sandoz IP in any manner
that is inconsistent with the Sandoz Parties’ rights under this Agreement.

 

3.5.         Equity Investment.  Momenta hereby grants to Sandoz a non-exclusive
option to invest between U.S.$5,000,000 and U.S.$10,000,000 in a class of
preferred stock of Momenta to be substantially equivalent to Momenta’s Series B
Convertible Preferred Stock, U.S.$0.01 par value per share, at a mutually agreed
share price and subject to such obligations and restrictions, and entitled to
such rights and preferences, as those currently imposed and bestowed on the
holders of Momenta’s Series B Convertible Preferred Stock.  The exercise of such
option shall be subject to the execution of definitive agreements containing the
terms and conditions customary in such agreements and the approval thereof by
the respective boards of directors of Momenta and Sandoz, and, to the extent
applicable, by certain stockholders of Momenta.  The option granted by Momenta
pursuant to this Section 3.5 shall expire unless such definitive agreements are
executed within ninety (90) days after the Effective Date, as such date may be
extended by mutual consent of Momenta and Sandoz.  In the event of the exercise
by Sandoz of its option pursuant to this Section 3.5, Momenta and Sandoz agree
to negotiate such definitive agreements in good faith and to use Commercially
Reasonable Efforts to obtain all necessary approvals and execute such definitive
agreements prior to the expiration of such ninety-day period.

 

3.6.         Sandoz Affiliates.  The Sandoz Parties may permit any of their
Affiliates to exercise all or any portion of the rights of the Sandoz Parties
pursuant to this Article 3 and in

 

26

--------------------------------------------------------------------------------


 

such event, all applicable references to ‘Sandoz,’ a ‘Sandoz Party’ or the
‘Sandoz Parties’ shall be considered references to such Affiliate(s); provided
that any such Affiliate(s) agree to be bound by the restrictions and obligations
applicable to the Sandoz Parties pursuant to the applicable provisions of this
Article 3.

 

4.                                      FINANCIAL PAYMENTS

 

4.1.         Capped Costs.  Subject to the provisions of this Agreement, BCWI
shall be responsible for all Development Costs and Sandoz shall be responsible
for all Legal Expenses incurred by the Parties in performing their obligations
under this Agreement, up to a maximum of an aggregate of such Development Costs
and Legal Expenses of U.S.$[**] (the “Cost Cap”).  Within thirty (30) days after
the end of each Quarter during this Agreement, the Sandoz Parties shall provide
to Momenta a written report documenting any Capped Costs incurred by the Sandoz
Parties during such just-ended Quarter.  Within thirty (30) days after the end
of each Quarter during this Agreement, Momenta shall provide to the Sandoz
Parties an invoice (together with supporting documentation) for any Capped Costs
incurred by Momenta during such just-ended Quarter (which, with respect to the
first Quarter under this Agreement, shall include the Pre-Existing Costs), and
payments will be due to be made to Momenta by the applicable Sandoz Party(ies)
for any Capped Costs incurred by Momenta within forty-five (45) days of receipt
of such invoice.  Capped Costs shall be incurred by the Parties according to the
Annual Collaboration Plan.  Any material deviation from the Annual Collaboration
Plan shall immediately be reported to the Joint Steering Committee.

 

4.2.         FTE Funding.  Momenta will provide [**] FTEs during the [**] period
commencing October 1, 2003 under this Agreement and [**] FTEs during the
following [**] period under this Agreement, devoted exclusively to efforts on
behalf and in furtherance of the Collaborative Program.  As compensation for the
provision of such FTEs, BCWI shall pay Momenta, effective as of October 1, 2003,
at the FTE Rate.  Additional FTEs, as mutually agreed to in the applicable
Annual Collaboration Plan, will be provided by Momenta, and paid for by BCWI
(subject to the provisions of Section 4.11.8) at the FTE Rate (“Additional
FTE’s”).  Within thirty (30) days after the end of each Quarter during such time
periods, Momenta shall provide to BCWI a report of the number of FTEs actually
devoted by Momenta to the Collaborative Program during such just-ended Quarter
and payments will be due by BCWI within forty-five (45) days after receipt of
such report, based on the number of FTEs actually committed by Momenta to the
Collaborative Program during such Quarter at the FTE Rate, pro rata for such
actual number of FTEs.  Momenta shall track the number of FTEs devoted to the
Collaborative Program on a monthly basis in accordance with Momenta’s standard
record-keeping practices (including without limitation the use of at a minimum
monthly timesheets) (the “FTE Records”).

 

4.3.         Excess Costs.  Subject to the provisions of Sections 4.11.8 and
11.5 and Schedule 4.3, Sandoz shall bear responsibility for all Excess Costs. 
Within fifteen (15) days after the end of each Quarter during this Agreement,
Momenta shall provide to Sandoz an invoice (together with supporting
documentation) for any Excess Costs paid by Momenta during such just-ended
Quarter, and payments will be due to be made to Momenta by Sandoz for any Excess
Costs paid by Momenta within forty-five (45) days of receipt of such invoice.

 

27

--------------------------------------------------------------------------------


 

4.4.         Commercialization Costs.  Sandoz shall be responsible for all
Commercialization Costs.  Momenta shall bear no responsibility for the
Commercialization Costs.

 

4.5.         U.S. Profit Interest.  In the event that, at the time of U.S.
Launch, there [**] (the “[**] Period”), then, subject to the provisions of
Section 4.9, for each Post-Launch Quarter during such [**] Period during which
Sandoz, its Affiliates or distributors is selling the Product in the U.S.
Territory, Sandoz shall pay Momenta an amount computed by multiplying forty-five
percent (45%) times the Profits in the U.S. Territory during such Post-Launch
Quarter (the “Profit Interest”), which shall be adjusted pursuant to Schedule
4.3.  The [**] Period shall automatically terminate upon the existence of [**]
the U.S. Territory and the provisions of this Section 4.5 shall not apply
thereafter.

 

4.6.         U.S. Post-[**] Royalty.

 

4.6.1       Upon termination of the [**] Period, Section 4.5 shall no longer
apply.  Subject to the provisions of Section 4.8, if such termination occurs
after the [**] anniversary of the U.S. Launch, then, following such termination
(subject to the provisions of Section 4.9), for each Post-Launch Quarter during
which Sandoz, its Affiliates or distributors is selling the Product in the U.S.
Territory (the “[**] Period”), Sandoz shall pay Momenta a royalty (the “[**]
Royalty”) as a percentage of Net Sales of the Product in the U.S. Territory to
be computed according to the following table, by multiplying Net Sales in the
U.S. Territory for such Post-Launch Quarter times the applicable percentage
listed in the following table:

 

Net Sales in U.S. Territory
During a Post-Launch Year

 

Royalty Rate

 

 

 

 

 

First U.S.$[**] Million in Net Sales in the U.S. Territory

 

10

%

 

 

 

 

Over U.S.$[**] Million in Net Sales in the U.S. Territory

 

12

%

 

4.6.2       The amounts payable under Section 4.6.1 shall be adjusted pursuant
to Schedule 4.3.

 

4.7.         U.S. [**] Royalty.

 

4.7.1       In the event that (a) at the time of U.S. Launch there are [**] or
(b) termination of the [**] Period occurs on or before the [**] anniversary of
the U.S. Launch (in which case, upon such termination the provisions of Section
4.5 shall no longer apply), then, subject to the provisions of Sections 4.8 and
4.9, for each Post-Launch Quarter during which Sandoz, its Affiliates or
distributors is selling the Product in the U.S. Territory (the “[**] Period”),
Sandoz shall pay Momenta a royalty (the “[**] Royalty”) as a percentage of Net
Sales of the Product in the

 

28

--------------------------------------------------------------------------------


 

U.S. Territory to be computed according to the following table, by multiplying
Net Sales in the U.S. Territory for such Post-Launch Quarter times the
applicable percentage listed in the table:

 

Net Sales in U.S. Territory During a Post-Launch Year

 

Royalty Rate

 

 

 

 

 

First U.S.$[**] Million in Net Sales in the U.S. Territory

 

[**]

%

 

 

 

 

Over U.S.$[**] Million in Net Sales in the U.S. Territory

 

[**]

%

 

4.7.2       The amounts payable under Section 4.7.1 shall be adjusted pursuant
to Schedule 4.3.

 

4.8.         Aventis [**].

 

4.8.1       If the [**] Period (i) terminates because there is [**], or (ii)
never existed as a result of [**]; then (subject to the provisions of Section
4.9) thereafter until such time as there is [**] (the “Aventis [**]”), at which
time the provisions of Section 4.6 or Section 4.7, as applicable, shall govern,
Sandoz shall pay the Post-[**] Royalty during each Post-Launch Year (or portion
thereof) until such time as the total Profits for the Product in the U.S.
Territory for such Post-Launch Year (or portion thereof) equal the Aventis [**],
and thereafter, solely with respect to any Profits exceeding the Aventis [**],
during the remainder of such Post-Launch Year, Sandoz shall pay Momenta the
Profit Interest with respect to such excess.  The Aventis [**] shall
automatically terminate upon the existence of [**] in the U.S. Territory and the
provisions of this Section 4.8 shall not apply thereafter.

 

4.8.2       The amounts payable under Section 4.8.1 shall be adjusted pursuant
to Schedule 4.3.

 

4.9.         Allocation Between Periods.  In the event that a termination of the
[**] and/or the Aventis [**] falls on a day other than the first day of a
Post-Launch Quarter, the Profit Interest and Post-[**] Royalty or [**] Royalty,
as the case may be, for such Post-Launch Quarter shall be paid for such
Post-Launch Quarter based upon the actual Net Sales made during such Post-Launch
Quarter under the [**] Period, the Aventis [**] and/or the Post-[**] Royalty
Period or [**] Royalty Period, as the case may be.

 

4.10.       Milestone Payments.

 

4.10.1     Regulatory Milestone Payment.  The Sandoz Parties shall pay Momenta a
one-time non-creditable, non-refundable milestone payment equal to Five Million
Dollars (U.S.$5,000,000) (“Regulatory Milestone Payment”) on the earlier of (a)
Final Legal Clearance or (b) U.S. Launch; provided, however, that the Regulatory
Milestone Payment is payable only if (i) Sandoz receives ANDA Final Approval

 

29

--------------------------------------------------------------------------------


 

for an ANDA filed by Sandoz or any of its Affiliates for the Product before any
Third Party (other than [**]) receives ANDA Final Approval for an ANDA filed by
such Third Party for a Lovenox®-Equivalent Product, and (ii) (A) if U.S. Launch
occurs prior to Final Legal Clearance, there is [**] in the U.S. Territory at
the time of U.S. Launch, or (B) if Final Legal Clearance occurs prior to U.S.
Launch, no Third Party (other than [**]) has received ANDA Final Approval for an
ANDA filed by such Third Party for a Lovenox®-Equivalent Product at the time of
Final Legal Clearance.

 

4.10.2     Commercial Milestone Payments.

 

a.                                           The Sandoz Parties shall pay
Momenta the following milestone payments (the “Full Milestone Payments”) (as
shall be adjusted pursuant to Schedule 4.3, the “Commercial Milestone
Payments”); provided that each such milestone payment shall be payable only if
(i) Sandoz has sold the Product during the twelve (12) months immediately
preceding the events described below, or Sandoz’s failure to sell the Product
during such period is a breach of this Agreement, and (ii) as of each
anniversary described below, there is [**] in the U.S. Territory:

 

Milestone Event

 

Amount of Milestone

 

 

 

 

 

 

First anniversary of U.S. Launch

 

U.S.$

10,000,000

 

[**] anniversary of U.S. Launch

 

U.S.$

[**]

 

[**] anniversary of U.S. Launch

 

U.S.$

[**]

 

[**] anniversary of U.S. Launch

 

U.S.$

[**]

 

[**] anniversary of U.S. Launch

 

U.S.$

[**]

 

 

b.              Each Commercial Milestone Payment shall be made within
forty-five (45) days after the end of the applicable Post-Launch Quarter in
which the Milestone Event referenced in the above table occurs; provided,
however, that if any Milestone Event occurs prior to Final Legal Clearance, the
applicable Commercial Milestone Payment for such Milestone Event shall be made
within forty-five (45) days after the end of the Post-Launch Quarter in which
Final Legal Clearance occurs.  For purposes of this Agreement, each such
Post-Launch Quarter when a Commercial Milestone Payment is actually made shall
be a “Milestone Payment Quarter”.  For example, if Final Legal Clearance occurs
midway between the [**] and [**] anniversary of U.S. Launch, the first two (2)
Commercial Milestone Payments shall be due 45 days after the end of the
Post-Launch Quarter in which Final Legal Clearance occurs.  For the avoidance of
doubt, if Final Legal Clearance does not occur during the Term, no Commercial
Milestone Payment(s) shall be due to Momenta.

 

30

--------------------------------------------------------------------------------


 

4.11.       Payment/Accounting.

 

4.11.1     Time and Manner of Payment of Royalties.  The Sandoz Parties (and/or
Momenta in the event Section 11.6.3 applies) shall report the amount of Product
sold in each Post-Launch Quarter, the gross amount invoiced, the deductions used
in the calculation of Net Sales, the applicable Manufacturing Costs and the
resulting calculation of Profit Interest or royalties due to Momenta (or the
Sandoz Parties, as applicable), within forty-five (45) days after the end of
such Post-Launch Quarter.  With each such report, the Sandoz Parties (or
Momenta, as applicable) shall pay the amount of Profit Interest or royalties
due.  If no Profit Interest or royalties are due, the report shall so state. 
Reports shall provide a reconciliation showing the amount due.

 

4.11.2     Computation.  All payments due shall be payable in United States
dollars.  Such payments shall be without deduction of exchange, collection, or
other charges, and, specifically, without deduction of withholding or similar
taxes or other government imposed fees or taxes, except as otherwise permitted
in the definition of “Net Sales” or by this Section 4.11.

 

4.11.3     Interest.  Interest shall be payable on the aggregate amount of any
payments that are not paid on or before the date such payments are due under
this Agreement at a rate per annum equal to the lesser of (a) two percentage
points above the prime rate of interest, as reported by The Wall Street Journal
for the applicable period, or (b) the highest rate permitted by applicable law,
in each case calculated on the number of days such payments are paid after the
date they are due.

 

4.11.4     Record Keeping.  The Sandoz Parties and Momenta shall keep, and shall
require their Affiliates, distributors, licensees and sublicensees to keep,
accurate and complete accounting records of the Products sold under this
Agreement (“Product Records”) appropriate to determine the amount of Profit
Interest or royalties due hereunder and to support the reports made pursuant to
Section 4.11.1.  Such records shall be retained for at least five (5) years
following a given reporting period.

 

4.11.5     Sandoz Audit.  Upon sixty (60) days’ prior written notice, the Sandoz
Parties shall permit their books and records of Capped Costs, Excess Costs and
Product Records to be examined for a particular calendar year, no more than once
annually, during normal business hours, by an independent auditor appointed by
Momenta and reasonably acceptable to the Sandoz Parties, and at Momenta’s
expense, to the extent necessary to verify the accuracy of the Profit Interest
and royalty reports delivered by the Sandoz Parties under this Agreement.  Any
information received as a result of such inspection shall be maintained as the
Sandoz Parties’ Confidential Information.

 

4.11.6     Momenta Audit.  Upon sixty (60) days’ prior written notice, Momenta
will permit its books and records of Capped Costs, Excess Costs, the FTE Records
and

 

31

--------------------------------------------------------------------------------


 

Product Records to be examined for a particular calendar year, no more than once
annually, during normal business hours, by an independent auditor appointed by
Sandoz (on behalf of itself and BCWI) and reasonably acceptable to Momenta, and
at Sandoz’s expense, to the extent necessary to verify the accuracy of the
invoices and royalty reports delivered by Momenta under this Agreement.  Any
information received as a result of such inspection shall be maintained as
Momenta’s Confidential Information.

 

4.11.7     Underpayment/Overpayment and Payment Disputes.  In the event an
examining auditor specified in Sections 4.11.5 or 4.11.6 concludes that an
underpayment or overpayment was made, the auditor will specify such in a written
report along with the information on which such conclusion is based.  This
report will be shared promptly with the audited Party.  The amount of any such
underpayment or the reimbursement of any such overpayment shall be due and
payable by the audited Party within forty-five (45) days of the date of such
report, provided that if a Party disputes the conclusion of the auditor, the
Parties will resolve the dispute according to Article 13.  If the underpayment
by the audited Party or the overpayment by the auditing Party differs by greater
than five percent (5%) from the amount that was otherwise due, the audited Party
shall pay all of the costs of such review, together with interest calculated on
the amount of such underpayment or overpayment in the manner provided in Section
4.11.3.

 

4.11.8     Relationship Between the Sandoz Parties.  As between Sandoz and BCWI,
(a) BCWI shall bear responsibility for all Development Costs to the extent such
Development Costs are part of Capped Costs and for FTE costs for the first
fifteen (15) FTEs in accordance with Section 4.2; (b) Sandoz shall bear
responsibility for all payments under Sections 4.3, 4.4, 4.5, 4.6, 4.7 and 4.8,
unless Sandoz otherwise makes arrangements with BCWI for any such payments; and
(c) the Sandoz Parties shall bear responsibility for all payments under Section
4.10.  Sandoz and BCWI are permitted to enter into an agreement between
themselves pursuant to which each Sandoz Party shall bear its portion of the
Profit Interest and royalties due to Momenta pursuant to this Agreement and for
payment of Development Costs that are part of Excess Costs and for Additional
FTEs.  Sandoz shall guarantee all obligations of BCWI under this Agreement,
other than those obligations guaranteed by Sandoz GmbH, as set forth on the
signature page of this Agreement.

 

4.12.       True-Up.  Notwithstanding any other provision of this Agreement, the
Parties agree that for a two-year period after the end of the Term, the Sandoz
Parties shall submit to Momenta, on a quarterly basis within forty-five (45)
days following the close of each Quarter, a schedule showing any adjustment to
the calculations of the Profits from the Product and Net Sales, and the
resulting adjustment to payments made to Momenta hereunder, which occurred in
such Quarter, and the Party owing any amounts pursuant to such reconciliation
shall, within forty-five (45) days of the receipt of such reconciliation, submit
payment to the other Party.

 

32

--------------------------------------------------------------------------------


 

5.                                      JOINT DEVELOPMENT AND COMMERCIALIZATION

 

5.1.         Joint Collaboration.  Sandoz and Momenta, and, to the extent
appropriate, BCWI, shall jointly collaborate in the Development and
Commercialization of the Product and the Legal Activities, using Commercially
Reasonable Efforts to Develop the Product, to achieve Legal Clearance, to bring
the Product to the market in the U.S. Territory within a commercially reasonable
time period (subject to the provisions of Section 6.2.1) and to Commercialize
the Product in the U.S. Territory.  Sandoz shall be responsible for ensuring
that representatives of BCWI participate in the Development and
Commercialization activities and the Legal Activities as appropriate.

 

5.2.         Joint Project Team.  The Development and Commercialization
activities and Legal Activities shall be conducted and managed on a day-to-day
basis through a Joint Project Team (“Joint Project Team” or “JPT”).  Momenta and
Sandoz shall each appoint one (1) Project Leader promptly following the
Effective Date and may change its Project Leader at any time by giving written
notice to the other.  The JPT shall consist of three (3) (or such other mutually
agreed number) representatives from each of Sandoz and Momenta (including each
Party’s then-current Project Leader), which representatives shall be directly
involved with and responsible for Development and Commercialization activities
and Legal Activities.  Promptly after the Effective Date, Momenta and Sandoz
shall each appoint its representatives to the JPT.  Momenta and Sandoz may each
change its JPT representatives at any time by giving written notice to the
other.  The JPT shall meet within thirty (30) days after the Effective Date and,
thereafter, at least quarterly during the course of the Collaborative Program. 
Additional representatives of a Party may attend meetings of the JPT on an ad
hoc invited basis as appropriate.

 

5.3.         JPT Responsibilities.  Except as provided in Sections 5.10, 6.1 and
6.2.1, the JPT shall be responsible for:  (a) directing all day-to-day aspects
of the Development and Commercialization of, and the Legal Activities with
respect to, the Product; (b) preparing and submitting to the Joint Steering
Committee (“Joint Steering Committee” or “JSC”) an Annual Collaboration Plan for
each Contract Year; (c) discussing and resolving ongoing issues; and (d)
periodically reporting to the JSC and referring any disputes not resolved by the
JPT to the JSC for resolution.  The JPT shall only act unanimously and each
Party, acting through its representatives, shall have one vote on the JPT. 
Within thirty (30) days after each meeting, the Project Leaders will jointly
provide the JSC with a written report describing, in reasonable detail, the
status of the Collaborative Program and the Development and Commercialization
of, and Legal Activities with respect to, the Product, including, without
limitation, a summary of the results and progress to date, the status of the
then-current budget in the Annual Collaboration Plan (actuals vs. estimates),
project timelines, critical path issues and any other issues requiring
resolution, proposed solutions to such issues, and the agreed resolution of
previously reported issues.

 

5.4.         Joint Steering Committee.  The JSC shall consist of six (6)
members, three (3) representatives from each of Sandoz and Momenta, each of whom
shall have experience and seniority sufficient to enable him or her to make
decisions on behalf of the Party he or she represents.  Promptly after the
Effective Date, Momenta and Sandoz shall each appoint its representatives to the
JSC.  Momenta and Sandoz may each change its JSC representatives at any time by
giving written notice to the other.

 

33

--------------------------------------------------------------------------------


 

5.5.         JSC Administration.  The JSC shall appoint a chairperson from among
its members, which shall rotate annually between the representatives from Sandoz
and the representatives from Momenta.  The chairperson shall be responsible for
calling meetings of the JSC and for leading the meetings.  A JSC member of the
Party hosting a meeting of the JSC (or someone designated by the JSC) shall
serve as secretary of that meeting.  The secretary of the meeting shall prepare
and distribute to all members of the JSC draft minutes of the meeting within
thirty (30) days following the meeting to allow adequate review and comment. 
Such minutes shall provide a description in reasonable detail of the discussions
held at the meeting and a list of any actions, decisions or determinations
approved by the JSC.  Minutes of each JSC meeting shall be approved or
disapproved, and revised as necessary, at the next meeting.  Final minutes of
each meeting shall be distributed to the members of the JSC by the chairperson.

 

5.6.         JSC Meetings.  The location of meetings of the JSC shall alternate
between Sandoz’s principal place of business and Momenta’s principal place of
business, or as otherwise agreed by the Parties.  The JSC may also meet by means
of a telephone conference call or videoconference.  Each Party shall use
reasonable efforts to cause its representatives to attend the meetings of the
JSC.  If a representative of a Party is unable to attend a meeting, such Party
may designate an alternate to attend such meeting in place of the absent
representative.  In addition, each of Momenta and Sandoz may, at its discretion,
invite non-voting employees, and, with the consent of Sandoz and Momenta,
respectively, consultants or scientific advisors, to attend the meetings of the
JSC to, among other things, review and discuss the Collaborative Program and its
results.  Either Momenta or Sandoz may convene a special meeting of the JSC for
the purpose of resolving disputes.

 

5.7.         JSC Responsibilities.  Except as provided in Sections 5.10, 6.1 and
6.2.1, the JSC shall be responsible for: (a) overseeing the Development and
Commercialization activities and Legal Activities under the Collaborative
Program (including, without limitation, (i) determining the strategy to achieve
Legal Clearance, such as the decision regarding which Locked Manufacturing
Process to employ, (ii) determining the enforcement strategy with respect to the
Joint Collaboration IP, and (iii) determining the patent prosecution and
enforcement strategy with respect to those Product-Specific Patent Rights
relevant to the exercise by Sandoz of the licenses granted in Section 2.1); (b)
providing overall guidance to the JPT; (c) approving the Annual Collaboration
Plan or any changes thereto, including without limitation, the budget contained
therein pursuant to Section 5.8 and any changes thereto; (d) reviewing progress
toward milestones in the Annual Collaboration Plan; (e) attempting to resolve
disputes; and (f) performing such other tasks and undertaking such other
responsibilities as are set forth in this Agreement.  The JSC shall only act
unanimously and each of Momenta and Sandoz, acting through its representatives,
shall have one vote on the JSC.  The JSC shall meet within thirty (30) days
after the Effective Date and, thereafter, at least quarterly during the course
of the Collaborative Program.  Within thirty (30) days after each meeting, the
persons appointed by the JSC will provide Sandoz (on behalf of Sandoz and BCWI)
and Momenta with a written report describing, in reasonable detail, the status
of the Collaborative Program and the Development and Commercialization of, and
Legal Activities with respect to, the Product, a summary of the results and
progress to date, any issues requiring resolution, and the agreed resolution of
previously reported issues.  Disputes shall be resolved pursuant to Article 13.

 

34

--------------------------------------------------------------------------------


 

5.8.         Annual Collaboration Plan.  The Parties shall undertake the
Collaborative Program in accordance with the Annual Collaboration Plans.  The
JPT shall prepare the Annual Collaboration Plan (a) for the First Contract Year
within thirty (30) days after the Effective Date, (b) for the Second Contract
Year at least sixty (60) days prior to the commencement of such Contract Year,
and (c) for the Third Contract Year and subsequent Contract Years at least
ninety (90) days prior to the commencement of such Contract Year.  The JSC shall
review and approve the Annual Collaboration Plan (i) for the First Contract Year
within forty-five (45) days after the Effective Date, (ii) for the Second
Contract Year at least thirty (30) days prior to the commencement of such
Contract Year, and (iii) for the Third Contract Year and subsequent Contract
Years at least sixty (60) days prior to the commencement of such Contract Year. 
The JPT shall prepare, and the JSC shall review and approve, updates and
amendments, as appropriate, to the then-current Annual Collaboration Plan during
the course of the applicable Contract Year.  Each Annual Collaboration Plan
shall be consistent with the other terms and conditions of this Agreement.  Each
Annual Collaboration Plan shall specify, among other things, (A) specific
objectives of the Collaborative Program during the applicable Contract Year, (B)
specific activities to be performed by each Party, or by Third Parties, in
support of the Collaborative Program during the applicable Contract Year, and
(C) a budget reflecting the resources (including FTEs) to be assigned and
amounts expended by each Party in support of the Collaborative Program.  In
particular, to support the Development and Commercialization of, and Legal
Activities with respect to, the Product, the Annual Collaboration Plan shall
specify the activities to be performed by each Party, or by Third Parties, and
the related resources (including FTEs) to be assigned and the strategic
marketing plan for the Product in the U.S. Territory.  In preparing the initial
Annual Collaboration Plan, the JPT shall assign specific activities to the
relevant Party(ies).  While all activities will be considered joint activities
within the collaboration, the JPT shall assign specific activities to the
relevant Party(ies) to execute.  Schedule 5.8 provides a preliminary list of
activities to be included in the Annual Collaboration Plan, along with a
preliminary assignment of the Party(ies) responsible for each activity.  The
Annual Collaboration Plan, to be approved by the JSC, will include a complete
list of activities and the assignment of the relevant Party(ies) for each such
activity.  While a given Party may be assigned the lead responsibility for an
activity, it will be the responsibility of such Party to achieve cross-company
alignment on the strategy and the plans to complete the activity consistent with
the integrated strategy as defined in the Annual Collaboration Plan.

 

5.9.         Compliance with Laws.  Each Party agrees to use Commercially
Reasonable Efforts to carry out all work assigned to such Party in the Annual
Collaboration Plan and its other obligations under this Agreement in material
compliance with all applicable federal, state or local laws, regulations and
guidelines governing the conduct of such work, including, without limitation,
(a) the FD&C Act and any applicable implementing regulations; (b) cGMPs; (c) all
other applicable FDA guidelines; (d) all other applicable laws, including all
applicable U.S., federal, state, foreign and local environmental, health and
safety laws in effect at the time and place of manufacture of a Product; and (e)
all applicable export and import control laws.

 

5.10.       Legal Clearance.  Sandoz shall have sole responsibility to make
decisions with respect to Legal Clearance (except with respect to the
determination of whether Legal Clearance has occurred, which shall be determined
in accordance with the definitions herein of District

 

35

--------------------------------------------------------------------------------


 

Court Legal Clearance and Final Legal Clearance); provided that such decisions
are generally consistent with the strategy set therefor by the JSC, and subject
to the provisions of Section 13.2.

 

6.                                      COMMERCIALIZATION BY SANDOZ

 

6.1.         Review and Oversight.  Other than with respect to Section 6.2.1,
which shall be in the sole discretion of Sandoz, all responsibilities of the
Parties with respect to Commercialization of the Product shall be subject to the
oversight and review of the Joint Project Team and the Joint Steering Committee
as set forth in Article 5.  Notwithstanding Section 5.8 or any other provision
of this Agreement, Sandoz and its Affiliates (or, with respect to Section
11.6.1, Momenta, its Affiliates and sublicensees) shall have the sole discretion
and exclusive authority to set the prices for the Product sold to Third
Parties.  The Parties shall agree upon the trademark to be used for the Product,
which shall not include any trademark or tradename or a part thereof that uses
the name “Novartis” or “Sandoz” or a derivative thereof or any other trademark
or part or derivative thereof that is the name or derivative of a name of any
other Sandoz Affiliate.

 

6.2.         Pre Final Legal Clearance Launch.

 

6.2.1       Notwithstanding any other provision in this Agreement, the Parties
agree that, if ANDA Final Approval for an ANDA filed by Sandoz or any of its
Affiliates for the Product has been obtained and a District Court Decision has
been obtained but Final Legal Clearance has not yet been obtained, Sandoz may,
in its sole discretion, decide whether to proceed with U.S. Launch, or to defer
U.S. Launch until Final Legal Clearance.  Upon deciding to proceed with Pre
Final Legal Clearance Launch, Sandoz shall promptly notify Momenta of such
decision and shall use Commercially Reasonable Efforts to Commercialize the
Product.

 

6.2.2       Notwithstanding anything else herein to the contrary, the Parties
agree that, consistent with the provisions of Section 12.1(c), Sandoz shall
bear, and Momenta shall not be responsible for, any damages of Aventis in the
event that Sandoz or its Affiliates are held liable for [**] under Patent
Litigation, other than with respect to Momenta’s responsibility for a portion of
Settlement Costs pursuant to the provisions of Section 4.3.

 

7.                                      REGULATORY MATTERS

 

7.1.         Review and Oversight.  All responsibilities under this Article 7
shall be subject to the review and oversight of the Joint Project Team and the
Joint Steering Committee as set forth in Article 5.

 

7.2.         ANDA Filing.  Sandoz shall file an ANDA for the Product in
accordance with the Annual Collaboration Plans.  The ANDA for the Product shall
be filed with the FDA by Sandoz under Sandoz’s name.  If the ANDA for the
Product includes a certification pursuant to 21 U.S.C. 355(b)(2)(iv) or
355(j)(2)(A)(vii), Sandoz shall also provide to the applicable Aventis Person
notice, as required by 21 USC § 355(b)(3) or 21 U.S.C. § 355(j)(2)(B),
respectively.

 

36

--------------------------------------------------------------------------------


 

7.3.         Ownership Of The ANDAs.  Sandoz shall own all ANDAs for the Product
and all rights in all data supporting the ANDAs for the Product.

 

7.4.         ANDA Responsibility.  The JSC shall determine the responsibilities
of each Party with respect to the preparation of the ANDAs for the Product and
related activities.

 

7.5.         Regulatory Interaction.  The JSC shall determine the
responsibilities of each Party with respect to interactions with the FDA with
respect to the Product; provided, however, that Sandoz shall interact with the
FDA with respect to adverse event reporting obligations.

 

8.                                      INTELLECTUAL PROPERTY

 

8.1.         Ownership.

 

8.1.1       Single Ownership.  As between Momenta and the Sandoz Parties, the
Sandoz Parties shall own all Sandoz IP and Momenta shall own all Momenta IP. 
Momenta hereby assigns to the Sandoz Parties all right, title and interest in
and to any Improvements to Sandoz Know-How or Improvements to Sandoz
Collaboration Know-How that are conceived and reduced to practice or developed
solely by Momenta or its Affiliates, or jointly by a Sandoz Party or its
Affiliates, on the one hand, and by Momenta or its Affiliates, on the other
hand, during, and in the conduct of, the Collaborative Program (“Momenta
Assigned Improvements”).  Each of Sandoz and BCWI hereby assigns to Momenta all
right, title and interest in and to any Improvements to Momenta Know-How or
Improvements to Momenta Collaboration Know-How that are conceived and reduced to
practice or developed solely by Sandoz or BCWI, or jointly by Sandoz or BCWI, on
the one hand, and by Momenta or its Affiliates, on the other hand, during, and
in the conduct of, the Collaborative Program (“Sandoz Assigned Improvements”). 
The assigning Party shall execute all documents necessary to effectuate this
Section 8.1.1.  Notwithstanding anything to the contrary herein, BCWI, with
respect to the Sandoz IP, and Momenta, with respect to the Momenta IP, shall
have the right to assign the Sandoz IP, in the case of BCWI, or the Momenta IP,
in the case of Momenta, to its respective Affiliates, without the consent of the
other Party, or to Third Parties, with the consent of the other Party, such
consent not to be unreasonably withheld, so long as any such assignment pursuant
to this sentence is subject to the licenses granted pursuant to this Agreement
and is otherwise consistent with this Agreement.

 

8.1.2       Momenta hereby grants to Sandoz and BCWI an irrevocable, perpetual,
non-exclusive, royalty-free, sublicensable license to practice the Sandoz
Assigned Improvements outside of the Field.  Each Sandoz Party hereby grants to
Momenta an irrevocable, perpetual, non-exclusive, royalty-free, sublicensable
license to practice the Momenta Assigned Improvements outside of the Field.

 

8.1.3       Joint Ownership.  All Joint Collaboration IP shall be owned jointly
on the basis of an undivided one-half interest by BCWI and Momenta. 
Notwithstanding anything to the contrary herein, BCWI and Momenta shall each
have the right to

 

37

--------------------------------------------------------------------------------


 

sell, license or otherwise transfer such Joint Collaboration IP to its
Affiliates or any Third Party without the consent of the other Party so long as
such sale, license or transfer is subject to the licenses granted pursuant to
this Agreement and is otherwise consistent with this Agreement.

 

8.1.4       Inventorship.  Inventorship shall be determined by the Parties in
good faith in accordance with relevant patent laws.  In the event of a dispute
regarding inventorship or the ownership of Collaboration Know-How that the
Parties are unable to resolve, mutually acceptable outside patent counsel not
regularly employed by any Party or their Affiliates shall be retained to resolve
such dispute.

 

8.1.5       Policies.  In order to protect the Parties’ Patent Rights under
United States laws in any inventions conceived or reduced to practice during or
as a result of the Collaborative Program, each Party agrees to maintain a policy
that requires its employees, individual contractors, consultants and agents to
record and maintain all data and information developed in the course of the
Collaborative Program in such a manner as to enable the Parties to use such
records to establish the earliest date of conception, invention and/or to
document diligent reduction to practice.  At a minimum, the policy shall require
such individuals to record all inventions generated by them in standard
laboratory notebooks that are dated and corroborated by non-inventors on a
regular, contemporaneous basis.

 

8.2.         Patent Prosecution.

 

8.2.1       Momenta Patent Rights.  Subject to any contractual obligations to,
or restrictions imposed by, Momenta’s Third Party licensors, Momenta shall use
Commercially Reasonable Efforts to timely prepare, file, prosecute and maintain,
at its expense, Momenta Patent Rights and Momenta Collaboration Patent Rights
(in each case, other than any Product-Specific Patent Rights relevant to the
exercise by the Sandoz Parties of the licenses granted in Section 2.1) in the
United States and throughout the world.

 

8.2.2       Sandoz Patent Rights.  Subject to any contractual obligations to, or
restrictions imposed by, the Sandoz Parties’ Third Party licensors, the Sandoz
Parties shall use Commercially Reasonable Efforts to timely prepare, file,
prosecute and maintain, at its expense, Sandoz Patent Rights and Sandoz
Collaboration Patent Rights (in each case, other than any Product-Specific
Patent Rights relevant to the exercise by the Sandoz Parties of the licenses
granted in Section 2.1) in the United States and throughout the world.

 

8.2.3       Joint Patent Rights.  Subject to any contractual obligations to, or
restrictions imposed by, the Parties’ Third Party licensors, the JSC shall make
all decisions regarding whether and how to file, prosecute and maintain any
Joint Collaboration Patent Rights (other than any Product-Specific Patent
Rights), including without limitation, the ability of Momenta or a Sandoz Party,
as the case may be, to assume control of the filing, prosecution or maintenance
of such Joint Collaboration Patent Rights in the name of the Sandoz Parties or
Momenta,

 

38

--------------------------------------------------------------------------------


 

respectively, if the Sandoz Parties or Momenta, respectively, decline to file,
prosecute or maintain such Joint Collaboration Patent Rights, elect to allow any
such Joint Collaboration Patent Rights to lapse or elect to abandon any such
Joint Collaboration Patent Rights before all appeals within the respective
patent office have been exhausted; provided, however, that, in the event of a
dispute with respect to such decisions that the Parties are unable to resolve,
mutually acceptable outside patent counsel not regularly employed by any Party
or their Affiliates shall be retained to resolve such dispute.

 

8.2.4       Product-Specific Patent Rights.  Subject to any contractual
obligations to, or restrictions imposed by, the Parties’ Third Party licensors,
the JSC shall make all decisions regarding whether and how to file, prosecute
and maintain any Product-Specific Patent Rights relevant to the exercise by the
Sandoz Parties of the licenses granted in Section 2.1, including without
limitation, the ability of Momenta or a Sandoz Party, as the case may be, to
assume control of the filing, prosecution or maintenance of such
Product-Specific Patent Rights of the Sandoz Parties or Momenta, respectively,
in the name of the Sandoz Parties or Momenta, respectively, if the Sandoz
Parties or Momenta, respectively, decline to file, prosecute or maintain such
Product-Specific Patent Rights, elect to allow any such Product-Specific Patent
Right to lapse or elect to abandon any such Product-Specific Patent Right before
all appeals within the respective patent office have been exhausted; provided,
however, that, in the event of a dispute with respect to such decisions that the
Parties are unable to resolve, mutually acceptable outside patent counsel not
regularly employed by any Party or their Affiliates shall be retained to resolve
such dispute.

 

8.2.5       Cooperation and Assistance.  The Parties agree to cooperate with
each other and render all reasonable assistance as may be necessary to support
any patent application filed by another Party under this Section 8.2, including,
but not limited to, consulting and coordinating with each other on any such
patent filing activities to ensure that any Patent Rights or Confidential
Information are not unduly compromised.

 

8.3.         Participation of other Persons.

 

8.3.1       Each of the Sandoz Parties and Momenta shall be responsible for
executing an appropriate agreement with each employee, individual contractor,
consultant or agent (including, for purposes of clarity, individuals who
regularly work for Affiliates of the Sandoz Parties or Momenta) working on their
respective behalves on the Collaborative Program, including a provision
requiring such employee, individual contractor, consultant or agent to assign to
a Sandoz Party or Momenta, respectively, all Know-How and Patent Rights which he
or she develops or conceives and/or reduces to practice during his or her work
on the Collaborative Program so that such Know-How and Patent Rights are
Controlled by such Sandoz Party or Momenta, respectively.

 

39

--------------------------------------------------------------------------------


 

8.3.2       In the event that a Sandoz Party elects to contribute any Know-How
of an Affiliate of such Sandoz Party and any associated Patent Rights to the
Collaborative Program, such Sandoz Party shall be responsible for executing an
appropriate agreement with such Affiliate requiring such Affiliate to assign to
such Sandoz Party, or to exclusively license to such Sandoz Party in the Field,
all such Know-How and/or Patent Rights so that such Know-How and/or Patent
Rights are Controlled by such Sandoz Party.  For purposes of clarity, the
decision whether or not to contribute any such Know-How and associated Patent
Rights for use in the Collaborative Program shall be in the sole discretion of
such Sandoz Party.

 

8.3.3       Except as the Parties may otherwise agree in writing, each of the
Sandoz Parties and Momenta shall be responsible for executing an appropriate
agreement with each Affiliate or Third Party contracting entity working on their
respective behalves on the Collaborative Program, including a provision
requiring such entity to assign to such Sandoz Party or Momenta, respectively,
or exclusively license to such Sandoz Party or Momenta, respectively, in the
Field, all Know-How and Patent Rights with respect to the Field which such
entity develops or conceives and/or reduces to practice during its work on the
Collaborative Program so that such Know-How and Patent Rights are Controlled by
such Sandoz Party or Momenta, respectively.

 

8.3.4       Each Party shall use Commercially Reasonable Efforts to enforce the
terms of their respective agreements described in Sections 8.3.1, 8.3.2 and
8.3.3.

 

8.4.         Enforcement of Non-Product-Specific Patent Rights.

 

8.4.1       Initial Rights.  Subject to any contractual obligations to, or
restrictions imposed by, its Third Party licensors, the Owning Party shall have
the initial right, but not the obligation, to institute an infringement action
or take other appropriate action that it believes is reasonably required to
protect the Owning Party’s IP (other than any Product-Specific Patent Rights
relevant to the exercise by the Sandoz Parties of the licenses granted in
Section 2.1) from infringement in the Field, when, from its own knowledge or
upon notice from another Party, the Owning Party becomes aware of the reasonable
probability that such infringement exists in the Field.  With respect to
infringement in the Field in the U.S. Territory, the Non-Owning Party may at any
time join in any infringement action brought by the Owning Party and may be
represented by counsel of its choice, but control of such action shall remain
with the Owning Party.  Each other Party shall join in any infringement action
as a party at the Owning Party’s request in the event that an adverse party
asserts, or the Owning Party determines in good faith, that a court lacks
jurisdiction based on such other Party’s absence as a party in such suit.

 

8.4.2       Step-In Rights.  Subject to any contractual obligations to, or
restrictions imposed by, the Owning Party’s Third Party licensors, in the event
that the Owning Party shall not, within six (6) months of written notice from
another Party

 

40

--------------------------------------------------------------------------------


 

of a suspected infringement of the Owning Party’s IP (other than any
Product-Specific Patent Rights relevant to the exercise by the Sandoz Parties of
the licenses granted in Section 2.1) by a Third Party making, using, selling,
offering to sell or importing a product in the Field in the U.S. Territory,
commence and vigorously pursue an action to enjoin such infringement, the
Non-Owning Party shall be entitled, at its expense, to commence the action in
its name; provided, however, that the Non-Owning Party shall consult with the
Owning Party with respect to such action and shall give due consideration to the
Owning Party’s advice and the Owning Party’s intellectual property protection
strategy.  The Owning Party shall join in any infringement action as a party, at
the request of the Non-Owning Party, in the event that the court rules or other
laws then applicable shall require the joinder of the Owning Party as the owner
of the Owning Party’s IP (other than any Product-Specific Patent Rights relevant
to the exercise by the Sandoz Parties of the licenses granted in Section 2.1)
for purposes of prosecuting such infringement action, but shall have no
obligation to actively participate or incur expenses beyond the minimum level
necessary to appear for the purpose of sustaining jurisdiction.

 

8.4.3       Costs.  Each Party shall assume and pay all of its own out-of-pocket
costs incurred in connection with any litigation or proceedings described in
this Section 8.4, including, without limitation, the fees and expenses of such
Party’s counsel.

 

8.4.4       Recoveries.  Subject to any contractual obligations to, or
restrictions imposed by, the Owning Party’s Third Party licensors, any recovery
obtained by a Party(ies) as a result of any proceeding described in this
Section 8.4 or from any counterclaim or similar claim asserted in a proceeding
described in Section 8.5, by settlement or otherwise, shall be applied as
follows:

 

a.                                      First, to reimburse each Party for all
litigation costs in connection with such proceeding paid by that Party (on a pro
rata basis based on each Party’s respective litigation costs, to the extent the
recovery was less than all such litigation costs); and

 

b.                                      Second, the remainder of the recovery
shall be paid [**] percent ([**]%) to the Sandoz Parties and [**] ([**]%) to
Momenta.

 

8.4.5       Cooperation; Settlements.  In the event that any Party takes action
pursuant to this Section 8.4, each other Party shall cooperate with the Party so
acting to the extent reasonably possible, including the joining of suit as
required by this Agreement or as otherwise desirable.  No Party participating in
such suit shall settle or compromise any claim or proceeding relating to another
Party’s Patent Rights or Know-How without obtaining the prior written consent of
such other Party, such consent not to be unreasonably withheld, it being
understood that the consent of a Third Party licensor of such other Party may
also be required in order to settle or compromise any claim or proceeding
relating to such Party’s Patent Rights or Know-How.

 

41

--------------------------------------------------------------------------------


 

8.5.         Claimed Infringement.  In the event that a Party becomes aware that
the manufacture, use, sale, offer to sell or importation of the Product
infringes, or is likely to or is alleged to infringe, the Patent Rights or
Know-How of any Third Party, such Party shall promptly notify the other Parties
in writing, and, with respect to activities undertaken pursuant to this
Agreement, the Parties shall cooperate and shall mutually agree, through the
JSC, upon an appropriate course of action and shall act in accordance with such
JSC-approved course of action; provided, however, that, to the extent that any
action would involve the enforcement of a Party’s Patent Rights or the defense
of an Invalidity Claim with respect to a Party’s Patent Rights, the general
concepts of Section 8.4 shall apply to the enforcement of such Party’s Patent
Rights or the defense of such Invalidity Claim (i.e., the Owning Party shall
have the initial right, and the Non-Owning Party shall have a step-in right in
the case of claims in the Field in the U.S. Territory, to enforce or defend). 
Each Party shall provide to each other Party copies of any notices it receives
from Third Parties regarding any patent nullity actions, any declaratory
judgment actions, or any alleged infringement or misappropriation of Momenta IP,
Sandoz IP or the Patent Rights or Know-How of any Third Party.  Such notices
shall be provided promptly, but in no event after more than fifteen (15) days
following receipt thereof.

 

8.6.         Patent Invalidity Claim.  Subject to any contractual obligations
to, or restrictions imposed by, a Party’s Third Party licensors, if a Third
Party at any time asserts a claim that any Momenta IP or Sandoz IP (in each
case, other than any Product-Specific Patent Rights relevant to the exercise by
Sandoz of the licenses granted in Section 2.1) is invalid or otherwise
unenforceable (an “Invalidity Claim”), whether as a defense in an infringement
action brought by a Party pursuant to Section 8.4 or in an action brought
against a Party under Section 8.5, the general concepts of Section 8.4 shall
apply to such Invalidity Claim (i.e., the Owning Party shall have the initial
right, and the Non-Owning Party shall have a step-in right in the case of claims
in the Field in the U.S. Territory, to defend such Invalidity Claim).  No Party
shall settle or compromise any Invalidity Claim without obtaining the prior
written consent of Momenta or BCWI (or Sandoz, if so designated in writing by
the Sandoz Parties), such consent not to be unreasonably withheld, it being
understood that the consent of a Third Party licensor of Momenta or BCWI (or
Sandoz, if so designated in writing by the Sandoz Parties), respectively, may
also be required in order to settle or compromise such Invalidity Claim.

 

8.7.         Joint Collaboration IP and Product-Specific Patent Rights.  Subject
to any contractual obligations to, or restrictions imposed by, the Parties’
Third Party licensors, the JSC shall make all decisions regarding enforcement of
the Joint Collaboration IP and of those Product-Specific Patent Rights relevant
to the exercise by the Sandoz Parties of the licenses granted in Section 2.1, in
the Field, and responses to any assertions by a Third Party that the Joint
Collaboration IP or those Product-Specific Patent Rights relevant to the
exercise by the Sandoz Parties of the licenses granted in Section 2.1 are
invalid or otherwise unenforceable; provided, however, that, in the event of a
dispute within the JSC with respect to such decisions, mutually acceptable
outside patent counsel not regularly employed by any Party or their Affiliates
shall be retained to resolve such dispute.  Each Party shall provide to the
other Parties copies of any notices it receives from Third Parties regarding any
patent nullity actions, any declaratory judgment actions, any alleged
infringement or any alleged misappropriation of the Joint Collaboration IP or
those Product-Specific Patent Rights relevant to the exercise by the

 

42

--------------------------------------------------------------------------------


 

Sandoz Parties of the licenses granted in Section 2.1.  Such notices shall be
provided promptly, but in no event after more than fifteen (15) days following
receipt thereof.

 

8.8.         Obligations to Licensors.  Notwithstanding anything to the contrary
in this Article 8, the terms of this Article 8 are subject to and limited by the
provisions of any applicable agreement with Third Party licensors, including, as
applicable, the MIT Agreement.  Neither Momenta nor the Sandoz Parties shall
amend any agreement existing as of the Effective Date (including, without
limitation, the MIT Agreement) in a manner that would be inconsistent with this
Agreement, nor enter into any agreement after the Effective Date that would be
inconsistent with this Agreement.

 

8.9.         Patent Marking.  Sandoz shall, and shall cause its Affiliates and
distributors, to (a) mark the Product that is manufactured, offered for sale,
sold or imported under this Agreement with the number of each issued patent
under the Momenta IP, Sandoz IP or Joint Collaboration IP that applies to the
Product and (b) comply with the patent marking statutes in each country in which
the Product is manufactured by or on behalf of Sandoz or its Affiliates.

 

9.                                      WARRANTIES

 

9.1.         Representations and Warranties of the Parties.  Each of Momenta, on
the one hand, and each Sandoz Party, on the other hand, (the “Representing
Party”) represents and warrants, or covenants, to the Sandoz Parties and
Momenta, respectively, that:

 

9.1.1       The Representing Party is a corporation duly organized, validly
existing and in good standing under the laws of its state of incorporation or
foreign jurisdiction;

 

9.1.2       The Representing Party has the requisite corporate power and
authority to execute and deliver this Agreement and to perform all of its
obligations hereunder.  The execution and delivery of this Agreement and the
performance by the Representing Party of its obligations hereunder have been
authorized by all requisite corporate action on its part.  This Agreement has
been validly executed and delivered by the Representing Party, and, assuming
that such document has been duly authorized, executed and delivered by the other
Party, constitutes a valid and binding obligation of the Representing Party,
enforceable against such Party in accordance with its terms;

 

9.1.3       Except as otherwise set forth in this Agreement, no material filing
with, and no material permit, authorization, consent or approval of any
governmental authority is necessary for the consummation by the Representing
Party of the transactions contemplated by this Agreement, except for those
filings, permits, authorizations, consents or approvals, the failure of which to
be made or obtained would not materially impair such Party’s ability to
consummate the transactions contemplated hereby or materially delay the
consummation of the transactions contemplated hereby;

 

43

--------------------------------------------------------------------------------


 

9.1.4       The execution and delivery of this Agreement by the Representing
Party and the performance by such Party of its obligations hereunder, will not
(a) violate the certificate of incorporation, by-laws or other organizational
document of such Party; (b) conflict in any material respect with or result in a
material violation or breach of, or constitute a material default under, any
material contract, agreement or instrument to which such Party is bound, or
result in the creation of imposition of any material lien upon the Product; or
(c) violate or conflict in any material respect with any material law, rule,
regulation, judgment, order or decree of any court or governmental authority
applicable to such Party or the Product;

 

9.1.5       The Representing Party has the full power and right to grant to the
relevant Party the license rights set forth in Article 2 and Sections 3.4.6,
11.6.1 and 11.6.2, free of any liens or encumbrances (other than the rights of
any Third Party licensors therein);

 

9.1.6       The Representing Party has not, as of the Effective Date, received
any notice from any Third Party that the practice of the Momenta IP, if the
Representing Party is Momenta, or the Sandoz IP, if the Representing Party is
Sandoz or BCWI, infringes any patent or other proprietary rights of any Third
Party, and the Representing Party has, as of the Effective Date, no knowledge
that any Third Party patent or proprietary rights are infringed as of the
Effective Date by the practice by Momenta of the Momenta IP, if the Representing
Party is Momenta, or by the practice by the Sandoz Parties of the Sandoz IP, if
the Representing Party is Sandoz or BCWI;

 

9.1.7       As of the Effective Date, there are no interferences or oppositions
pending before any court or administrative office or agency relating to the
Momenta IP, if the Representing Party is Momenta, or the Sandoz IP, if the
Representing Party is Sandoz or BCWI;

 

9.1.8       To the Representing Party’s best knowledge, as of the Effective
Date, all Momenta IP, if the Representing Party is Momenta, or Sandoz IP, if the
Representing Party is Sandoz or BCWI, is valid and enforceable and has not been
challenged in any judicial or administrative proceeding; and

 

9.1.9       There is no action or proceeding pending or, insofar as the
Representing Party knows as of the Effective Date, threatened against the
Representing Party before any court, administrative agency or other tribunal
that might have a material adverse effect on the Representing Party’s
performance of this Agreement.

 

9.2.         Momenta Representations.  Momenta represents and warrants to Sandoz
that Momenta has delivered to Sandoz, on or before the Effective Date, a copy of
each invention assignment agreement between Momenta and each employee of Momenta
employed as of or prior to the Effective Date, in which such employee has
assigned to Momenta all of such employee’s rights in any invention which is
encompassed by the Momenta IP and which is or

 

44

--------------------------------------------------------------------------------


 

was conceived, reduced to practice or developed by such employee during the term
of his or her employment with Momenta.

 

9.3.         Sandoz Parties Representations.  Each Sandoz Party represents and
warrants to Momenta that Sandoz and BCWI are Affiliates of each other.

 

9.4.         Covenant.  In performing its obligations hereunder, Momenta shall
not, during the Term, use any research tool, patent or know how for the [**]
where the use of such tool, in and of itself, would constitute the willful
infringement or misappropriation of the Patent Rights or trade secret rights of
any Third Party, it being understood that if a Party becomes aware of such an
infringement, or likelihood of or allegation of such an infringement or
misappropriation, of the Patent Rights or trade secret rights of a Third Party,
the provisions of Section 8.5 shall apply to such circumstance.

 

9.5.         No Reliance by Third Parties.  The representations, warranties and
covenants of a Party set forth in this Agreement are intended for the sole and
exclusive benefit of the other Party hereto and the Indemnified Parties, and may
not be relied upon by any Third Party other than the Indemnified Parties, and
may only be relied on by the Indemnified Parties for purposes of their indemnity
hereunder.

 

9.6.         No Other Warranties.  Nothing in this Agreement shall be construed
as a representation made or warranty given by any Party that (a) any patents
will issue based on pending patent applications, (b) any pending patent
applications or patents issued thereon will be valid, or (c) no Third Party will
bring a claim against Sandoz, BCWI, Momenta or any of their Affiliates or
licensees claiming infringement or misappropriation of such Third Party’s Patent
Rights, Know-How or confidential information.  EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THIS AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS, WAIVES, RELEASES AND
RENOUNCES ANY WARRANTY, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY
WARRANTY OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

 

10.                               CONFIDENTIALITY

 

10.1.       Prior Confidentiality Agreement.  Momenta and Sandoz are parties to
a certain Confidentiality Agreement dated as of June 17, 2003 (the “Prior
Confidentiality Agreement”).  The provisions of this Article 10 shall apply to
all Confidential Information, and to all Proprietary Information (as that term
is defined in the Prior Confidentiality Agreement) disclosed pursuant to the
Prior Confidentiality Agreement (which shall be deemed to be Confidential
Information, subject to the exceptions in Section 1.18, for purposes of this
Agreement). The nature or terms of this Agreement shall be deemed to be
Confidential Information of each Party, subject to the exceptions in
Section 1.18, for purposes of this Agreement.

 

10.2.       Confidential Information.  Each of Sandoz, BCWI and Momenta (the
“Receiving Party”) shall keep strictly confidential any Confidential Information
disclosed by any other Party (the “Disclosing Party”), using at least the same
degree of care that it uses to protect its own confidential or proprietary
information but in no event less than reasonable care.

 

45

--------------------------------------------------------------------------------


 

10.3.       Nondisclosure of Confidential Information.  The Receiving Party
shall use Confidential Information solely for the purposes of this Agreement and
the transactions contemplated hereby and shall not disclose or disseminate any
Confidential Information to any Person at any time, except for disclosure to
those of its Affiliates, directors, officers, employees, consultants,
accountants, attorneys, advisers and agents that have a need to know such
information to permit the Receiving Party to exercise its rights or fulfill its
obligations pursuant to this Agreement, provided that such Persons are bound to
maintain the confidentiality of such Confidential Information to the same extent
as if they were parties hereto.

 

10.4.       Exceptions.  The foregoing confidentiality and nondisclosure
obligations are subject to the following exceptions:

 

10.4.1     The Receiving Party may disclose the Disclosing Party’s Confidential
Information that is required to be publicly disclosed by law or by regulation;
provided, however, that

 

a.                                           the Receiving Party shall (i) use
its best efforts to ensure that it discloses the minimum amount of the
Disclosing Party’s Confidential Information necessary to comply with law,
(ii) where possible, seeks confidential treatment for any such information which
is disclosed to a governmental agency or group, and (iii) provides the
Disclosing Party with prompt advance notice of such disclosure (which notice
shall be given at least two (2) Business Days in advance of such disclosure if
possible) and reasonable opportunity to review any such disclosure so that the
Disclosing Party has the opportunity if it so desires to seek a protective order
or other appropriate remedy;

 

b.                                           Momenta shall give Sandoz, on
behalf of the Sandoz Parties, a reasonable opportunity to review all filings by
Momenta with the United States Securities and Exchange Commission describing the
terms of this Agreement prior to submission of such filings, and shall give due
consideration to any reasonable comments by Sandoz, on behalf of the Sandoz
Parties, relating to such filing, including without limitation the provisions of
this Agreement for which confidential treatment should be sought; and

 

c.                                            the Sandoz Parties or their
Affiliates may disclose the terms of this Agreement in any filings with the
United States Securities and Exchange Commission (provided that the Sandoz
Parties or such Affiliates, as applicable, use Commercially Reasonable Efforts
to seek confidential treatment for any financial terms).

 

10.4.2       Notwithstanding anything to the contrary in this Agreement, each
Party, and its employees, representatives or other agents, may disclose to any
and all Persons, including, without limitation, the U.S. Internal Revenue
Service, the federal tax treatment and tax structure of the transaction and all
materials of any kind (including opinions or other tax analyses) that are
provided to such Party relating to such tax treatment and tax structure.

 

46

--------------------------------------------------------------------------------


 

10.4.3     Pursuant to an agreement to maintain confidentiality, any Party may
discuss the terms of this Agreement with, or provide a copy of this Agreement
to, its accountants, its attorneys and its current, future or potential
investors or shareholders.

 

10.4.4     Any Party may discuss the general terms of this Agreement with, but
not provide a copy of this Agreement or a redacted copy of this Agreement to, a
current, future or potential investor or shareholder who does not execute an
agreement to maintain confidentiality, provided that (i) after a preliminary
conversation, such Party has used Commercially Reasonable Efforts to have such
investor or shareholder execute an agreement to maintain confidentiality and
(ii) any disclosure pursuant to this Section 10.4.4 may not include the names of
the other Parties, the specific financial terms of this Agreement (including
without limitation the specific percentages of Profit Interest and royalties and
the details of the payment of the Development Costs, Legal Expenses and FTE’s),
the specific terms of the rights granted to the Sandoz Parties under
Article III, or the specifics of the indemnification provided hereunder (in each
case, unless and until such information is otherwise publicly disclosed).

 

10.4.5     Pursuant to an agreement to maintain confidentiality, Momenta may
provide a copy of this Agreement or relevant portions thereof, to MIT and any
other Third Party licensor, if required pursuant to the relevant license
agreement with respect to Momenta IP.

 

10.4.6     Any other disclosure of the nature or terms of this Agreement
(including, without limitation, any public announcements, press releases or
similar publicity with respect to this Agreement) by Momenta, on the one hand,
or either Sandoz Party, on the other hand, must be approved in advance in
writing by Sandoz or Momenta, respectively, as to form and content of such
disclosure; provided, however, that the contents of any public announcement,
press release or similar publicity which has been reviewed and approved by the
reviewing Party can be re-released by either Party in any form without a
requirement for re-approval.  The Parties agree that Momenta and the Sandoz
Parties (or an Affiliate thereof) shall issue a joint press release in a
mutually agreeable form on an agreed upon date within fourteen (14) days after
the mutual execution and delivery of this Agreement to all Parties.

 

10.5.       Identification.  In any disclosure by Sandoz or BCWI permitted
hereunder which refers to Momenta IP or the Joint Collaboration IP, Sandoz or
BCWI, as the case may be, shall identify Momenta as the inventor, co-inventor,
originator, owner, co-owner and/or licensee, as appropriate, of such Momenta IP
or Joint Collaboration IP.  In any disclosure by Momenta permitted hereunder
which refers to Sandoz IP or Joint Collaboration IP, Momenta shall identify
Sandoz or BCWI as the inventor, co-inventor, originator, owner, co-owner and/or
licensee, as appropriate, of such Sandoz IP or Joint Collaboration IP.

 

47

--------------------------------------------------------------------------------


 

10.6.       Equitable Relief.  The Receiving Party agrees that any breach of
this Article 10 may cause the Disclosing Party substantial and irreparable
injury and, therefore, in the event of any such breach, in addition to other
remedies that may be available, the Disclosing Party shall have the right to
specific performance and other injunctive and equitable relief.

 

10.7.       Survival.  The confidentiality and nondisclosure obligations of this
Article 10 shall survive the expiration or termination of this Agreement and
remain in effect for a period of ten (10) years following the expiration or
termination of this Agreement.

 

11.                               TERM & TERMINATION

 

11.1.       Term.  The term of this Agreement (the “Term”) shall begin on the
Effective Date and continue until the last sale of the Product by Sandoz, its
Affiliates or distributors anywhere in the U.S. Territory, unless earlier
terminated by either Party pursuant to the provisions of this Agreement.

 

11.2.       Termination For Cause.

 

11.2.1     Momenta, on the one hand, and Sandoz (on behalf of the Sandoz
Parties), on the other hand, may terminate this Agreement for any breach of a
material provision by a Sandoz Party or Momenta, respectively, thirty (30) days
after written notice containing details of the breach if the breach remains
uncured at the end of the notice period.

 

11.2.2     Notwithstanding Section 11.2.1, in the event that the Sandoz Parties
are unable to perform any of their respective obligations under this Agreement
as a result of any interruption of the Supply Chain or manufacturing capability
for the Product, including as a result of any action taken or threatened by the
FDA or other Regulatory Authority (each such event a “Supply Interruption”), and
such inability to perform hereunder would otherwise constitute a breach of a
material provision of this Agreement, and such breach is not cured within thirty
(30) days following receipt by Sandoz (on behalf of the Sandoz Parties) of
written notice from Momenta of such breach, such Supply Interruption shall not
be considered a breach of this Agreement provided that Sandoz (on behalf of the
Sandoz Parties) provides the JSC with written notice and evidence, in form and
substance reasonably satisfactory to the JSC, that the alleged breach is as a
result of a Supply Interruption within fifteen (15) days following receipt by
Sandoz (on behalf of the Sandoz Parties) from Momenta of notice of such alleged
breach (a “Supply Interruption Notice”).  Such Supply Interruption Notice shall
extend the thirty (30) day cure period set forth in Section 11.2.1 in accordance
with the following procedure:  (a) Sandoz (on behalf of the Sandoz Parties)
shall furnish to the JSC a written plan (the “Supply Continuation Plan”) within
thirty (30) days following the JSC’s receipt of the Supply Interruption Notice
setting forth the actions that the Sandoz Parties shall take to cure the Supply
Interruption as soon as commercially possible following the occurrence of the
Supply Interruption; (b) the Supply Continuation Plan shall be subject to the
review and approval of the JSC, which shall not be unreasonably withheld,
conditioned or delayed; (c)

 

48

--------------------------------------------------------------------------------


 

following the JSC’s review and approval of the Supply Continuation Plan, such
plan may be amended or modified with the prior consent and approval of the JSC,
which shall approve any reasonable request by the Sandoz Parties for such an
amendment or modification; and (d) the Sandoz Parties shall not be considered in
breach of this Agreement under Section 11.2.1 as a result of the Supply
Interruption if the Supply Continuation Plan is approved by the JSC and the
Sandoz Parties use Commercially Reasonable Efforts to execute the Supply
Continuation Plan.

 

11.2.3     To the extent permitted under applicable law, Momenta, on the one
hand, and Sandoz (on behalf of the Sandoz Parties), on the other hand, may
terminate this Agreement effective immediately with written notice if a Sandoz
Party or Momenta, respectively, shall file for bankruptcy, shall be adjudicated
bankrupt, shall file a petition under insolvency laws, shall be dissolved or
shall have a receiver appointed for substantially all of its property.

 

11.2.4     With respect to a default or breach of this Agreement, failure of a
Party to provide notice to the defaulting or breaching Party provided in this
Article 11 shall not constitute a waiver of the right to give such notice with
respect to any subsequent default or breach.

 

11.3.       Termination Due to Lack of Commercial Viability.  If (a) there is a
withdrawal from the market of all Lovenox®-Equivalent Products due to material
safety concerns, which withdrawal could significantly impact the commercial
viability of the Product, (b) a new product [**] enters the market and the
number of units of [**] sold during the immediately following [**] period is
less than [**] percent ([**]%) of the number of units sold in the twelve-month
period immediately prior to such entry, (c) at least [**] Products (other than
[**]) have been on the market in the U.S. Territory for at least [**] each prior
to the U.S. Launch, (d) at least [**] Third-Party Competitors have received
tentative approval of [**] Products prior to Sandoz’s receipt of tentative
approval of the [**] for the Product or (e) the Product fails to generate
Profits equal to or greater than [**] percent ([**]%) of corresponding Net Sales
for any Post-Launch Year during the Post-[**] Period, the [**] Period or the
Aventis [**] Period (each, a “Commercial Viability Trigger”), then, for a period
of thirty (30) days after the occurrence of such Commercial Viability Trigger,
Sandoz (on behalf of the Sandoz Parties) shall have the right to terminate this
Agreement upon thirty (30) days’ prior written notice to Momenta.  The
termination rights specified in this Section 11.3 shall be termed a “Commercial
Viability Termination”.

 

11.4.       Sandoz Milestone Termination.  If, for any reason other than as a
result of a breach by Sandoz or BCWI under this Agreement, (a) the drug product
form of the Product is not ready for initiation of Stability Studies on or
before December 31, 2004, or (b) during the course of the Parties’ attempt to
achieve District Court Legal Clearance, a decision by a District Court , a
United States Court of Appeals, or the United States Supreme Court is issued, or
an applicable law or regulation is enacted or amended, which materially and
substantially diminishes achievement of Final Legal Clearance based on the legal
theories and strategies then being pursued by the Parties to achieve District
Court Legal Clearance (including, without limitation, a

 

49

--------------------------------------------------------------------------------


 

District Court Decision that the marketing of the Product by Sandoz or its
Affiliates would infringe Aventis’ Patent Rights) (a “Legal Strategy
Diminishment”) (each of subsections 11.4(a) and 11.4(b) a “Sandoz Milestone
Trigger”), then for a period of sixty (60) days after the later of the
occurrence of such Sandoz Milestone Trigger or Sandoz’s actual knowledge of such
Sandoz Milestone Trigger, Sandoz (on behalf of the Sandoz Parties) shall have
the right to terminate this Agreement upon thirty (30) days prior written notice
to Momenta (provided, however, that, (i) if there is a dispute between the
Parties as to whether a Legal Strategy Diminishment has occurred, outside patent
counsel not regularly employed by any Party or their Affiliates who is mutually
acceptable to the Parties shall be retained to resolve such dispute, and (ii) if
there is a dispute between the Sandoz Parties, on the one hand, and Momenta, on
the other hand, as to whether a Sandoz Milestone Trigger has occurred, the
Agreement shall not be terminated pursuant to this Section 11.4 unless and until
such dispute is resolved, in accordance with the terms of this Agreement, in
Sandoz’s favor).  The termination rights specified in this Section 11.4 shall be
termed a “Sandoz Milestone Termination”.

 

11.5.       Excessive Cost Termination.  Sandoz (on behalf of the Sandoz
Parties) shall have the right to terminate this Agreement in the event of
excessive Capped Costs, as follows:

 

11.5.1     In the event that, prior to the U.S. Launch, the Capped Costs exceed
the Cost Cap (the “Initial Excessive Cost Trigger”), Sandoz shall have the
option, in its sole discretion, to terminate this Agreement (the “Initial
Excessive Cost Termination”) effective immediately upon written notice thereof
to Momenta, which option may be exercised by Sandoz within sixty (60) days after
the Parties have, pursuant to Section 4.1, exchanged the written reports and
invoices which reflect that the Initial Excessive Cost Trigger was achieved in
the prior Quarter (the “Initial Excessive Cost Termination Option Period”). 
Notwithstanding Section 4.1, in the event of an Initial Excessive Cost
Termination, the Sandoz Parties shall not be responsible for any Capped Costs in
excess of the Cost Cap, except as provided in Section 11.6.1.  If Sandoz does
not exercise its right to an Initial Excessive Cost Termination, the Sandoz
Parties shall continue to be responsible for Capped Costs in excess of the Cost
Cap, subject to the provisions of Section 11.5.2 and Schedule 4.3.

 

11.5.2     If, prior to the U.S. Launch, (a) the Capped Costs exceed the Cost
Cap by more than the then-current Additional Costs Amount and (b) more than
twelve (12) months have elapsed since the expiration of the immediately
preceding Excessive Cost Termination Option Period (each, an “Additional
Excessive Cost Trigger”), Sandoz shall have the option, in its sole discretion,
to terminate this Agreement (each, an “Additional Excessive Cost Termination”)
effective immediately upon written notice thereof to Momenta, which option may
be exercised by Sandoz within sixty (60) days after the later of (i) the
exchange by the Parties, pursuant to Section 4.1, of the written reports and
invoices which reflect that such Additional Excessive Cost Trigger was achieved
in the prior Quarter (each, an “Additional Excessive Cost Termination Option
Period”) or (ii) the end of such twelve-month period.  Notwithstanding
Section 4.1, in the event of an Additional Excessive Cost Termination, the
Sandoz Parties shall not be

 

50

--------------------------------------------------------------------------------


 

responsible for any Capped Costs in excess of the amount that triggered the
applicable Additional Excessive Cost Trigger, except as provided in
Section 11.6.1.  If Sandoz does not exercise its right to an Additional
Excessive Cost Termination, (A) the Sandoz Parties shall continue to be
responsible for Capped Costs in excess of the sum of the Cost Cap and the
then-current Additional Costs Amount, subject to the provisions of this
Section 11.5.2 and Schedule 4.3, and (B) the Additional Costs Amount shall be
increased by Three Million Dollars (U.S.$3,000,000).

 

11.6.       Effects of Termination.

 

11.6.1     In the event of termination of this Agreement by Sandoz (on behalf of
the Sandoz Parties) pursuant to Sections 11.3, 11.4 or 11.5, or by Momenta
pursuant to Section 11.2, (a) all licenses granted by Momenta to the Sandoz
Parties or their Affiliates shall terminate; (b) all licenses granted by the
Sandoz Parties to Momenta under Article 2 shall remain in effect on an
irrevocable, perpetual, sublicenseable (provided that such sublicensees comply
with the relevant provisions of this Agreement) and exclusive basis and shall be
converted to licenses to (i) Develop, make, have made, use, sell, offer to sell,
lease, import and export the Product in the Field anywhere in the world (subject
to the terms of the Non-U.S. Territory Agreement, if such has been executed
prior to the date of termination of this Agreement) and (ii) make, have made and
use the Product in the Non-U.S. Territory (subject to the terms of the Non-U.S.
Territory Agreement, if such has been executed prior to the date of termination
of this Agreement) but only for the purposes of sale of the Product in or into
the U.S. Territory and any country which is not subject to the terms of the
Non-U.S. Territory Agreement; (c) the license granted by the Sandoz Parties to
Momenta pursuant to Section 3.4.6 shall remain in effect on an irrevocable and
perpetual basis; (d) each of Sandoz and BCWI shall cease to use and shall assign
to Momenta all of its right, title and interest in and to all clinical,
technical and other relevant reports, records, data, information and materials
relating to the Product and all regulatory filings and Marketing Approvals in
the U.S. Territory relating to the Product (and the Sandoz Parties shall deliver
to Momenta, at Momenta’s expense (or at Sandoz’s expense in the case of
termination by Momenta under Section 11.2), one (1) copy of each physical
embodiment of the aforementioned items within thirty (30) days after
termination); (e) Sandoz and BCWI shall cease to use in the Field any technology
arising out of the Collaborative Program, including, without limitation, any
manufacturing processes; (f) Sandoz and BCWI shall promptly return to Momenta
all materials and records in their possession or control containing Confidential
Information of Momenta; (g) Sandoz and BCWI shall transfer and assign to Momenta
all trademarks and tradenames of the Product that have received Marketing
Approval in the U.S. Territory, except for any such trademarks or tradenames or
a part thereof that use the name “Novartis” or “Sandoz” or a derivative thereof
or any other trademark or tradename or part or derivative thereof that is the
name or derivative of a name of any other Sandoz Affiliate; (h) if so requested
by Momenta, the Sandoz Parties shall, at Momenta’s

 

51

--------------------------------------------------------------------------------


 

expense (or at Sandoz’s expense in the case of termination by Momenta under
Section 11.2), take reasonable steps to assist Momenta in establishing a
contract manufacturing relationship with their suppliers (if any) of the
Product, it being understood that Sandoz and BCWI in no way guarantees the
ability to transfer any such relationship to Momenta; (i) at Momenta’s request,
Sandoz and BCWI shall sell to Momenta at Manufacturing Cost all units of the
Product, whether in finished product or work-in-process form, in their inventory
for sale in or into the U.S. Territory; (j) subject to any contractual
obligations to, or restrictions imposed by, the Sandoz Parties’ Third Party
licensors, the Sandoz Parties shall continue to use Commercially Reasonable
Efforts to timely prepare, file, prosecute and maintain, at their expense,
Sandoz Patent Rights and Sandoz Collaboration Patent Rights in the Field in the
U.S. Territory; provided, however, that if the Sandoz Parties decline to file,
prosecute or maintain any such Patent Right or if the Sandoz Parties elect to
allow any such Patent Right to lapse or elects to abandon any such Patent Right
before all appeals within the respective patent office have been exhausted,
then, subject to any contractual obligations to, or restrictions imposed by, the
Sandoz Parties’ Third Party licensors, (1) Momenta shall have the right, at its
own expense and upon written notice to the relevant Sandoz Party(ies), to assume
control of the filing, prosecution and maintenance of such Patent Right in the
relevant Sandoz Party’s name or the name of its Third Party licensor, as
applicable, in which event, the relevant Sandoz Party shall provide assistance
to and cooperate with Momenta in prosecuting the subject Patent Right, should
Momenta elect to prosecute and maintain the subject Patent Right, and (2) the
relevant Sandoz Party shall provide Momenta with reasonable notice of its
decision to decline to file, prosecute or maintain any such Patent Right or its
election to allow any such Patent Right to lapse or its election to abandon any
such Patent Right so as to permit Momenta (A) to review the patent or
application, (B) to decide whether to prosecute or maintain the same, and (C) to
take appropriate action to prosecute or maintain the patent application or
patent; (k) the provisions of Sections 8.4 and 8.8 shall continue to apply with
respect to Sandoz Patent Rights (and, notwithstanding anything therein, any
Product-Specific Patent Rights therein) in the Field in the U.S. Territory; and
(l) the Sandoz Parties shall be responsible for all amounts incurred and owing
to Momenta pursuant to Article 4 hereof (as modified by Schedule 4.3, as
applicable) prior to the date of termination but not previously paid, which
payments shall be made in the time and manner provided under Article 4.  The
post-termination license rights granted to Momenta in (b) and (c) of this
subsection shall apply only as to any Sandoz IP that has actually been used in
the Collaborative Program prior to the date of termination of this Agreement,
and shall expressly exclude any other Sandoz IP.

 

11.6.2     In the event of termination of this Agreement by Sandoz (on behalf of
the Sandoz Parties) pursuant to Section 11.2, (a) all licenses granted by the
Sandoz Parties to Momenta shall terminate; (b) all licenses granted by Momenta
to the Sandoz Parties under this Agreement shall remain in effect on an
irrevocable, perpetual, sublicenseable (provided that such sublicensees comply
with the

 

52

--------------------------------------------------------------------------------


 

relevant provisions of this Agreement) and exclusive basis; (c) Momenta shall
cease to use and shall assign to Sandoz all of its right, title and interest in
and to all clinical, technical and other relevant reports, records, data,
information and materials relating to the Product and all regulatory filings and
Marketing Approvals in the U.S. Territory relating to the Product (and Momenta
shall deliver to Sandoz, at Momenta’s expense, one (1) copy of each physical
embodiment of the aforementioned items within thirty (30) days after
termination); (d) Momenta shall promptly return to Sandoz or BCWI, as the case
may be, all materials and records in Momenta’s possession or control containing
Confidential Information of Sandoz or BCWI, respectively; (e) subject to any
contractual obligations to, or restrictions imposed by, Momenta’s Third Party
licensors, Momenta shall continue to use Commercially Reasonable Efforts to
timely prepare, file, prosecute and maintain, at its expense, Momenta Patent
Rights and Momenta Collaboration Patent Rights in the Field in the U.S.
Territory; provided, however, that if Momenta declines to file, prosecute or
maintain any such Patent Right or if Momenta elects to allow any such Patent
Right to lapse or elects to abandon any such Patent Right before all appeals
within the respective patent office have been exhausted, then, subject to any
contractual obligations to, or restrictions imposed by, Momenta’s Third Party
licensors, (1) BCWI (or Sandoz, if so designated in writing by the Sandoz
Parties) shall have the right, at its own expense and upon written notice to
Momenta, to assume control of the filing, prosecution and maintenance of such
Patent Right in Momenta’s name or the name of its Third Party licensor, as
applicable, in which event, Momenta shall provide assistance to and cooperate
with BCWI (or Sandoz, if so designated in writing by the Sandoz Parties) in
prosecuting the subject Patent Right, should BCWI (or Sandoz, if so designated
in writing by the Sandoz Parties) elect to prosecute and maintain the subject
Patent Right, and (2) Momenta shall provide BCWI (or Sandoz, if so designated in
writing by the Sandoz Parties) with reasonable notice of its decision to decline
to file, prosecute or maintain any such Patent Right or its election to allow
any such Patent Right to lapse or its election to abandon any such Patent Right
so as to permit BCWI (or Sandoz, if so designated in writing by the Sandoz
Parties) (A) to review the patent or application, (B) to decide whether to
prosecute or maintain the same, and (C) to take appropriate action to prosecute
or maintain the patent application or patent; (f) the financial obligations set
forth in Article 4 (other than Sections 4.1 and 4.2), including the provisions
of Schedule 4.3, each as applicable, the patent marking obligations set forth in
Section 8.9, and the insurance obligations of Section 12.4 shall remain in
effect; (g) in the event the Sandoz Parties’ rights under Section 3.4 have not
yet lapsed at the time of termination, the rights of the Sandoz Parties under
Section 3.4 shall survive in accordance with the terms thereof; (h) subject to
the provisions of Article 3, for as long as Sandoz is marketing the Product and
abiding by its financial obligations to Momenta pursuant to subsection (f) of
this Section 11.6.2, Momenta shall not provide any Patent Rights, Know-How or
any other assistance to any third party to Characterize, develop, produce,
manufacture or Commercialize Lovenox®-Equivalent Products in the Field in the
U.S. Territory, or, in the event that the Sandoz Parties’ rights under Section
3.4 have not yet lapsed at the time of such

 

53

--------------------------------------------------------------------------------


 

termination, worldwide; and (i) the provisions of Sections 8.4 and 8.8 shall
continue to apply with respect to Momenta Patent Rights (and, notwithstanding
anything therein, any Product-Specific Patent Rights therein) in the Field in
the U.S. Territory.  The post-termination license rights granted to the Sandoz
Parties in (b) and (c) of this subsection shall apply only as to any Momenta IP
that has actually been used in the Collaborative Program prior to the date of
termination of this Agreement, and shall expressly exclude any other Momenta IP.

 

11.6.3     In the event that, subsequent to any Initial Excessive Cost
Termination or Additional Excessive Cost Termination, Momenta, its Affiliates,
licensees or distributors is selling the Product in the U.S. Territory, then, in
addition to the provisions of Section 11.6.1, for each Quarter during which
Momenta, its Affiliates or licensees is selling the Product in the U.S.
Territory, Momenta shall pay the Sandoz Parties (in the proportion designated by
Sandoz) a royalty (the “Sandoz Parties Royalty”) as a percentage of Net Sales by
Momenta, its Affiliates, licensees or distributors of the Product in the U.S.
Territory, to be computed according to the following table, by multiplying Net
Sales by Momenta, its Affiliates or licensees in the U.S. Territory for such
Quarter times the applicable percentage listed in the table:

 

 

 

Royalty Rate

 

Net Sales in the U.S. Territory During such Quarter

 

[**]

 

[**]

 

For all such Net Sales

 

[**]

%

[**]

%

 

If, during a particular Quarter, the number of Third-Party Competitors changes,
the Sandoz Parties Royalty shall be paid based on actual Net Sales made during
such Quarter under the respective royalty rates.

 

11.7.       Bankruptcy.  All rights and licenses granted under or pursuant to
any Section of this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the Bankruptcy Code, licenses of rights to
“intellectual property” as defined under Section 101(35A) of the Bankruptcy
Code.  The Parties shall retain and may fully exercise all of their respective
rights and elections under the Bankruptcy Code.  Upon the bankruptcy of any
Party, the non-bankrupt Party shall further be entitled to a complete duplicate
of (or complete access to, as appropriate) any such intellectual property, and
such, if not already in its possession, shall be promptly delivered to the
non-bankrupt Party, unless the bankrupt Party elects to continue, and continues,
to perform all of its obligations under this Agreement.

 

11.8.       Survival.  Upon expiration or termination of this Agreement for any
reason, (a) nothing in this Agreement shall be construed to release either Party
from any obligations that were incurred prior to the effective date of
expiration or termination; (b) the following provisions shall expressly survive
any such expiration or termination:  Articles 1, 10 and 14, Sections 2.5,
Article 3 (to the extent that the Agreement has terminated as a result of a
breach by Momenta

 

54

--------------------------------------------------------------------------------


 

under Section 11.2), Sections 4.11, 4.12, 8.1, 8.2.3, 9.6, 11.6 (as applicable),
11.7, 11.8, 11.9, 13.2, 13.3, and Schedule 4.3 (to the extent applicable); and
(c) (i) the obligations to indemnify under Sections 12.1 and 12.2 (subject to
Section 12.3) shall survive the expiration or termination of this Agreement with
respect to any Liabilities, whether asserted during or after the Term, that
result from activities that occurred before or during the Term, (ii) the
obligations of Momenta to indemnify the Sandoz Indemnified Parties under
Section 12.2 (subject to Section 12.3) shall survive the expiration or
termination of this Agreement with respect to any Liabilities that result from
activities that occur after the Term pursuant to Section 11.6.1, (iii) the
obligations of the Sandoz Parties to indemnify the Momenta Indemnified Parties
under Section 12.1 (subject to Section 12.3) shall survive the expiration or
termination of this Agreement with respect to any Liabilities that result from
activities that occur after the Term pursuant to Section 11.6.2, and (iv)
otherwise there shall be no continuing obligation of the Indemnifying Party to
indemnify, defend or hold harmless the Indemnified Party after the date of
expiration or termination of this Agreement.

 

11.9.       Non-Exclusive Remedy.  Termination of this Agreement shall be in
addition to, and shall not prejudice, the Parties’ remedies at law or in equity,
including, without limitation, the Parties’ ability to receive legal damages
and/or equitable relief with respect to any breach of this Agreement, regardless
of whether or not such breach was the reason for the termination.

 

12.                               INDEMNIFICATION

 

12.1.       Sandoz Indemnification of Momenta.  The Sandoz Parties shall
indemnify, defend and hold harmless the Momenta Indemnified Parties from and
against all losses, costs, damages, judgments, settlements, interest, fees or
expenses (including all reasonable attorneys’ fees, experts’ or consultants’
fees, expenses and costs) (“Liabilities”) awarded to a Third Party against any
Momenta Indemnified Party, or that may be incurred or paid by any Momenta
Indemnified Party in the defense or compromise of legal or equitable claims
asserted by a Third Party, arising out of or resulting from (a) any breach of
any obligation by Sandoz or BCWI hereunder, (b) any misrepresentation by Sandoz
or BCWI hereunder (including but not limited to any such breach by Sandoz or
BCWI of Article 9 — Warranties), (c) any Patent Litigation, (d) any property
damage or personal injury (including, without limitation, death) resulting from
the development, use, manufacture, sale, offering for sale or importation of the
Product by Sandoz, its Affiliates or their Third Party contractors or
distributors, or (e) any claims or demands related to the Product that are
commenced by [**] any Third Party against any Momenta Indemnified Party based on
the activities of Momenta or the Sandoz Parties (including those undertaken by
Affiliates or Third Parties on behalf of Momenta or the Sandoz Parties) [**]
pursuant to this Agreement; provided, however, that the Sandoz Parties shall
have no obligation to indemnify the Momenta Indemnified Parties against
Liabilities under (a) through (e) to the extent that such Liabilities arise from
any Third Party legal or equitable claim that is subject to Momenta’s obligation
to indemnify, defend, and hold the Sandoz Indemnified Parties harmless under
Section 12.2.

 

12.2.       Momenta Indemnification of Sandoz.  Momenta shall indemnify, defend
and hold harmless the Sandoz Indemnified Parties from and against all
Liabilities awarded to a Third Party against the Sandoz Indemnified Parties or
that may be incurred or paid by any of the Sandoz Indemnified Parties in the
defense or compromise of legal or equitable claims asserted by

 

55

--------------------------------------------------------------------------------


 

a Third Party, arising out of or resulting from (a) any breach of any obligation
by Momenta hereunder, including, without limitation, the covenant in
Section 9.4, (b) any misrepresentation by Momenta hereunder (including but not
limited to any such breach by Momenta of Article 9 — Warranties) of this
Agreement, or (c) any actual misappropriation by any Momenta Indemnified Party
of any Third Party trade secret or know-how, provided that, (i) with respect to
actual misappropriation, there has been a final adjudication of liability for
misappropriation by a court of competent jurisdiction, or, (ii) with respect to
misappropriation that has been alleged but not finally adjudicated, there is a
settlement with a Third Party which the Parties determine by mutual agreement
constitutes an acknowledgement by Momenta of actual misappropriation. (either
case under (i) or (ii) being a “Final Misappropriation Determination”).  If
there is a dispute between the Parties as to whether a settlement constitutes
such an acknowledgement, nationally-recognized outside counsel not regularly
employed by any Party or their Affiliates who is mutually acceptable to the
Parties shall be retained to resolve such dispute.  In the event that Sandoz
has, pursuant to the provisions of Section 12.1, incurred Liabilities with
respect to an actual or alleged misappropriation by any Momenta Indemnified
Party of any Third Party trade secret or know-how and a Final Misappropriation
Determination occurs, Momenta shall, in addition to indemnifying the Sandoz
Indemnified Parties for such Liabilities incurred by them pursuant to subsection
(c) of this Section 12.2, reimburse Sandoz for any Liabilities which Sandoz
previously paid to or incurred on behalf of any of the Momenta Indemnified
Parties that are allocable to the misappropriation claim that gave rise to the
Final Misappropriation Determination.

 

12.3.       Procedure.  If any Momenta Indemnified Party or any Sandoz
Indemnified Party (in each case, an “Indemnified Party”) receives any written
claim or demand which such Indemnified Party believes is the subject of
indemnity hereunder by Sandoz or Momenta as the case may be (in each case, an
“Indemnifying Party”), the Indemnified Party shall, as soon as reasonably
practicable after forming such belief, give notice thereof to the Indemnifying
Party; provided that the failure to give timely notice to the Indemnifying Party
as contemplated hereby shall not release the Indemnifying Party from any
liability to the Indemnified Party unless the Indemnifying Party demonstrates
that the defense of such claim is materially prejudiced by such failure.  The
Indemnifying Party shall assume and diligently pursue the defense of such claim,
at its cost, with counsel reasonably satisfactory to the Indemnified Party.  The
Indemnifying Party shall have absolute control of the conduct of the litigation;
provided, however, that

 

12.3.1     the Indemnified Party may, nevertheless, participate therein through
counsel of its choice and at its cost, and shall be permitted to effectively
associate with the Indemnifying Party in the defense, the prosecution and the
negotiation of any settlement of the claim or demand;

 

12.3.2     the Indemnifying Party shall keep the Indemnified Party informed,
through the JSC, of the status of the litigation;

 

12.3.3     the Indemnifying Party shall provide the Indemnified Party with a
reasonable opportunity to review and comment on all pleadings, motions and other
papers exchanged with the opposing party or filed with any court by the
Indemnifying Party with respect to such claim or demand (collectively, the

 

56

--------------------------------------------------------------------------------


 

“Pleadings”) and the Indemnifying Party shall consider in good faith any input
provided by the Indemnified Party with respect to the Pleadings; and

 

12.3.4     if the suit includes a defense of Momenta IP or an Invalidity Claim
with respect to Momenta IP or the Joint Collaboration IP (in the event Momenta
is the Indemnified Party), then the Indemnifying Party’s conduct of the
litigation with respect to such claim(s) shall be subject to:

 

a.                                           the approval of Momenta and/or

 

b.                                           any contractual obligations to, or
restrictions imposed by, the relevant Third Party licensor.

 

The Party not assuming the defense of any such claim or demand shall render all
reasonable assistance to the Party assuming such defense as requested by such
defending Party, and all reasonable out-of-pocket costs of such assistance shall
be for the account of the Indemnifying Party.  No such claim or demand shall be
settled other than by the Party defending the same, and then only with the
consent of the other Party, which shall not be unreasonably withheld; provided
that the Indemnified Party shall have no obligation to consent to any settlement
of any such claim which imposes on the Indemnified Party any liability or
obligation which cannot be assumed and performed in full by the Indemnifying
Party (subject, in the case of a Settlement, to the terms of Section 4.3) or
which agrees that any element of any of Momenta IP or Joint Collaboration IP (in
the event Momenta is the Indemnified Party) is invalid, not infringed or
unenforceable.

 

12.4.       Insurance.  The Sandoz Parties shall be self-insured.  To the extent
Momenta is required to obtain the consent or waiver of MIT under the MIT
Agreement to permit such self-insurance by the Sandoz Parties, Momenta shall use
its best efforts to obtain such waiver or consent.  Momenta shall comply with
the insurance obligations imposed on Momenta pursuant to the MIT Agreement.

 

13.                               DISPUTE RESOLUTION

 

13.1.       First Level Resolution.  Unless otherwise expressly provided for
herein, any claim or controversy between Momenta, on the one hand, and the
Sandoz Parties, on the other hand, arising out of or relating to the execution,
interpretation and performance of this Agreement (including the validity, scope
and enforceability of this provision) which has not been resolved by the JPT
will be identified in writing and presented by the JPT to the JSC.  The JSC
shall meet within fourteen (14) days after delivery of the notice of dispute
pursuant to this Section 13.1 and attempt in good faith to resolve the dispute. 
If the JSC is unable to decide or resolve an issue unanimously or in the event
of any dispute or claim arising out of or relating to this Agreement, or to the
breach, termination, or validity of this Agreement a notice of dispute shall be
submitted to the relevant Executive Officers of the Parties for resolution by
good-faith negotiations pursuant to Section 13.2.

 

13.2.       Negotiation Between Executives.  Within fourteen (14) days after
delivery of the notice of dispute pursuant to Section 13.1, the Sandoz Executive
Officer (unless the Sandoz Parties designate, within one (1) Business Day after
delivery of the notice of dispute pursuant to

 

57

--------------------------------------------------------------------------------


 

Section 13.1, that the BCWI Executive Officer shall participate instead) and the
Momenta Executive Officer shall meet at a mutually acceptable time and place,
and thereafter as often as they reasonably deem necessary, to attempt to resolve
the dispute in good faith.  All reasonable requests for information made by one
Party to another will be honored.  All negotiations pursuant to this clause are
confidential and shall be treated as compromise and settlement negotiations for
purposes of applicable rules of evidence.  If such Executive Officers cannot
resolve such dispute within fourteen (14) days after such meeting, then each
Party reserves its right to any and all remedies available under law or equity
with respect to any other dispute.  Notwithstanding the foregoing, such
Executive Officers shall meet and attempt to resolve any dispute regarding the
strategy to achieve Legal Clearance within seven (7) days (or such other
mutually agreed period) after delivery of the notice of dispute pursuant to
Section 13.1, and, if such Executive Officers cannot resolve such dispute within
such time period, then (except as provided in Section 11.4) such dispute shall
be considered resolved in Sandoz’s favor.

 

13.3.       Legal Remedies.  Notwithstanding anything to the contrary in this
Article 13, any Party may seek immediate injunctive or other interim relief from
any court of competent jurisdiction as necessary to enforce and prevent
infringement or misappropriation of the patent rights, copyright rights,
trademarks, confidential information, trade secrets, or other intellectual
property rights owned or controlled by a Party or its Affiliates or to prevent
breach of Article 10.

 

14.                               ADDITIONAL PROVISIONS

 

14.1.       Entire Agreement.  This Agreement, including the Schedules hereto,
contains the entire agreement and understanding between the Parties relating to
the subject matter hereof and all prior agreements and understandings between
the Parties and relating to the subject matter hereof, including, without
limitation, the Prior Confidentiality Agreement, are superseded by this
Agreement.  Neither Party shall be liable or bound to any other Party in any
manner by any representations, warranties or covenants relating to such subject
matter except as specifically set forth herein.

 

14.2.       Amendments and Waiver.  This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the Parties.  By an
instrument in writing either Party may waive compliance by the other Party with
any term or provision of this Agreement that such other Party was or is
obligated to comply with or perform.  Any failure of a Party to enforce at any
time, or for any period of time, any of the provisions of this Agreement shall
not be deemed or construed to be a waiver of such provisions or a waiver of any
right of such Party thereafter to enforce each and every such provision on any
succeeding occasion or breach thereof.

 

14.3.       Assignment.  This Agreement shall be assignable only:  (a) by a
Party to an Affiliate of that Party, without the consent of the other Parties,
provided that in such case, the assigning Party remains liable with the assignee
for all of its obligations hereunder; (b) by a Party with the written consent of
the other Parties; or (c) automatically by a Party without the consent of the
other Parties to (i) the purchaser of (A) all or substantially all of the
assets, or (B) a majority of the voting equity securities, of the assigning
Party’s business to which this Agreement relates, or (ii) the surviving Person,
in the event of a merger of the assigning Party

 

58

--------------------------------------------------------------------------------


 

and another Person, and any such purchaser or successor shall be bound by the
terms hereof.  Any attempted assignment that does not comply with the terms of
this Section 14.3 shall be void.  This Agreement shall be binding upon and inure
to the benefit of the Parties, their successors and permitted assigns.

 

14.4.       Nature of Relationship.  In making and performing this Agreement,
the Parties are acting, and intend to be treated, as independent entities and
nothing contained herein shall be deemed or implied to create an agency,
distributorship, joint venture or partnership relationship among the Parties
hereto.  Except as otherwise expressly provided herein, no Party may make any
representation, warranty or commitment, whether express or implied, on behalf of
or incur any charges or expenses for, or in the name of, any other Party. 
Except as provided in Article 12 or Section 4.11.8, no Party shall be liable for
the act of any other Party unless such act is expressly authorized in writing by
the Parties hereto.

 

14.5.       Notices.  All notices and other communications required or permitted
to be given or made pursuant to this Agreement shall be in writing signed by the
sender and shall be deemed duly given (a) on the date delivered, if personally
delivered, (b) on the date sent by telecopier with automatic confirmation by the
transmitting machine showing the proper number of pages were transmitted without
error, (c) on the Business Day after being sent by Federal Express or another
recognized overnight mail service which utilizes a written form of receipt for
next day or next business day delivery, or (d) two (2) Business Days after
mailing, if mailed by United States postage-prepaid certified or registered
mail, return receipt requested, in each case addressed to the applicable party
at the address set forth below; provided that a Party may change its address for
receiving notice by the proper giving of notice hereunder:

 

If to Sandoz:

 

If to Momenta:

 

 

 

Geneva Pharmaceuticals, Inc.

 

Momenta Pharmaceuticals, Inc.

506 Carnegie Center, Suite 400

 

43 Moulton Street

Princeton, NJ 08540

 

Cambridge, MA 02138

Attn: Chief Executive Officer

 

Attn:  Chief Executive Officer

Tele: (609) 627-8500

 

Tele: 617-491-9700

Fax: (609) 627-8684

 

Fax: 617-491-9701

 

 

 

With a copy to:

 

With a copy to:

 

 

 

Geneva Pharmaceuticals, Inc.

 

Hale and Dorr LLP

506 Carnegie Center, Suite 400

 

60 State Street

Princeton, NJ 08540

 

Boston, MA 02109

Attn: Chief Executive Officer

 

Attn:  Steven D. Singer, Esq.

Tele: (609) 627-8500

 

Tele: (617) 526-6000

Fax: (609) 627-8684

 

Fax: (617) 526-5000

 

59

--------------------------------------------------------------------------------


 

If to BCWI:

 

If to Sandoz GmbH:

 

 

 

Biochemie West Indies N.V.

 

Sandoz GmbH

Pietermaai 6A

 

Biochemiestrasse 10

Willemstad, Curacao

 

Kundl, Austria

Netherlands Antilles

 

Attn: Legal Counsel

Attn: Guido Schwaiger, Head Caribic

 

Tele: 01143 5338 200 2207

Tele: 599-9-461-4084

 

Fax: 01143 5338 8828

Fax: 599-9-461-1460

 

 

 

 

 

With a copy to:

 

 

Sandoz GmbH

 

 

Biochemiestrasse 10

 

 

Kundl, Austria

 

 

Attn: Legal Counsel

 

 

Tele: 01143 5338 200 2207

 

 

Fax: 01143 5338 8828

 

 

 

14.6.       Governing Law.  This Agreement and any and all matters arising
directly or indirectly herefrom shall be governed by and construed and enforced
in accordance with the internal laws of the State of New York applicable to
agreements made and to be performed entirely in such state, without giving
effect to the conflict of law principles thereof.

 

14.7.       Jury Waiver.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY CLAIM BASED UPON, DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH
PARTY HERETO ACKNOWLEDGES THAT IT AND THE OTHER PARTY HERETO HAVE BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 14.7.

 

14.8.       Counterparts; Facsimile Signature.  This Agreement may be executed
in any number of counterparts, each of which shall be an original, but all of
which together shall constitute one instrument.  This Agreement may also be
executed via facsimile, which shall be deemed an original.

 

14.9.       Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the Parties
shall negotiate in good faith with a view to the substitution therefor of a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid provision; provided,
however, that the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions contained herein shall not
be in any way impaired thereby, it being intended that all of the rights and
privileges of the Parties hereto shall be enforceable to the fullest extent
permitted by law.

 

60

--------------------------------------------------------------------------------


 

14.10.     Expenses.  Each Party hereto shall bear its own direct and indirect
expenses incurred in connection with the negotiation and preparation of this
Agreement and, except as set forth in this Agreement, the performance of the
obligations contemplated hereby and thereby.

 

14.11.     Further Actions and Documents.  Each Party agrees to execute,
acknowledge and deliver all such further instruments, and to do all such further
acts, as may be reasonably necessary or appropriate to carry out the intent and
purposes of this Agreement.

 

14.12.     Use of Trade Names and Trademarks.  Each Party recognizes that the
name of the other Party represents valuable assets of such other Party and that
substantial recognition and goodwill are associated with such assets.  Each
Party hereby agrees that neither it nor any of its Affiliates shall use such
assets of the other Party without prior written authorization from such other
Party.  Nothing in this Agreement constitutes a license entitling any Party to
use any other Party’s name, logos or trademarks; provided, however, that any
Party may use any other Party’s name, logos or trademarks to the extent
permitted in Section 10.4.

 

14.13.     Affiliates.  To the extent that the rights granted to a Party
hereunder may be and are exercised by an Affiliate of such Party, such Affiliate
shall be bound by the corresponding obligations of such Party.

 

14.14.     Exports.  The Parties acknowledge that the export of technical data,
materials or products is subject to the exporting Party receiving any necessary
export licenses and that the Parties cannot be responsible for any delays
attributable to export controls that are beyond the reasonable control of either
Party.  The Parties agree not to export or re-export, directly or indirectly,
any information, technical data, the direct product of such data, samples or
equipment received or generated under this Agreement in violation of any
governmental regulations that may be applicable.  The Parties agree to obtain
similar covenants from their licensees with respect to the subject matter of
this Section 14.14.

 

14.15.     Force Majeure.  No failure or omission by a Party hereto in the
performance of any obligation of this Agreement (excluding payment obligations)
shall be deemed a breach of this Agreement or create any liability if the same
shall arise from any cause or causes beyond the reasonable control of such
Party, including, but not limited to, the following:  acts of God; acts or
omissions of any government; any rules, regulations or orders issued by any
governmental authority or by any officer, department, agency or instrumentality
thereof; fire; storm; flood; earthquake; accident; war; rebellion; terrorism;
insurrection; riot; and invasion (a “Force Majeure Event”); and provided that
such failure or omission resulting from a Force Majeure Event is cured as soon
as is practicable after the occurrence of such Force Majeure Event.  The Party
claiming force majeure shall notify the other Party with notice of the Force
Majeure Event as soon as practicable, but in no event later than fourteen (14)
days after its occurrence, which notice shall reasonably identify such
obligations under this Agreement and the extent to which performance thereof
will be affected.  In such event, the Parties shall meet promptly to determine
an equitable solution to the effects of any such Force Majeure Event.

 

14.16.     Non-Use of MIT Name.  Neither Sandoz nor its Affiliates shall use the
name of “MIT,” “Lincoln Laboratory” or any variation, adaptation, or
abbreviation thereof, or of any of its trustees, officers, faculty, students,
employees, or agents (collectively, “MIT Associates”), or

 

61

--------------------------------------------------------------------------------


 

any trademark owned by MIT, or any terms of the MIT Agreement, in any
promotional material or other public announcement or disclosure without the
prior written consent of MIT, or in the case of the name of any MIT Associate,
the written consent of such MIT Associate.  The immediately preceding sentence
notwithstanding, without the consent of MIT (but subject to the provisions of
Article 10), Sandoz and its Affiliates may state that they are sublicensed by
MIT under one or more of the applicable Momenta Patent Rights, may make
statements of facts, and may make disclosures or statements required by law.

 

14.17.     Headings.  The captions or headings of the Sections or other
subdivisions hereof are inserted only as a matter of convenience or for
reference and are not part of the agreement of the parties and shall have no
effect on the meaning of the provisions hereof.  All references in this
Agreement to Sections and Schedules are to sections and schedules to this
Agreement, unless otherwise indicated.

 

14.18.     Key Person Life Insurance.  Sandoz may, at its option and sole
expense, secure life insurance policies, naming Sandoz as the beneficiary, with
respect to any principal scientist of Momenta.  Momenta shall, at Sandoz’s
expense, reasonably cooperate with Sandoz’s attempts to secure such life
insurance policies.

 

14.19.     No Consequential Damages.  UNLESS RESULTING FROM A PARTY’S WILLFUL
MISCONDUCT OR FROM A PARTY’S BREACH OF ARTICLE 10, NO PARTY HERETO WILL BE
LIABLE TO ANY OTHER PARTY OR ITS AFFILIATES FOR SPECIAL, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY, PUNITIVE, MULTIPLE OR OTHER INDIRECT DAMAGES ARISING
OUT OF THIS AGREEMENT OR THE EXERCISE OF ITS RIGHTS HEREUNDER, OR FOR LOSS OF
PROFITS, LOSS OF DATA OR LOSS OF USE DAMAGES ARISING FROM OR RELATING TO ANY
BREACH OF THIS AGREEMENT WHETHER BASED UPON WARRANTY, CONTRACT, TORT, STRICT
LIABILITY OR OTHERWISE, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES.  NOTHING IN
THIS SECTION 14.19 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS
OR OBLIGATIONS OF ANY PARTY UNDER THIS AGREEMENT.

 

[Remainder of Page Intentionally Left Blank]

 

IN WITNESS WHEREOF, the Parties have executed this Collaboration and License
Agreement in counterparts, effective as of the 1st day of November, 2003.

 

MOMENTA PHARMACEUTICALS, INC.

 

GENEVA PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/Alan Crane

 

By:

[illegible]

 

 

 

 

 

Name

Alan Crane

 

Name:

 

 

 

 

 

 

Title:

CEO

 

Title:

Vice President, Bus. Dev.

 

62

--------------------------------------------------------------------------------


 

BIOCHEMIE WEST INDIES, N.V.

 

By: NOVARTIS INTERNATIONAL A.G., its Managing Director

 

 

 

 

By:

[illegible]

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

By: SANDOZ GMBH, its Managaing Director

 

 

 

 

 

By:

[illegible]

 

[illegible]

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

CFO

 

General Counsel

 

Sandoz GmbH, a corporation organized under the laws of Austria, hereby
guarantees the performance of the obligations of its subsidiary, Biochemie West
Indies, N.V., under Sections 4.1, 4.2 and 4.3 of the Agreement.

 

SANDOZ GMBH

 

 

 

 

 

By:

[illegible]

 

[illegible]

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

CFO

 

General Counsel

 

63

--------------------------------------------------------------------------------


 

SCHEDULE 1.22

PRE-EXISTING COSTS

 

Entity to Be Paid

 

Payment Amount

 

[**]

 

U.S.$

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

Up to [**]

 

[**]

 

[**]

 

Approximate Total:

 

U.S.$

[**]

 

 

--------------------------------------------------------------------------------

Note:  The above payments exclude the following costs: $[**] to [**] (incurred
through August 2003) and $[**] to [**] (incurred through August 2003), which are
being or were paid solely by Momenta.

 

*Costs paid as of September 22, 2003. All other costs have been invoiced or
committed.  After the Effective Date, further payments will be due under the
agreements with [**]and [**] and the anticipated agreement with [**]. With
respect to [**], a portion of the up to $[**] will be for services conducted
prior to the Effective Date and a portion of the up to $[**] will be for
services conducted on or after the Effective Date.  Invoices from [**] for a
total of $[**] have been received to date for the month of September 2003.

 

**This is only the amount due on 11/01/03.

 

***Exact amount will be determined from invoices.

 

****This is only the amount due for initial equipment purchase.

 

64

--------------------------------------------------------------------------------


 

SCHEDULE 1.48

CALCULATION OF MANUFACTURING COSTS

 

Manufacturing Cost with respect to a Party’s or its Affiliates’ cost to
manufacture and/or Label the Product in finished form shall be calculated as the
sum of [Actual Cost of Raw Materials] + [Actual Direct Labor Costs] +
[Manufacturing Overhead Costs], where:

 

Actual Cost of Raw Materials.  The Actual Cost of Raw Materials means:  (a) the
actual purchase unit cost of raw materials, including, without limitation, all
starting materials, biological products, biological molecules, chemicals,
precursors, intermediates, reagents, and active pharmaceutical ingredients; and
(b) the actual purchase unit cost of packaging components necessary to
manufacture or Label the Product, as the case may be; in each case of (a) and
(b), multiplied by the actual quantity consumed in the production and
manufacturing and/or Labeling process, as the case may be, including any usage
or yield variances and any write-offs caused by expiration, obsolescence,
accident and/or book-to-physical differences, and (c) all direct shipping costs
to the manufacturer associated with (a) and (b) above.

 

Actual Direct Labor Costs.  Actual Direct Labor Costs means the actual cost of
direct labor (salary and benefits) to manufacture and/or Label the Product,
including, without limitation, (a) any efficiency, activity and spending
variances from standards; (b) material adjustments for off-grade or defective
material, handling losses, physical adjustments, and salvage; and (c) shipment
charges, including all direct costs of shipping from the Party’s manufacturing
and/or distribution facility to a Third Party Labeler and from such Third Party
Labeler to such Party’s destination facility.

 

Manufacturing Overhead Costs.  Manufacturing Overhead Costs means the reasonable
manufacturing overhead resources consumed in the manufacturing and production
and/or Labeling process, as the case may be, of a specified quantity of the
Product, which, with respect to any plant, except a plant, or a part of a plant,
built exclusively for the manufacture of the Product, shall be based on the
then-current Full Capacity of the relevant plant, rather than the actual level
of demand throughput, and which shall include, without limitation: (a) normal
depreciation of building, machinery, and equipment; and (b) plant management. 
“Full Capacity” means, (x) with respect to a plant operating at or below [**]%
of its Entire Capacity, [**]% of the Entire Capacity, and (y) with respect to a
plant operating above [**]% of its Entire Capacity, the actual demand throughput
at which the plant is operating.  “Entire Capacity” means production at [**]
percent ([**]%), which shall not exclude any loss of capacity resulting from
planned maintenance.

 

For the sake of clarity, and by way of examples, (1) if a plant is operating at
[**]% of its Entire Capacity, and [**]% percent of the plant’s Entire Capacity
is devoted to the manufacture of the Product, [**]% ([**]) of the plant’s
overhead shall be allocated to the Product, and (2) if a plant is operating at
[**]% of its Entire Capacity and [**]% of the plant’s Entire Capacity is devoted
to the manufacture of the Product, [**]% ([**]) of the plant’s overhead shall be
allocated to the Product.

 

65

--------------------------------------------------------------------------------


 

SCHEDULE 1.58

CURRENT MOMENTA PATENT RIGHTS

 

Patent Rights [**] (licensed to Momenta by MIT in accordance with the MIT
Agreement):

 

I.             United States Patents and Applications

 

M.I.T. Case NO[**]

Entitled: [**]

 

[**]

 

USA Serial No. [**]

 

[**]

 

M.I.T. CASE NO. [**]

Entitled: [**]

 

USA Serial No. [**]

Entitled:  [**]

 

M.I.T. CASE NO. 8448

Entitled: “Method for Identifying or Characterizing Properties of Polymeric
Units”

By Nishla Keiser, Rahul Raman, Ram Sasisekharan, Zachary Shriver, and Ganesh
Venkataraman

 

USA Patent No. 6,597,996, Issued July 22, 2003

Entitled: “Method for Identifying or Characterizing Properties of Polymeric
Units”

Divisional Filed (see directly below)

 

USA Serial No. [**]

Entitled: [**]

[**]

 

M.I.T. Case No. [**]

Entitled:  [**]
[**]

 

USA Serial No. [**]
Entitled:  [**]

 

66

--------------------------------------------------------------------------------


 

M.I.T. Case No. [**] (in part as noted below)
Entitled: [**]
[**]

 

USA Serial No. [**]
Entitled:  [**]

[**]

 

II.            International (non-U.S.) Patents and Applications

 

M.I.T. Case No. [**]
Entitled:  [**]

 

EPC Application No. [**]
Entitled: [**]

 

Canada Application No.  [**]
Entitled: [**]

 

Japanese Application No. [**]
Entitled: [**]

 

M.I.T. Case No. [**]
Entitled: [**]

 

EPC Application No. [**]
Entitled: [**]

 

Canada Application No. [**]
Entitled: [**]

 

Japanese Application No. [**]
Entitled: [**]

 

M.I.T. Case No. [**]
Entitled:  [**]
[**]

 

PCT Application No. [**]
Entitled: [**]

 

M.I.T. Case No. [**] (in part as noted below)

 

Entitled: [**]
[**]

 

WO Application Serial No. [**]

Entitled: [**]

 

67

--------------------------------------------------------------------------------


 

[**]

 

Patent Rights [**] (licensed to Momenta by MIT in accordance with the MIT
Agreement):

 

I.             United States Patents and Applications

 

M.I.T. Case No. 5546

Entitled M.I.T. Case No. 5546, “The Heparinase Gene from Flavobacterium
Heparinum”, By Charles L. Cooney, Robert S. Langer, Jr., Kelley W. Moreman, and
Ram Sasisekharan

 

USA Patent No. 5,714,376, Issued February 3, 1998

Entitled: “The Heparinase Gene from Flavobacterium Heparinum”

 

USA Patent No. 5,830,726, Issued November 3, 1998

Entitled: “Method for Obtaining a Modified Heparinase Gene”

 

M.I.T. Case No. 5981

Entitled: “Purification, Composition and Characterization of Heparinase II from
Flavobacterium Heparinum”

By Charles L. Cooney, Robert S. Langer, Jr., Robert Lindhardt, Daniel Lohse, and
Ram Sasisekharan

 

USA Patent No. 5,389,539, Issued February 14, 1995

Entitled: “Purification, Composition and Specificity of Heparinase I, II, and
III from Flavobacterium Heparinum”

 

USA Patent No. 5,569,600, Issued October 29, 1996

Entitled: “Purification, Composition and Specificity of Heparinase I, II & III
from Flavobacterium Heparinum”

 

II.            International (non-U.S.) Patents and Applications

 

M.I.T. Case No. [**]

Entitled: [**]

 

[**]

 

AT Patent No. [**]

BE Patent No. [**]

CH Patent No. [**]

DE Patent No. [**]

DK Patent No. [**]

ES Patent No. [**]

FR Patent No. [**]

GB Patent No. [**]

GR Patent No. [**]

 

68

--------------------------------------------------------------------------------


 

IE Patent No. [**]

IT Patent No. [**]

LI Patent No. [**]

LU Patent No. [**]

MC Patent No. [**]

NL Patent No. [**]

SE Patent No. [**]

EP Patent No. [**]

All Entitled: [**]

 

CA Patent Application Serial No. [**]
Entitled: [**]

 

JP Patent Application Serial No. [**]
Entitled: [**]

 

69

--------------------------------------------------------------------------------


 

M.I.T. Case No. [**]

Entitled [**]

[**]

EP Patent No. [**]

Entitled: [**]

CA Patent No. [**]

Entitled: [**]

 

JP Patent Application Serial No. [**]

Entitled: [**]

 

Patent Rights [**] (licensed to Momenta by MIT in accordance with the MIT
Agreement):

 

I.             United States Patents and Applications

 

M.I.T. Case No. 6582

Entitled: “A Method for the Mass Spectrometric Determination of the Molecular
Weight of Highly Acidic (and Basic) Organic and Biological Molecules”

By Klaus Biemann and Peter Juhasz

 

USA Patent No. 5,607,859, Issued March 4, 1997

Entitled: “Methods and Products for Mass Spectrometric Molecular Weight
Determination of Polyionic Analytes Employing Polyionic Reagents”

 

Patent Rights Enzymes (licensed to Momenta by MIT in accordance with the MIT
Agreement):

 

I.             United States Patents and Applications

 

M.I.T. Case No. [**]

Entitled: [**]

 

70

--------------------------------------------------------------------------------


 

USA Serial No. [**]

[**]

 

M.I.T. Case No. [**]

Entitled: [**]

USA Serial No. [**]

Entitled: [**]

 

M.I.T. Case No. [**]

Entitled: [**]

[**]

 

II.            International (non-U.S.) Patents and Applications

 

M.I.T. Case No. [**]

Entitled: [**]

 

PCT Application No. [**]

Entitled: [**]

 

M.I.T. Case No. [**]

Entitled: [**]

[**]

 

JP Patent Application Serial No. [**]

Entitled: [**]

 

Momenta-Owned Patent Rights:

 

Entitled: [**]

[**]

 

US Application No. [**]

[**]

 

71

--------------------------------------------------------------------------------


 

SCHEDULE 4.3

ADJUSTMENT SCHEDULE

 

A.            Overview

 

The Parties agree that the Sandoz Parties shall have the right to offset Excess
Costs against Commercial Milestone Payments, Profit Interest and royalties
(whether paid pursuant to Sections 4.6.1, 4.7.1 or 4.8.1), to the extent, and
subject to the limitations, set forth in this Schedule.

 

Definitions:

 

“Actual Momenta Economic Interest”.  Actual Momenta Economic Interest means,
with respect to a Post-Launch Quarter, the percentage calculated in accordance
with the following table:

 

Quarter

 

Actual Momenta Economic Interest

Each of the First Post-Launch Quarter through the [**] Post-Launch Quarter

 

The percentage calculated by dividing:

 

(i)    the sum of the [**] pursuant to this Schedule 4.3)  during such
Post-Launch Quarter and all preceding Post-Launch Quarters; by

 

(ii)   the [**] for such Post-Launch Quarter and all preceding Post-Launch
Quarters

 

 

 

The [**] Post-Launch Quarter or any subsequent Post-Launch Quarter

 

The percentage calculated by dividing:

 

(i)    the sum of the [**] pursuant to this Schedule 4.3)  for the [**]
Post-Launch Quarter and any subsequent Post-Launch Quarters through the relevant
Post-Launch Quarter; by

 

(ii)   the [**] for the [**] Post-Launch Quarter and any subsequent Post-Launch
Quarters through the relevant Post-Launch Quarter

 

“Carryforward”.  Carryforward means that portion of Momenta Share of Excess
Costs and True-Up Amounts that are not deductible from the Profit Interest or
royalties (whether paid pursuant to Sections 4.6.1, 4.7.1 or 4.8.1), due to the
provisions of subsection D of this Schedule 4.3, as shall be adjusted from time
to time pursuant to subsections B.2 and C.3 of this Schedule 4.3.

 

72

--------------------------------------------------------------------------------


 

“Economic Interest Variance”.  Economic Interest Variance means (a) with respect
to the [**] Post-Launch Year, the difference between the Momenta Economic
Interest for the Fourth Post-Launch Quarter and the Momenta Economic Interest
for the First Post-Launch Quarter, and (b) with respect to the [**] through [**]
Post-Launch Years, the difference between the Momenta Economic Interest for the
last Post-Launch Quarter of such Post-Launch Year and the Momenta Economic
Interest for the last Post-Launch Quarter of the previous Post-Launch Year.

 

“Momenta Economic Interest”.  Momenta Economic Interest means, with respect to a
Post-Launch Quarter, the percentage calculated in accordance with the following
table:

 

Quarter

 

Momenta Economic Interest

The [**] Post-Launch Quarter through the [**] Post-Launch Quarter, inclusive

 

The lesser of (a) the then-current Estimated Momenta Economic Interest of [**]%
or (b) the Actual Momenta Economic Interest for the [**] Post-Launch Quarter

The [**] Post-Launch Quarter through the [**] Post-Launch Quarter, inclusive

 

The lesser of (a) the then-current Estimated Momenta Economic Interest of [**]%
or (b) the Actual Momenta Economic Interest for the [**] Post-Launch Quarter

The [**] Post-Launch Quarter through the [**] Post-Launch Quarter, inclusive

 

The lesser of (a) the then-current Estimated Momenta Economic Interest of [**]%
or (b) the Actual Momenta Economic Interest for the [**] Post-Launch Quarter

The [**] Post-Launch Quarter through the [**] Post-Launch Quarter, inclusive

 

The lesser of (a) the then-current Estimated Momenta Economic Interest of [**]%
or (b) the Actual Momenta Economic Interest for the [**] Post-Launch Quarter

The [**] Post-Launch Quarter through the [**] Post-Launch Quarter, inclusive

 

The lesser of (a) the then-current Estimated Momenta Economic Interest of [**]%
or (b) the Actual Momenta Economic Interest for the [**] Post-Launch Quarter

The [**] Post-Launch Quarter

 

The lesser of (a) the then-current Estimated Momenta Economic Interest of [**]%
or (b) the Actual Momenta Economic Interest for the [**]Post-Launch Quarter

The [**] through the [**] Post-Launch Quarter, inclusive

 

The Actual Momenta Economic Interest for the [**] Post-Launch Quarter

The [**] Post-Launch Quarter in the [**]and every subsequent Post-Launch Years

 

The Actual Momenta Economic Interest for the [**] Post-Launch Quarter in such
Post-Launch Year

Each of the [**] Post-Launch Quarters in the [**] and every subsequent
Post-Launch Years

 

The Actual Momenta Economic Interest for the [**] Post-Launch Quarter in the
prior Post-Launch Year

 

“Momenta Share of Excess Costs”.  Momenta Share of Excess Costs means, with
respect to a Post-Launch Quarter, the product of the New Excess Costs for such
Post-Launch Quarter

 

73

--------------------------------------------------------------------------------


 

multiplied by the Momenta Economic Interest for such Post-Launch Quarter, as
shall be adjusted from time to time pursuant to subsections B.2 and C.2 of this
Schedule 4.3.

 

“New Excess Costs”.  New Excess Costs means (a) with respect to the [**]
Post-Launch Quarter, the sum of any Excess Costs which were incurred during the
[**] Post-Launch Quarter and all Excess Costs which were incurred prior to the
[**] Post-Launch Quarter, and (b) with respect to any subsequent Post-Launch
Quarter, any Excess Costs which were incurred during such Post-Launch Quarter.

 

“True-Up Amount”.  True-Up Amount means with respect to each of the [**]through
the [**] Post-Launch Years, an amount equal to the product of the Economic
Interest Variance for such Post-Launch Year multiplied by the sum of the New
Excess Costs for the [**] Post-Launch Quarter and each additional Post-Launch
Quarter thereafter, through the [**] Post-Launch Quarter in such Post-Launch
Year.

 

Operative Provisions:

 

B.            Offsets Against Commercial Milestone Payments

 

1.             Sandoz’s [**]% Profit Minimum.  The Commercial Milestone
Payment(s) shall be the lesser of (a) the Full Milestone Payment(s) which is to
be made (in accordance with the timing in Section 4.10.2(b) for an applicable
Milestone Payment Quarter, or (b) the remainder after (i) the aggregate portions
of Profits paid to Momenta (excluding the effects of subsections C and E of this
Schedule 4.3) for all Post-Launch Quarters (including the then-current Milestone
Payment Quarter) after the most recent prior Milestone Payment Quarter (or, if
no prior Milestone Payment Quarter has occurred, all Post-Launch Quarters), are
deducted from (ii) [**]percent ([**]%) of the aggregate Profits for all
Post-Launch Quarters (including the then-current Milestone Payment Quarter)
after the most recent prior Milestone Payment Quarter (or, if no prior Milestone
Payment Quarter has occurred, all Post-Launch Quarters).  For example, if Final
Legal Clearance is achieved prior to the [**] anniversary of the U.S. Launch and
[**], and if Profits for the [**] Post-Launch Quarters are U.S.$[**], then
Momenta’s portion of the Profits would be U.S.$[**].  The Commercial Milestone
Payment would be reduced to U.S. $[**] (i.e., the lesser of (a) U.S.$[**] or
(b) U.S.$[**] (i.e., U.S.$[**] — U.S.$[**] ([**]% of the U.S.$[**] Profits minus
the portion of Profits due to Momenta))).

 

2.             Carryforward and Momenta Share of Excess Costs Deduction.  After
the provisions of subsection B.1 of this Schedule 4.3 have been applied, if
there are New Excess Costs with respect to the Milestone Payment Quarter or a
Carryforward exists at the start of such Milestone Payment Quarter, then the
amounts of the Carryforward and the Momenta Share of Excess Costs with respect
to such Post-Launch Quarter shall first be applied to reduce the amount of the
Commercial Milestone Payment to be paid by Sandoz, and any Carryforward or
Momenta Share of Excess Costs remaining with respect to such Post-Launch Quarter
after the applicable Milestone Payment(s) has been reduced to zero in accordance
with this subsection B.2 shall then be applied in accordance with the provisions
of subsection C of this Schedule 4.3.

 

74

--------------------------------------------------------------------------------


 

C.            Offsets Against Payments of Profit Interest and Royalties

 

1.             Full Milestone Payment Deduction.  If, pursuant to subsection B.1
of this Schedule 4.3, the Commercial Milestone Payment(s) to be paid in a
Milestone Payment Quarter is equal to the applicable Full Milestone Payment(s),
the Profit Interest for such Post-Launch Quarter shall be adjusted to equal the
product of (a) [**] percent ([**]%) times (b) the remaining Profits after such
Full Milestone Payment(s) are deducted from Profits in the U.S. Territory for
the applicable Post-Launch Quarter.

 

2.             New Excess Costs Deduction.  If New Excess Costs exist with
respect to a Post-Launch Quarter, and Sandoz does not exercise its right to
terminate the Agreement pursuant to Section 11.5 (if applicable), then, to the
extent any Momenta Share of Excess Costs were not applied in full to reduce the
amount of the Commercial Milestone Payment(s) pursuant to subsection B.2 of this
Schedule 4.3, the amount of any Profit Interest or royalties, as the case may
be, otherwise payable to Momenta for such Post-Launch Quarter shall be reduced
by the applicable Momenta Share of Excess Costs for such Post-Launch Quarter,
subject to the provisions of subsection D of this Schedule 4.3.

 

3.             Carryforward Deduction.  If a Carryforward exists with respect to
a Post-Launch Quarter, then, to the extent such Carryforward was not applied in
full to reduce the amount of the Commercial Milestone Payment pursuant to
subsection B.2 of this Schedule 4.3, the amount of any Profit Interest or
royalties, as the case may be, otherwise payable to Momenta for such Post-Launch
Quarter shall be reduced by the applicable remaining Carryforward, subject to
the provisions of subsection D of this Schedule 4.3.

 

D.            [**]% Reduction Floor

 

1.             Deduction Limit.  With respect to any Post-Launch Quarter, the
deduction of the Momenta Share of Excess Costs for such Post-Launch Quarter, the
Carryforward and the True-Up Amount for such Post-Launch Quarter, collectively,
shall not reduce by more than [**]percent ([**]%) the portion of Profits
otherwise payable to Momenta for such Post-Launch Quarter under Sections 4.5 or
4.8 or the royalties otherwise payable to Momenta for such Post-Launch Quarter
under Sections 4.6, 4.7 or 4.8, as applicable, and any portion of the Momenta
Share of Excess Costs for such Post-Launch Quarter or the True-Up Amount for
such Post-Launch Quarter not deducted from Profits or royalties payable to
Momenta as a result of such limitation shall be added to the Carryforward for
subsequent Post-Launch Quarters.

 

E.             Momenta Economic Interest True-Up.

 

1.             Overpayment by Momenta.  If the Economic Interest Variance for a
Post-Launch Year is negative, then the Sandoz Parties shall pay to Momenta,
within forty-five (45) days after the end of such Post-Launch Year, an amount
equal to the absolute value of the True-Up Amount for such Post-Launch Year.

 

2.             Underpayment by Momenta.  If the Economic Interest Variance for a
Post-Launch Year is positive, then, prior to the payment of any portion of
Profits or the royalties to Momenta

 

75

--------------------------------------------------------------------------------


 

with respect to the last Post-Launch Quarter in such Post-Launch Year, the
True-Up Amount for such Post-Launch Year shall first be deducted from the
portion of Profits or the royalties otherwise payable to Momenta for such last
Post-Launch Quarter in such Post-Launch Year, subject to the provisions of
subsection D of this Schedule 4.3.

 

F.             Examples

 

The following examples are for illustrative purposes only.  Any errors or
omissions in this section should not be construed to change the meaning of the
rest of this Schedule 4.3 or this Agreement.  Figures 4.3(a) and 4.3(b) provide
spreadsheets with calculations through the [**] Post-launch Year.

 

Assumptions.  Net Sales, Manufacturing Costs, Selling Expenses, and New Excess
Costs are as reported in Figures 4.3(a) and 4.3(b).  It is assumed for this
example that [**] until the beginning of the [**] Post-Launch Year (it is
assumed that [**] as of the first day of the [**] Launch Year and is not [**]). 
It is also assumed that First Commercial Sale of the Product occurs part-way
through the [**] Post-Launch Quarter.  Finally, it is assumed that First
Commercial Sale does not occur until after Final Legal Clearance in Figure
4.3(a), and that Final Legal Clearance occurs during the [**] Quarter of the
[**] Post-Launch Year in Figure 4.3(b).  All numbers are reported to two decimal
points for ease of illustration and except as otherwise specified represent
millions of US dollars.

 

Calculations for figure 4.3(a) (working column by column from left to right).

 

Profit.  The total Profit is calculated by subtracting Manufacturing Costs and
Selling Expenses from Net Sales.

 

Preliminary Profit/Royalty Calculation 1.  The column entitled Preliminary
Profit/Royalty Calculation 1 (taking into account only Net Sales, Manufacturing
Costs, Selling Expenses and Third Party Competitor status), is calculated, based
on the assumptions listed above, as [**]% of Profits until a Third Party
Competitor exists at the beginning of the [**] Post-Launch Year, and then as
tiered Post-[**] Royalty rates on Net Sales of [**]% and [**]%, as applicable.

 

Momenta Economic Interest.  In the first [**] Post-Launch Years, the Momenta
Economic Interest is calculated as the lesser of the Actual Momenta Economic
Interest or the Estimated Momenta Economic Interest (as described in subsection
A of this Schedule 4.3).  As an example, Actual Momenta Economic Interest in the
[**] Quarter of the [**] Post-Launch Year is calculated as follows.  The sum of
the Profit/Royalty payable to Momenta (as calculated in the previous column) for
all Quarters from U.S. Launch through the [**] Quarter of the [**] Post-Launch
Year ($[**]) is divided by the sum of the Profits for the Product over the same
period ($[**]) to yield [**]%.  Since this is less than the Estimated Momenta
Economic Interest of [**]% for that same Quarter, the Momenta Economic Interest
is [**]%.  In the Sixth and subsequent Post-Launch Years, the Momenta Economic
Interest is calculated as described in subsection A of this Schedule 4.3.

 

76

--------------------------------------------------------------------------------


 

Commercial Milestone Payment.  The first Commercial Milestone Payment in the
illustration is reduced for two reasons.  First, the Sandoz Parties’ portion of
Profits would be less than [**]% if the full $[**] Commercial Milestone Payment
was made.  Therefore, the Commercial Milestone is reduced as follows.  [**]% of
the Profits since the last Milestone Payment Quarter (or since U.S. Launch in
this case, since it is the first Commercial Milestone Payment) is calculated. 
Here, the total Profits are $[**], and [**]% of the sum of such Profits for the
[**] through the [**] Post-Launch Quarters is $[**].  From this [**]% of the
$[**] in Profits is subtracted any Profit/royalty payments made to Momenta
(excluding the effects of subsections C and E of this Schedule 4.3) during the
same [**] Quarters (in this case, Profit payments, which total $[**]), resulting
in $[**].  This $[**] is the Commercial Milestone Payment adjusted for the
provision that ensures the Sandoz Parties’ minimum [**]% Profit share
(subsection B.1 of this Schedule 4.3).  The first Commercial Milestone Payment
is then further adjusted (as described in subsection B.2 of this Schedule 4.3)
by subtracting $[**] for the Momenta Share of Excess Costs in that Quarter,
resulting in a final adjusted Commercial Milestone Payment of $[**].  The second
and third Commercial Milestone Payments do not require similar adjustments and
are both $[**].

 

Preliminary Profit/Royalty Calculation 2.  The Preliminary Profit/Royalty
Calculation 2 in the next column now includes the impact of any deductions made
as a result of the Commercial Milestone Payments.  Note that the first
Commercial Milestone Payment which is reduced due to the provision related to
the Sandoz Parties’ [**]% Profit minimum, as described above, is not subtracted
in the Profit calculation (as described in subsection C of this Schedule 4.3). 
The second and third Commercial Milestone Payments, which are full $[**]
payments, are subtracted.

 

Momenta Share of Excess Costs.  Momenta Share of Excess Costs are calculated by
multiplying New Excess Costs in the applicable Quarter by the applicable Momenta
Economic Interest for that same Quarter.

 

True Up Amount.  The True-Up Amount is calculated by multiplying the Economic
Interest Variance by the sum of all previous Quarters’ (but not including the
current Quarter’s) New Excess Costs.  For example, in Q4 of the [**] Post-Launch
Year, the Economic Interest Variance of [**]% ([**]%-[**]%) is multiplied by the
sum of $[**], $[**], and $[**] (but not $[**]) to yield $[**].

 

Preliminary Profit/Royalty Calculation 3.  The Preliminary Profit/Royalty
Calculation 3 in the next column now takes into account both the Momenta Share
of Excess Costs and the True-Up Amount.  Note that in the [**] Post-launch
Quarter, the Momenta Share of Excess Costs would reduce the payment by more than
[**]%.  Hence (as described in subsection D of this Schedule 4.3), the payment
amount is only reduced here from $[**] to [**]% of this amount, or $[**]  Thus
only $[**] of the $[**] of the Momenta Share of Excess Costs is paid in this
Quarter.  The remaining $[**] becomes part of the Carryforward.

 

Carryforward and Final Profit/Royalty Calculation.  Carryforwards are subtracted
from the Preliminary Profit/Royalty Calculations 3 in the previous column to
complete the Final Profit/Royalty Calculation.

 

77

--------------------------------------------------------------------------------


 

Differences in calculations for Figure 4.3(b).  Except as provided in this
paragraph, the assumptions and calculations of Figure 4.3(a) apply to Figure
4.3(b).  In Figure 4.3(b), Final Legal Clearance occurs during the first Quarter
of the [**] Post-Launch Year.  As a result, no Commercial Milestone Payments are
made in the first Quarter of the [**] Post-Launch Year or in the first Quarter
of the [**] Post-Launch Year.  In the first Quarter of the [**] Post-Launch
Year, the Momenta Share of Excess Costs is deducted from the Preliminary
Profit/Royalty Calculation 2 rather than from the Commercial Milestone Payment. 
Finally, the Commercial Milestone Payment in Figure 4.3(b) is made in the
Quarter that Final Legal Clearance occurs.  The payment is calculated according
to subsection B.1 of this Schedule 4.3.  This payment is also subtracted from
Profits to calculate the Preliminary Profit/Royalty 2 for the first Quarter of
the [**] Post-Launch Year in accordance with subsection C.1 of this
Schedule 4.3.

 

78

--------------------------------------------------------------------------------


 

Figure 4.3(a) (page 1)

 

 

 

 

 

 

 

 

 

 

 

 

 

Preliminary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Profit

 

Profit/Royalty

 

Momenta

 

 

 

 

 

Net

 

Third Party

 

Manufacturing

 

Selling

 

(total for

 

Calculation

 

Economic

 

Commercial

 

 

 

Sales

 

Competitor

 

Costs

 

Expenses

 

product)

 

1

 

Interest

 

Milestone

 

Q1 Yr 1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q2 Yr 1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q3 Yr 1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q4 Yr 1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q1 Yr 2

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

[**]

 

Q2 Yr 2

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q3 Yr 2

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q4 Yr 2

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q1 Yr 3

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

[**]

 

Q2 Yr 3

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q3 Yr 3

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q4 Yr 3

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q1 Yr 4

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

[**]

 

Q2 Yr 4

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q3 Yr 4

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q4 Yr 4

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q1 Yr 5

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q2 Yr 5

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q3 Yr 5

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q4 Yr 5

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q1 Yr 6

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q2 Yr 6

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q3 Yr 6

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q4 Yr 6

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q1 Yr 7

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q2 Yr 7

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q3 Yr 7

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q4 Yr 7

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

 

79

--------------------------------------------------------------------------------


 

Figure 4.3(a) (page 2)

 

Preliminary

 

 

 

 

 

 

 

Preliminary

 

 

 

 

 

 

 

Profit/Royalty

 

 

 

Momenta

 

 

 

Profit/Royalty

 

 

 

 

 

Final

 

Calculation

 

New

 

Share of

 

 

 

Calculation

 

New

 

Cummulative

 

Profit/Royalty

 

2

 

Excess Costs

 

Excess Costs

 

True Up

 

3

 

Carryforward

 

Carryforward

 

Calculation

 

[**]

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

 

80

--------------------------------------------------------------------------------


 

Figure 4.3(b) (page 1)

 

 

 

 

 

 

 

 

 

 

 

 

 

Preliminary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Profit

 

Profit/Royalty

 

Momenta

 

 

 

 

 

 

 

Third Party

 

Manufacturing

 

Selling

 

(total for

 

Calculation

 

Economic

 

Commercial

 

 

 

Net Sales

 

Competitor

 

Costs

 

Expenses

 

product)

 

1

 

Interest

 

Milestone

 

Q1 Yr 1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q2 Yr 1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q3 Yr 1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q4 Yr 1

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q1 Yr 2

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q2 Yr 2

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q3 Yr 2

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q4 Yr 2

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q1 Yr 3

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q2 Yr 3

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q3 Yr 3

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q4 Yr 3

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q1 Yr 4

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

[**]

 

Q2 Yr 4

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q3 Yr 4

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q4 Yr 4

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q1 Yr 5

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q2 Yr 5

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q3 Yr 5

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q4 Yr 5

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q1 Yr 6

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q2 Yr 6

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q3 Yr 6

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q4 Yr 6

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q1 Yr 7

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q2 Yr 7

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q3 Yr 7

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

Q4 Yr 7

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

%

 

 

 

81

--------------------------------------------------------------------------------


 

Figure 4.3(b) (page 2)

 

Preliminary

 

 

 

 

 

 

 

Preliminary

 

 

 

 

 

 

 

Profit/Royalty

 

 

 

Momenta

 

 

 

Profit/Royalty

 

 

 

 

 

Final

 

Calculation

 

New

 

Share of

 

 

 

Calculation

 

New

 

Cummulative

 

Profit/Royalty

 

2

 

Excess Costs

 

Excess Costs

 

True Up

 

3

 

Carryforward

 

Carryforward

 

Calculation

 

[**]

 

[**]

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

[**]

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

[**]

 

[**]

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

 

 

 

 

 

[**]

 

 

82

--------------------------------------------------------------------------------


 

SCHEDULE 5.8

ANNUAL COLLABORATION PLAN:

Preliminary List of Activities and assignment of lead responsibility to
Party(ies)

 

Functional Area

 

Activity

 

Lead

Technology /

Characterization

 

Support [**]

Complete [**] the Product

Continue to [**] the Product approval

 

[**]

Regulatory

 

Prior to [**] the Product

—  Manage [**]

—  [**] the Product

—  manage [**]

—  submit [**]

—  [**]

 

[**]

 

 

[**]

Pre-Clinical /

Clinical

 

Design [**] the Product and Product commercialization

 

[**]

Manufacturing

 

[**]

—  research [**]

—  secure [**]

—  [**]process [**]

—  [**] and stability

—  [**] and stability

—  [**] support [**]

—  [**] stability

—  successful [**]

—  commercial [**]

—  commercial [**]

[**]

—  [**]

—  [**] and stability

—  [**] and stability

—  [**] methods [**]

—  manage [**]

 

[**]

 

[**]

 

 

 

 

 

 

 

[**]

Legal

 

[**]

—  to support [**] Litigation

 

[**]

[**]

Commercial

 

Pre-Launch Marketing Strategy and Plan

Product Launch and Commercialization

 

[**]

 

S = Sandoz

M = Momenta

S/M =  Lead to be defined between Sandoz or Momenta by JPT

 

83

--------------------------------------------------------------------------------